  Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20   Page 1 of 96 PageID 284




                         OPERATING AGREEMENT

                           DATED: MAY 16, 2016

OPERATOR: PONDEROSA OPERATING LLC

CONTRACT AREA: SEE EXHIBIT A




                                                                         1
                                EXHIBIT C
  Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                                                 Page 2 of 96 PageID 285

                                                TABLE OF CONTENTS

Article                                                           Title                                                               Page
       I. DEFINITIONS.................................................................................................................. 1
     II. EXHIBITS ........................................................................................................................ 1
   III. INTERESTSOFPARTIES ................................................................................................ 2
          A. OIL AND GAS INTERESTS...................................................................................... 2
          B. INTERESTS OF PARTIES IN COSTS AND PRODUCTION .................................. 2
          C. SUBSEQUENTLY CREATED INTERESTS............................................................. 2
   IV. TITLES ............................................................................................................................. 2
          A. TITLE EXAMINATION ............................................................................................. 2
          B. LOSS OR FAILURE OF TITLE ................................................................................. 3
               1. Failure of Title ...................................................................................................... 3
               2. Loss by Non-Payment or Erroneous Payment of Amount Due............................ 3
               3. Other Losses ......................................................................................................... 3
               4. Curing Title........................................................................................................... 3
     V. OPERATOR .......................................................................................................... 4
          A. DESIGNATION AND RESPONSIBILITIES OF OPERATOR ................................ 4
          B. RESIGNATION OR REMOVAL OF OPERATOR AND SELECTION OF
             SUCCESSOR............................................................................................................... 4
               1. Resignation or Removal of Operator.................................................................... 4
               2. Selection of Successor Operator ........................................................................... 4
               3. Effect of Bankruptcy............................................................................................. 4
          C. EMPLOYEES AND CONTRACTORS ...................................................................... 4
          D. RIGHTS AND DUTIES OF OPERATOR.................................................................. 4
               1. Competitive Rates and Use of Affiliates .............................................................. 4
               2. Discharge of Joint Account Obligations............................................................... 4
               3. Protection from Liens ........................................................................................... 4
               4. Custody of Funds .................................................................................................. 5
               5. Access to Contract Area and Records .................................................................. 5
               6. Filing and Furnishing Governmental Reports ...................................................... 5
               7. Drilling and Testing Operations ........................................................................... 5
               8. Cost Estimates ...................................................................................................... 5
               9. Insurance ............................................................................................................... 5
   VI. DRILLINGANDDEVELOPMENT ..................................................................... 5
          A. INITIAL WELL........................................................................................................... 5
          B. SUBSEQUENT OPERATIONS.................................................................................. 5
               1. Proposed Operations ............................................................................................. 5
               2. Operations by Less Than All Parties .................................................................... 6
               3. Stand-By Costs ..................................................................................................... 7
               4. Deepening ............................................................................................................. 8
               5. Sidetracking .......................................................................................................... 8
               6. Order of Preference of Operations........................................................................ 8
               7. Conformity to Spacing Pattern ............................................................................. 9
               8. Paying Wells ......................................................................................................... 9
          C. COMPLETION OF WELLS; REWORKING AND PLUGGING BACK ................. 9
               1. Completion............................................................................................................ 9
               2. Rework, Recomplete or Plug Back....................................................................... 9
          D. OTHER OPERATIONS .............................................................................................. 9
          E. ABANDONMENT OF WELLS .................................................................................. 9
               1. Abandonment of Dry Holes.................................................................................. 9
               2. Abandonment of Wells That Have Produced ..................................................... 10
               3. Abandonment of Non-Consent Operations ........................................................ 10
          F. TERMINATION OF OPERATIONS ........................................................................ 10
          G. TAKING PRODUCTION IN KIND ......................................................................... 10


                                                                                                                                           2
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                                                 Page 3 of 96 PageID 286
                                               TABLE OF CONTENTS

             (Option 1) Gas Balancing Agreement..................................................................... 10
             (Option 2) No Gas Balancing Agreement............................................................... 11
 VII.    EXPENDITURESANDLIABILITYOFPARTIES................................................... 11
         A. LIABILITY OF PARTIES ........................................................................................ 11
         B. LIENS AND SECURITY INTERESTS .................................................................... 12
         C. ADVANCES .............................................................................................................. 12
         D. DEFAULTS AND REMEDIES ................................................................................ 12
             1. Suspension of Rights .......................................................................................... 13
             2. Suit for Damages ................................................................................................ 13
             3. Deemed Non-Consent......................................................................................... 13
             4. Advance Payment ............................................................................................... 13
             5. Costs and Attorneys’ Fees .................................................................................. 13
         E. RENTALS, SHUT-IN WELL PAYMENTS AND MINIMUM ROYALTIES ........ 13
         F. TAXES ....................................................................................................................... 13
VIII.    ACQUISITION,MAINTENANCEORTRANSFEROFINTEREST.................. 14
         A. SURRENDER OF LEASES...................................................................................... 14
         B. RENEWAL OR EXTENSION OF LEASES ............................................................ 14
         C. ACREAGE OR CASH CONTRIBUTIONS ............................................................. 14
         D. ASSIGNMENT; MAINTENANCE OF UNIFORM INTEREST............................. 15
         E. WAIVER OF RIGHTS TO PARTITION.................................................................. 15
         F. PREFERENTIAL RIGHT TO PURCHASE ............................................................. 15
  IX.    INTERNALREVENUECODEELECTION ....................................................... 15
    X.   CLAIMSANDLAWSUITS................................................................................. 15
  XI.    FORCEMAJEURE ............................................................................................. 16
 XII.    NOTICES........................................................................................................................ 16
XIII.    TERMOFAGREEMENT ............................................................................... 16
XIV.     COMPLIANCEWITHLAWSANDREGULATIONS .................................. 16
         A. LAWS, REGULATIONS AND ORDERS ................................................................ 16
         B. GOVERNING LAW .................................................................................................. 16
         C. REGULATORY AGENCIES.................................................................................... 16
 XV.     MISCELLANEOUS ................................................................................................. 17
         A. EXECUTION ............................................................................................................. 17
         B. SUCCESSORS AND ASSIGNS ............................................................................... 17
         C. COUNTERPARTS .................................................................................................... 17
         D. SEVERABILITY ....................................................................................................... 17
XVI.     OTHERPROVISIONS........................................................................................ 17




                                                                                                                                          3
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                        Page 4 of 96 PageID 287

                                          OPERATING AGREEMENT

  THIS AGREEMENT, entered into by and between Ponderosa Operating LLC, hereinafter designated
  and referred to as “Operator”, and the signatory party or parties other than Operator, sometimes
  hereinafter referred to individually as “Non-Operator”, and collectively as “Non-Operators”.
                                             WITNESSETH:
  WHEREAS, the parties to this agreement are owners of Oil and Gas Leases and/or Oil and Gas
  Interests in the land identified in Exhibit “A”, and the parties hereto have reached an agreement
  to explore and develop these Leases and/or Oil and Gas Interests for the production of Oil and
  Gas to the extent and as hereinafter provided,
  NOW, THEREFORE, it is agreed as follows:
                                              ARTICLE I
                                             DEFINITIONS
  As used in this agreement, the following words and terms shall have the meanings here ascribed to
  them:
  A. The term “AFE” shall mean an Authority for Expenditure prepared by a party to this
  agreement for the purpose of estimating the costs to be incurred in conducting an operation hereunder.

  B. The term “Completion” or “Complete” shall mean a single operation intended to complete a
  well as a producer of Oil and Gas in one or more Zones, including, but not limited to, the
  setting of production casing, perforating, well stimulation and production testing conducted in
  such operation.

  C. The term “Contract Area” shall mean all of the lands, Oil and Gas Leases and/or Oil and Gas
  Interests intended to be developed and operated for Oil and Gas purposes under this agreement.
  Such lands, Oil and Gas Leases and Oil and Gas Interests are described in Exhibit “A”.

  D. The term “Deepen” shall mean a single operation whereby a well is drilled to an objective
  Zone below the deepest Zone in which the well was previously drilled, or below the Deepest Zone
  proposed in the associated AFE, whichever is      the lesser.

  E. The terms “Drilling Party” and “Consenting Party” shall mean a party who agrees to join in
  and pay its share of the cost of any operation conducted under the provisions of this agreement.

  F. The term “Drilling Unit” shall mean the area fixed for the drilling of one well by order or rule
  of any state or federal body having authority. If a Drilling Unit is not fixed by any such rule or
  order, a Drilling Unit shall be the drilling unit as established by the pattern of drilling in the Contract
  Area unless fixed by express agreement of the Drilling Parties.

  G. The term “Drillsite” shall mean the Oil and Gas Lease or Oil and Gas Interest on which a
  proposed well is to be located.

  H. Not Used.The term “Initial Well” shall mean the well required to be drilled by the parties hereto
  as provided in Article VI.A.

  I. The term “Non-Consent Well” shall mean a well in which less than all parties have conducted
  an operation as provided in Article VI.B.2.

  J. The terms “Non-Drilling Party” and “Non-Consenting Party” shall mean a party who elects not
  to participate in a proposed operation.

  K. The term “Oil and Gas” shall mean oil, gas, casing head gas, gas condensate, and/or all other
                                                                                                 4
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                     Page 5 of 96 PageID 288

  liquid or gaseous hydrocarbons and other marketable substances produced therewith, unless an
  intent to limit the inclusiveness of this term is specifically stated.

  L. The term “Oil and Gas Interests” or “Interests” shall mean unleased fee and mineral interests
  in Oil and Gas in tracts of land lying within the Contract Area which are owned by parties to this
  agreement.

  M. The terms “Oil and Gas Lease”, “Lease” and “Leasehold” shall mean the oil and gas leases or
  interests therein covering tracts of land lying within the Contract Area which are owned by the
  parties to this agreement.

  N. The term “Plug Back” shall mean a single operation whereby a deeper Zone is abandoned in
  order to attempt a Completion in a shallower Zone.

  O. The term “Recompletion” or “Recomplete” shall mean an operation whereby a Completion in
  one Zone is abandoned in order to attempt a Completion in a different Zone within the existing
  wellbore.

  P. The term “Rework” shall mean an operation conducted in the wellbore of a well after it is
  Completed to secure, restore, or improve production in a Zone which is currently open to
  production in the wellbore. Such operations include,but are not limited to, well stimulation
  operations but exclude any routine repair or maintenance work or drilling, Sidetracking, Deepening,
  Completing, Recompleting, or Plugging Back of a well.

  Q. The term “Sidetrack” shall mean the directional control and intentional deviation of a well
  from vertical so as to change the bottom hole location unless done to straighten the hole
  or drill around junk in the hole to overcome other mechanical difficulties.

  R. The term “Zone” shall mean a stratum of earth containing or thought to contain a common
  accumulation of Oil and Gas separately producible from any other common accumulation of Oil and
  Gas.

  Unless the context otherwise clearly indicates, words used in the singular include the plural, the
  word “person” includes natural and artificial persons, the plural includes the singular, and any gender
  includes the masculine, feminine, and neuter.

                                             ARTICLE II
                                              EXHIBITS

  The following exhibits, as indicated below and attached hereto, are incorporated in and made a part
  hereof:
  A. Exhibit “A”, shall include the following information:

               (1) Description of lands subject to this agreement,
               (2) Restrictions, if any, as to depths, formations, or substances,
               (3) Parties to agreement with addresses and telephone numbers for notice purposes,
               (4) Percentages or fractional interests of parties to this agreement,
               (5) Oil and Gas Leases and/or Oil and Gas Interests subject to this agreement,
               (6) Burdens on production.

  B. Exhibit “B”, Not used
                                                                                                       5
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                        Page 6 of 96 PageID 289

    C.   Exhibit “C”, Accounting Procedure.1
    D.   Exhibit “D”, Insurance.2
    E.   Exhibit “E”, Not Used.
    F.   Exhibit “F”, Non-Discrimination and Certification of Non-Segregated Facilities.3
    G.   Exhibit “G”, Not Used.
    H.   Other: Not Used.


    If any provision of any exhibit, except Exhibit “F” is inconsistent with any provision contained
    in the body of this agreement, the provisions in the body of this agreement shall prevail.
                                                 ARTICLE III
                                       INTERESTS OF PARTIES
    A. Oil and Gas Interests:

             If any party owns an Oil and Gas Interest in the Contract Area, that Interest shall be treated
    for all purposes of this agreement and during the term hereof as if it were covered by the form
    of Oil and Gas Lease attached hereto as Exhibit “B”, and the owner thereof shall be deemed to
    own both royalty interest in such lease and the interest of the lessee thereunder.


    B. Interests of Parties in Costs and Production:

             Unless changed by other provisions, all costs and liabilities incurred in operations under
    this agreement shall be borne and paid, and all equipment and materials acquired in operations on
    the Contract Area shall be owned, by the parties as their interests are set forth in Exhibit “A”.
    In the same manner, the parties shall also own all production of Oil and Gas from the Contract
    Area subject, however, to the payment of royalties and other burdens on production as described
    hereafter.


             Regardless of which party has contributed any Oil and Gas Lease or Oil and Gas Interest
    on which royalty or other burdens may be payable and except as otherwise expressly provided in
    this agreement, each party shall pay or deliver, or cause to be paid or delivered, all burdens on its
    share of the production from the Contract Area up to, but not in excess of, USD 1        and shall
    indemnify, defend and hold the other parties free from any liability therefor. Except as otherwise
    expressly provided in this agreement, if any party has contributed hereto any Lease or Interest
    which is burdened with any royalty, overriding royalty, production payment or other burden on
    production in excess of the amounts stipulated above, such party so burdened shall assume and
    alone bear all such excess obligations and shall indemnify, defend and hold the other parties hereto
    harmless from any and all claims attributable to such excess burden. However, so long as the Drilling
    Unit for the productive Zone(s) is identical with the Contract Area, each party shall pay or
    deliver, or cause to be paid or delivered, all burdens on production from the Contract Area
    due under the terms of the Oil and Gas Lease(s) which such party has contributed to this
    agreement, and shall indemnify, defend and hold the other parties free from any liability therefore.

1
  To be provided by Ponderosa.
2
  To be provided by Ponderosa.
3
  To be provided by Ponderosa.
                                                                                                          6
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                      Page 7 of 96 PageID 290


           No party shall ever be responsible, on a price basis higher than the price received by such
  party, to any other party's lessor or royalty owner, and if such other party's lessor or royalty
  owner should demand and receive settlement on a higher price basis, the party contributing the
  affected Lease shall bear the additional royalty burden attributable to such higher price.


           Nothing contained in this Article III.B. shall be deemed an assignment or cross-assignment
  of interests covered hereby, and in the event two or more parties contribute to this agreement
  jointly owned Leases, the parties’ undivided interests in said Leaseholds shall be deemed separate
  leasehold interests for the purposes of this agreement.


  C. Subsequently Created Interests:

           If any party has contributed hereto a Lease or Interest that is burdened with an assignment
  of production given as security for the payment of money, or if, after the date of this agreement,
  any party creates an overriding royalty, production payment, net profits interest, assignment of
  production or other burden payable out of production attributable to its working interest hereunder,
  such burden shall be deemed a “Subsequently Created Interest”. Further, if any party has
  contributed hereto a Lease or Interest burdened with an overriding royalty, production payment,
  net profits interests, or other burden payable out of production created prior to the date of
  this agreement, and such burden is not shown on Exhibit “A”, such burden also shall be deemed
  a Subsequently Created Interest to the extent such burden causes the burdens on such party’s Lease
  or Interest to exceed the amount stipulated in Article III.B above.


           The party whose interest is burdened with the Subsequently Created Interest (the “Burdened
  Party”) shall assume and alone bear, pay and discharge the Subsequently Created Interest and
  shall indemnify, defend and hold harmless the other parties from and against any liability
  therefor. Further, if the Burdened Party fails to pay, when due, its share of expenses chargeable
  hereunder, all provisions of Article VII.B. shall be enforceable against the Subsequently Created
  Interest in the same manner as they are enforceable against the working interest of the Burdened
  Party. If the Burdened Party is required under this agreement to assign or relinquish to any other
  party, or parties, all or a portion of its working interest and/or the production attributable thereto,
  said other party, or parties, shall receive said assignment and/or production free and clear of
  said Subsequently Created Interest, and the Burdened Party shall indemnify, defend and hold
  harmless said other party, or parties, from any and all claims and demands for payment asserted
  by owners of the Subsequently Created Interest.




                                                                                                        7
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                        Page 8 of 96 PageID 291

                                              ARTICLE IV
                                                 TITLES


  A. Title examination:

           Title examination shall be made on the Drillsite of any proposed well prior to
  commencement of drilling operations and, if a majority in interest of the Drilling Parties so request
  or Operator so elects, title examination shall be made on the entire Drilling Unit, or maximum
  anticipated Drilling Unit, of the well. The opinion will include the ownership of the working
  interest, minerals, royalty, overriding royalty and production payments under the applicable Leases.
  Each party contributing Leases and/or Oil and Gas Interests to be included in the Drillsite
  or Drilling Unit, if appropriate, shall furnish to Operator all abstracts (including federal lease
  status reports), title opinions, title papers and curative material in its possession free of
  charge. All such information not in the possession of or made available to Operator by the parties,
  but necessary for the examination of the title, shall be obtained by Operator. Operator
  shall cause title to be examined by attorneys on its staff or by outside attorneys. Copies of
  all title opinions shall be furnished to each Drilling Party. Costs incurred by Operator in
  procuring abstracts, fees paid outside attorneys for title examination (including preliminary,
  supplemental, shut-in royalty opinions and division order title opinions) and other direct charges
  as provided in Exhibit “C” shall subject to prior approval of the Non-Operator(s) be borne by the
  Drilling Parties in the proportion that the interest of each Drilling Party bears to the total
  interest of all Drilling Parties as such interests appear in Exhibit “A”. Operator shall make
  no charge for services rendered by its staff attorneys or other personnel in the performance of the
  above functions.

           Each party shall be responsible for securing curative matter and pooling amendments or
  agreements required in connection with Leases or Oil and Gas Interests contributed by such party.
  Operator shall be responsible for the preparation and recording of pooling designations or
  declarations and communitization agreements as well as the conduct of hearings before
  governmental agencies for the securing of spacing or pooling orders or any other orders
  necessary or appropriate to the conduct of operations hereunder. This shall not prevent any party
  from appearing on its own behalf at such hearings. Costs incurred by Operator, including fees paid
  to outside attorneys, which are associated with hearings before governmental agencies, and which
  costs are necessary and proper for the activities contemplated under this agreement, shall be
  direct charges to the joint account and shall not be covered by the administrative overhead charges
  as provided in Exhibit “C”.
  Operator shall make no charge for services rendered by its staff attorneys or other personnel in
  the performance of the above functions.
  No well shall be drilled on the Contract Area until after (1) the title to the Drillsite or Drilling Unit,
  if appropriate, has been examined as above provided, and (2) the title has been approved by
  the examining attorney or title has been accepted by all of the Drilling Parties in such well.




                                                                                                           8
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                         Page 9 of 96 PageID 292

  B. Loss or Failure of Title:

           1. Failure of Title: Should any Oil and Gas Interest or Oil and Gas Lease be lost through
  failure of title, which results in a reduction of interest from that shown on Exhibit “A”, the party
  credited with contributing the affected Lease or Interest (including, if applicable, a successor in
  interest to such party) shall have ninety (90) days from final determination of title failure to
  acquire a new lease or other instrument curing the entirety of the title failure, which acquisition
  will not be subject to Article VIII.B., and failing to do so, this agreement, nevertheless, shall
  continue in force as to all remaining Oil and Gas Leases and Interests; and,


                 (a)The party credited with contributing the Oil and Gas Lease or Interest affected by the
  title failure (including, if applicable, a successor in interest to such party) shall bear alone the entire
  loss and it shall not be entitled to recover from Operator or the other parties any development or
  operating costs which it may have previously paid or incurred, but there shall be no additional
  liability on its part to the other parties hereto by reason of such title failure;

               (b)There shall be no retroactive adjustment of expenses incurred or revenues received
  from the operation of the Lease or Interest which has failed, but the interests of the parties
  contained on Exhibit “A” shall be revised on an acreage basis, as of the time it is determined
  finally that title failure has occurred, so that the interest of the party whose Lease or Interest
  is affected by the title failure will thereafter be reduced in the Contract Area by the amount of the
  Lease or Interest failed;


               (c)If the proportionate interest of the other parties hereto in any producing well
  previously drilled on the Contract Area is increased by reason of the title failure, the party who bore
  the costs incurred in connection with such well attributable to the Lease or Interest which has failed
  shall receive the proceeds attributable to the increase in such interest (less costs and burdens
  attributable thereto) until it has been reimbursed for unrecovered costs paid by it in connection
  with such well attributable to such failed Lease or Interest;


              (d)Should any person not a party to this agreement, who is determined to be the owner
  of any Lease or Interest which has failed, pay in any manner any part of the cost of operation,
  development, or equipment, such amount shall be paid to the party or parties who bore the costs
  which are so refunded;


              (e)Any liability to account to a person not a party to this agreement for prior production
  of Oil and Gas which arises by reason of title failure shall be borne severally by each party
  (including a predecessor to a current party) who received production for which such accounting is
  required based on the amount of such production received, and each such party shall severally
  indemnify, defend and hold harmless all other parties hereto for any such liability to account;
              (f)No charge shall be made to the joint account for legal expenses, fees or salaries in
  connection with the defense of the Lease or Interest claimed to have failed, but if the party
  contributing such Lease or Interest hereto elects to defend its title it shall bear all expenses in
  connection therewith; and

                                                                                                            9
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                       Page 10 of 96 PageID 293

                (g)If any party is given credit on Exhibit “A” to a Lease or Interest which is limited
   solely to ownership of an interest in the wellbore of any well or wells and the production therefrom,
   such party's absence of interest in the remainder of the Contract Area shall be considered a Failure
   of Title as to such remaining Contract Area unless that absence of interest is reflected on Exhibit
   “A”.


             2. Loss by Non-Payment or Erroneous Payment of Amount Due: If, through mistake or
   oversight, any rental, shut-in well payment, minimum royalty or royalty payment, or other
   payment necessary to maintain all or a portion of an Oil and Gas Lease or interest is not paid
   or is erroneously paid, and as a result a Lease or Interest terminates, there shall be no monetary
   liability against the party who failed to make such payment. Unless the party who failed to make
   the required payment secures a new Lease or Interest covering the same interest within ninety (90)
   days from the discovery of the failure to make proper payment, which acquisition will not be
   subject to Article VIII.B., the interests of the parties reflected on Exhibit “A” shall be revised on an
   acreage basis, effective as of the date of termination of the Lease or Interest involved, and the
   party who failed to make proper payment will no longer be credited with an interest in the
   Contract Area on account of ownership of the Lease or Interest which has terminated. If the
   party who failed to make the required payment shall not have been fully reimbursed, at the time
   of the loss, from the proceeds of the sale of Oil and Gas attributable to the lost Lease or Interest,
   calculated on an acreage basis, for the development and operating costs previously paid on
   account of such Lease or Interest, it shall be reimbursed for unrecovered actual costs previously
   paid by it (but not for its share of the cost of any dry hole previously drilled or wells
   previously abandoned) from so much of the following as is necessary to effect reimbursement:


               (a)Proceeds of Oil and Gas produced prior to termination of the Lease or Interest, less
   operating expenses and lease burdens chargeable hereunder to the person who failed to make
   payment, previously accrued to the credit of the lost Lease or Interest, on an acreage basis, up to
   the amount of unrecovered costs;


               (b) Proceeds of Oil and Gas, less operating expenses and lease burdens chargeable
   hereunder to the person who failed to make payment,


                (c) up to the amount of unrecovered costs attributable to that portion of Oil and Gas
   thereafter produced and marketed (excluding production from any wells thereafter drilled) which,
   in the absence of such Lease or Interest termination, would be attributable to the lost Lease or
   Interest on an acreage basis and which as a result of such Lease or Interest termination is
   credited to other parties, the proceeds of said portion of the Oil and Gas to be contributed by the
   other parties in proportion to their respective interests reflected on Exhibit "A"; and,
                (d) Any monies, up to the amount of unrecovered costs, that may be paid by any party
   who is, or becomes, the owner of the Lease or Interest lost, for the privilege of participating in the
   Contract Area or becoming a party to this agreement.
           3. Other Losses: All losses of Leases or Interests committed to this agreement, other
   than those set forth in Articles IV.B.1. and IV.B.2. above, shall be joint losses and shall be
   borne by all parties in proportion to their interests shown on Exhibit "A." This shall include

                                                                                                         10
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                         Page 11 of 96 PageID 294

   but not be limited to the loss of any Lease or Interest through failure to develop or because
   express or implied covenants have not been performed (other than performance which requires
   only the payment of money), and the loss of any Lease by expiration at the end of its primary
   term if it is not renewed or extended. There shall be no readjustment of interests in the
   remaining portion of the Contract Area on account of any joint loss.
            4. Curing Title: In the event of a Failure of Title under Article IV.B.1. or a loss of title under
   Article IV.B.2. above, any Lease or Interest acquired by any party hereto (other than the party whose
   interest has failed or was lost) during the ninety (90) day period provided by Article IV.B.1. and
   Article IV.B.2. above covering all or a portion of the interest that has failed or was lost shall
   be offered at cost to the party whose interest has failed or was lost, and the provisions of Article
   VIII.B. shall not apply to such acquisition.

                                                ARTICLE V
                                                OPERATOR

A. Designation and Responsibilities of Operator:

                 Ponderosa Operating, LLC shall be the Operator of the Contract Area, and shall
   conduct and direct and have full control of all operations on the Contract Area as permitted and
   required by, and within the limits of this agreement. In its performance of services hereunder
   for the Non-Operators, Operator shall be an independent contractor not subject to the control
   or direction of the Non-Operators except as to the type of operation to be undertaken in
   accordance with the election procedures contained in this agreement. Operator shall not be deemed,
   or hold itself out as, the agent of the Non-Operators with authority to bind them to any obligation
   or liability assumed or incurred by Operator as to any third party. Operator shall conduct its
   activities under this agreement as a reasonable prudent operator, in a good and workmanlike
   manner, with due diligence and dispatch, in accordance with good oilfield practice, and in
   compliance with applicable law and regulation, but in no event shall it have any liability as
   Operator to the other parties for losses sustained or liabilities incurred except such as may result
   from gross negligence or willful misconduct.
   B. Resignation or Removal of Operator and Selection of Successor:

            1. Resignation or Removal of Operator: Operator may resign at any time by giving written
   notice thereof to Non-Operators. If Operator terminates its legal existence, no longer owns an
   interest hereunder in the Contract Area, or is no longer capable of serving as Operator, Operator
   shall be deemed to have resigned without any action by Non-Operators, except the selection of a
   successor. Operator may be removed only for good cause by the affirmative vote of Non-Operators
   owning a majority interest based on ownership as shown on Exhibit "A" remaining after excluding
   the voting interest of Operator; such vote shall not be deemed effective until a written notice has
   been delivered to the Operator by a Non-Operator detailing the alleged default and Operator has
   failed to cure the default within thirty (30) days from its receipt of the notice or, if the default
   concerns an operation then being conducted, within forty-eight (48) hours of its receipt of the notice.
   For purposes hereof, "good cause" shall mean not only gross negligence or willful misconduct but
   also the material breach of or inability to meet the standards of operation contained in Article
   V.A. or material failure or inability to perform its obligations under this agreement.
           Subject to Article VII.D.1., such resignation or removal shall not become effective until
                                                                                                            11
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                      Page 12 of 96 PageID 295

   7:00 o'clock A.M. on the first day of the calendar month following the expiration of ninety (90)
   days after the giving of notice of resignation by Operator or action by the Non-Operators to
   remove Operator, unless a successor Operator has been selected and assumes the duties of
   Operator at an earlier date. Operator, after effective date of resignation or removal, shall be bound
   by the terms hereof as a Non-Operator. A change of a corporate name or structure of Operator
   or transfer of Operator's interest to any single subsidiary, parent or successor corporation shall not
   be the basis for removal of Operator.
           2. Selection of Successor Operator: Upon the resignation or removal of Operator under
   any provision of this agreement, a successor Operator shall be selected by the parties. The
   successor Operator shall be selected from the parties owning an interest in the Contract Area at
   the time such successor Operator is selected. The successor Operator shall be selected by the
   affirmative vote of two (2) or more parties owning a majority interest based on ownership as
   shown on Exhibit "A"; provided, however, if an Operator which has been removed or is deemed
   to have resigned fails to vote or votes only to succeed itself, the successor Operator shall be
   selected by the affirmative vote of the party or parties owning a majority interest based on
   ownership as shown on Exhibit "A" remaining after excluding the voting interest of the Operator
   that was removed or resigned. The former Operator shall promptly deliver to the successor
   Operator all records and data relating to the operations conducted by the former Operator to the
   extent such records and data are not already in the possession of the successor operator. Any
   cost of obtaining or copying the former Operator's records and data shall be charged to the
   joint account.
            3. Effect of Bankruptcy: If Operator becomes insolvent, bankrupt or is placed in
   receivership, it shall be deemed to have resigned without any action by Non-Operators, except the
   selection of a successor. If a petition for relief under the federal bankruptcy laws is filed by or
   against Operator, and the removal of Operator is prevented by the federal bankruptcy court, all
   Non-Operators and Operator shall comprise an interim operating committee to serve until
   Operator has elected to reject or assume this agreement pursuant to the Bankruptcy Code, and an
   election to reject this agreement by Operator as a debtor in possession, or by a trustee in
   bankruptcy, shall be deemed a resignation as Operator without any action by Non-Operators,
   except the selection of a successor. During the period of time the operating committee controls
   operations, all actions shall require the approval of two (2) or more parties owning a majority
   interest based on ownership as shown on Exhibit "A." In the event there are only two (2)
   parties to this agreement, during the period of time the operating committee controls operations,
   a third party acceptable to Operator, Non-Operator and the federal bankruptcy court shall be
   selected as a member of the operating committee, and all actions shall require the approval of two
   (2) members of the operating committee without regard for their interest in the Contract Area based
   on Exhibit "A."
   C. Employees and Contractors:
           The number of employees or contractors used by Operator in conducting operations
   hereunder, their selection, and the hours of labor and the compensation for services performed
   shall be determined Operator, and all such employees or contractors shall be the employees or
   contractors of Operator.




                                                                                                       12
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                     Page 13 of 96 PageID 296

   D. Rights and Duties of Operator:

 1. Competitive Rates and Use of Affiliates: All wells drilled on the Contract Area shall be drilled on
   a competitive contract basis at the usual rates prevailing in the area. If it so desires, Operator
   may employ its own tools and equipment in the drilling of wells, but its charges therefor shall
   not exceed the prevailing rates in the area and the rate of such charges shall be agreed upon by the
   parties in writing before drilling operations are commenced, and such work shall be performed by
   Operator under the same terms and conditions as are customary and usual in the area in contracts
   of independent contractors who are doing work of a similar nature. All work performed or materials
   supplied by affiliates or related parties of Operator shall be performed or supplied at competitive
   rates, pursuant to written agreement, and in accordance with customs and standards prevailing in
   the industry.
 2. Discharge of Joint Account Obligations: Except as herein otherwise specifically provided, Operator
    shall promptly pay and discharge expenses incurred in the development and operation of the
    Contract Area pursuant to this agreement and shall charge each of the parties hereto with their
    respective proportionate shares upon the expense basis provided in Exhibit "C." Operator shall keep
    an accurate record of the joint account hereunder, showing expenses incurred and charges and
    credits made and received.
 3. Protection from Liens: Operator shall pay, or cause to be paid, as and when they become due and
    payable, all accounts of contractors and suppliers and wages and salaries for services rendered or
    performed, and for materials supplied on, to or in respect of the Contract Area or any operations
    for the joint account thereof, and shall keep the Contract Area free from liens and encumbrances
    resulting therefrom except for those resulting from a bona fide dispute as to services rendered
    or materials supplied.
 4. Custody of Funds: Operator shall hold for the account of the Non-Operators any funds of the Non-
    Operators advanced or paid to the Operator, either for the conduct of operations hereunder or as a
    result of the sale of production from the Contract Area, and such funds shall remain the funds of
    the Non-Operators on whose account they are advanced or paid until used for their intended
    purpose or otherwise delivered to the Non-Operators or applied toward the payment of debts as
    provided in Article VII.B. Nothing in this paragraph shall be construed to establish a fiduciary
    relationship between Operator and Non-Operators for any purpose other than to account for Non-
    Operator funds as herein specifically provided. Nothing in this paragraph shall require the
    maintenance by Operator of separate accounts for the funds of Non-Operators unless the parties
    otherwise specifically agree.
 5. Access to Contract Area and Records: Operator shall, except as otherwise provided herein, permit
    each Non-Operator or its duly authorized representative, at the Non-Operator's sole risk and cost,
    full and free access at all reasonable times to all operations of every kind and character being
    conducted for the joint account on the Contract Area and to the records of operations conducted
    thereon or production therefrom, including Operator's books and records relating thereto. Such
    access rights shall not be exercised in a manner interfering with Operator's conduct of an operation
    hereunder and shall not obligate Operator to furnish any geologic or geophysical data of an
    interpretive nature unless the cost of preparation of such interpretive data was charged to
    the joint account. Operator will furnish to each Non-Operator upon request copies of any
    and all reports and information obtained by Operator in connection with production and related
    items, including, without limitation, meter and chart reports, production purchaser statements,
                                                                                                       13
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                      Page 14 of 96 PageID 297

    run tickets and monthly gauge reports, but excluding purchase contracts and pricing information
    to the extent not applicable to the production of the Non-Operator seeking the information.
    Any audit of Operator's records relating to amounts expended and the appropriateness of
    such expenditures shall be conducted in accordance with the audit protocol specified in Exhibit
    "C."
 6. Filing and Furnishing Governmental Reports: Operator will file, and upon written request
    promptly furnish copies to each requesting Non-Operator not in default of its payment
    obligations, all operational notices, reports or applications required to be filed by local,
    State, Federal or Indian agencies or authorities having jurisdiction over operations hereunder.
    Each Non-Operator shall provide to Operator on a timely basis all information necessary to Operator
    to make such filings.
 7. Drilling and Testing Operations: The following provisions shall apply to each well drilled hereunder,
    including but not limited to the Initial Well:
               (a) Operator will promptly advise Non-Operators of the date on which the well is

    spudded, or the date on which drilling operations are commenced.
               (b) Operator will send to Non-Operators such reports, test results and notices regarding

    the progress of operations on the well as the Non-Operators shall reasonably request, including, but
    not limited to, daily drilling reports, completion reports, and well logs.
             (c)Operator shall adequately test all Zones encountered which may reasonably be expected
   to be capable of producing Oil and Gas in paying quantities as a result of examination of the electric
   log or any other logs or cores or tests conducted hereunder.
 8. Cost Estimates: Upon request of any Consenting Party, Operator shall furnish estimates of current and
    cumulative costs incurred for the joint account at reasonable intervals during the conduct of any
    operation pursuant to this agreement. Operator shall not be held liable for errors in such estimates
    so long as the estimates are made in good faith.
 9. Insurance: At all times while operations are conducted hereunder, Operator shall comply with the
    workers compensation law of the state where the operations are being conducted; provided,
    however, that Operator may be a self- insurer for liability under said compensation laws in
    which event the only charge that shall be made to the joint account shall be as provided
    in Exhibit "C." Operator shall also carry or provide insurance for the benefit of the joint
    account of the parties as outlined in Exhibit "D" attached hereto and made a part hereof.
    Operator shall require all contractors engaged in work on or for the Contract Area to comply with
    the workers compensation law of the state where the operations are being conducted and to maintain
    such other insurance as Operator may require.
           In the event automobile liability insurance is specified in said Exhibit "D," or subsequently
   receives the approval of the parties, no direct charge shall be made by Operator for premiums
   paid for such insurance for Operator's automotive equipment.




                                                                                                       14
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                       Page 15 of 96 PageID 298

                                                  ARTICLE VI
                                      DRILLING AND DEVELOPMENT
   A. Not Used.

           On or before the N/A day of N/A,, Operator shall commence the drilling of the Initial
   Well at the following location:



   and shall thereafter continue the drilling of the well with due diligence to




   The drilling of the Initial Well and the participation therein by all parties is obligatory, subject to
   Article VI.C.1. as to participation in Completion operations and Article VI.F. as to termination of
   operations and Article XI as to occurrence of force majeure.
   B. Subsequent Operations:
            1. Proposed Operations: If any party hereto should desire to drill any well on the Contract
   Area other than the Initial Well, or if any party should desire to Rework, Sidetrack, Deepen,
   Recomplete or Plug Back a dry hole or a well no longer capable of producing in paying
   quantities in which such party has not otherwise relinquished its interest in the proposed objective
   Zone under this agreement, the party desiring to drill, Rework, Sidetrack, Deepen, Recomplete or
   Plug Back such a well shall give written notice of the proposed operation to the parties
   who have not otherwise relinquished their interest in such objective Zone under this
   agreement and to all other parties in the case of a proposal for Sidetracking or Deepening, specifying
   the work to be performed, the location, proposed depth, objective Zone and the estimated cost
   of the operation. The parties to whom such a notice is delivered shall have thirty (30) days after
   receipt of the notice within which to notify the party proposing to do the work whether they elect
   to participate in the cost of the proposed operation. If a drilling rig is on location, notice of a
   proposal to Rework, Sidetrack, Recomplete, Plug Back or Deepen may be given by telephone and
   the response period shall be limited to forty- eight (48) hours, exclusive of Saturday, Sunday and
   legal holidays. Failure of a party to whom such notice is delivered to reply within the period above
   fixed shall constitute an election by that party not to participate in the cost of the proposed
   operation. Any proposal by a party to conduct an operation conflicting with the operation initially
   proposed shall be delivered to all parties within the time and in the manner provided in Article
   VI.B.6.
            If all parties to whom such notice is delivered elect to participate in such a proposed
   operation, the parties shall be contractually committed to participate therein provided such
   operations are commenced within the time period hereafter set forth, and Operator shall, no
   later than ninety (90) days after expiration of the notice period of thirty (30) days (or as
   promptly as practicable after the expiration of the forty-eight (48) hour period when a drilling rig
   is on location, as the case may be), actually commence the proposed operation and thereafter
   complete it with due diligence at the risk and expense of the parties participating therein;
   provided, however, said commencement date may be extended upon written notice of same by
   Operator to the other parties, for a period of up to thirty (30) additional days if, in the sole
   opinion of Operator, such additional time is reasonably necessary to obtain permits from
                                                                                                      15
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                        Page 16 of 96 PageID 299

   governmental authorities, surface rights (including rights-of- way) or appropriate drilling
   equipment, or to complete title examination or curative matter required for title approval or
   acceptance. If the actual operation has not been commenced within the time provided (including
   any extension thereof as specifically permitted herein or in the force majeure provisions of
   Article XI) and if any party hereto still desires to conduct said operation, written notice proposing
   same must be resubmitted to the other parties in accordance herewith as if no prior proposal
   had been made. Those parties that did not participate in the drilling of a well for which a
   proposal to Deepen or Sidetrack is made hereunder shall, if such parties desire to participate in
   the proposed Deepening or Sidetracking operation, reimburse the Drilling Parties in
   accordance with Article VI.B.4. in the event of a Deepening operation and in accordance with
   Article VI.B.5. in the event of a Sidetracking operation.
            2. Operations by Less Than All Parties:
               (a) Determination of Participation. If any party to whom such notice is delivered as
   provided in Article VI.B.1. or VI.C.1. (Option No. 2) elects not to participate in the proposed
   operation, then, in order to be entitled to the benefits of this Article, the party or parties
   giving the notice and such other parties as shall elect to participate in the operation shall,
   no later than ninety (90) days after the expiration of the notice period of thirty (30) days (or as
   promptly as practicable after the expiration of the forty-eight (48) hour period when a drilling rig
   is on location, as the case may be) actually commence the proposed operation and complete it
   with due diligence. Operator shall perform all work for the account of the Consenting Parties;
   provided, however, if no drilling rig or other equipment is on location, and if Operator is a
   Non-Consenting Party, the Consenting Parties shall either:
   (i) request Operator to perform the work required by such proposed operation for the account of the
   Consenting Parties, or (ii) designate one of the Consenting Parties as Operator to perform such
   work. The rights and duties granted to and imposed upon the Operator under this agreement are
   granted to and imposed upon the party designated as Operator for an operation in which the original
   Operator is a Non-Consenting Party. Consenting Parties, when conducting operations on the
   Contract Area pursuant to this Article VI.B.2., shall comply with all terms and conditions of this
   agreement.
             If less than all parties approve any proposed operation, the proposing party, immediately
   after the expiration of the applicable notice period, shall advise all Parties of the total interest of
   the parties approving such operation and its recommendation as to whether the Consenting Parties
   should proceed with the operation as proposed. Each Consenting Party, within forty-eight (48)
   hours (exclusive of Saturday, Sunday, and legal holidays) after delivery of such notice, shall
   advise the proposing party of its desire to (i) limit participation to such party's interest as shown
   on Exhibit "A" or (ii) carry only its proportionate part (determined by dividing such party's
   interest in the Contract Area by the interests of all Consenting Parties in the Contract Area) of
   Non-Consenting Parties' interests, or (iii) carry its proportionate part (determined as provided in
   (ii)) of Non-Consenting Parties' interests together with all or a portion of its proportionate
   part of any Non-Consenting Parties' interests that any Consenting Party did not elect to take. Any
   interest of Non-Consenting Parties that is not carried by a Consenting Party shall be deemed to
   be carried by the party proposing the operation if such party does not withdraw its proposal.
   Failure to advise the proposing party within the time required shall be deemed an election under
   (i). In the event a drilling rig is on location, notice may be given by telephone, and the time permitted
   for such a response shall not exceed a total of forty-eight (48) hours (exclusive of Saturday,
                                                                                                           16
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                     Page 17 of 96 PageID 300

   Sunday and legal holidays). The proposing party, at its election, may withdraw such proposal if
   there is less than 100% participation and shall notify all parties of such decision within ten
   (10) days, or within twenty-four (24) hours if a drilling rig is on location, following expiration
   of the applicable response period. If 100% subscription to the proposed operation is obtained, the
   proposing party shall promptly notify the Consenting Parties of their proportionate interests in the
   operation and the party serving as Operator shall commence such operation within the period
   provided in Article VI.B.1., subject to the same extension right as provided therein.
              (b)Relinquishment of Interest for Non-Participation. The entire cost and risk of
   conducting such operations shall be borne by the Consenting Parties in the proportions they have
   elected to bear same under the terms of the preceding paragraph. Consenting Parties shall
   keep the leasehold estates involved in such operations free and clear of all liens and encumbrances
   of every kind created by or arising from the operations of the Consenting Parties. If such an
   operation results in a dry hole, then subject to Articles VI.B.6. and VI.E.3., the Consenting
   Parties shall plug and abandon the well and restore the surface location at their sole cost,
   risk and expense; provided, however, that those Non-Consenting Parties that participated in the
   drilling, Deepening or Sidetracking of the well shall remain liable for, and shall pay, their
   proportionate shares of the cost of plugging and abandoning the well and restoring the surface
   location insofar only as those costs were not increased by the subsequent operations of the
   Consenting Parties. If any well drilled, Reworked, Sidetracked, Deepened, Recompleted or
   Plugged Back under the provisions of this Article results in a well capable of producing Oil
   and/or Gas in paying quantities, the Consenting Parties shall Complete and equip the well
   to produce at their sole cost and risk, and the well shall then be turned over to Operator (if the
   Operator did not conduct the operation) and shall be operated by it at the expense and for the
   account of the Consenting Parties. Upon commencement of operations for the drilling,
   Reworking, Sidetracking, Recompleting, Deepening or Plugging Back of any such well by
   Consenting Parties in accordance with the provisions of this Article, each Non-Consenting Party
   shall be deemed to have relinquished to Consenting Parties, and the Consenting Parties shall
   own and be entitled to receive, in proportion to their respective interests, all of such Non-
   Consenting Party's interest in the well and share of production therefrom or, in the case
   of a Reworking, Sidetracking, Deepening, Recompleting or Plugging Back, or a Completion
   pursuant to Article VI.C.1. Option No. 2, all of such Non- Consenting Party's interest in the
   production obtained from the operation in which the Non-Consenting Party did not elect to
   participate. Such relinquishment shall be effective until the proceeds of the sale of such
   share, calculated at the well, or market value thereof if such share is not sold (after deducting
   applicable ad valorem, production, severance, and excise taxes, royalty, overriding royalty
   and other interests not excepted by Article III.C. payable out of or measured by the production
   from such well accruing with respect to such interest until it reverts), shall equal the total of the
   following:
           (i)     100 % of each such Non-Consenting Party's share of the cost of any newly
   acquired surface equipment beyond the wellhead connections (including but not limited to
   stock tanks, separators, treaters, pumping equipment and piping), plus 100% of each such Non-
   Consenting Party's share of the cost of operation of the well commencing with first production
   and continuing until each such Non-Consenting Party's relinquished interest shall revert to
   it under other provisions of this Article, it being agreed that each Non-Consenting Party's share

                                                                                                      17
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                      Page 18 of 96 PageID 301

   of such costs and equipment will be that interest which would have been chargeable to such
   Non-Consenting Party had it participated in the well from the beginning             of the operations;
   and
             (ii)  100 % of (a) that portion of the costs and expenses of drilling, Reworking,
   Sidetracking, Deepening, Plugging Back, testing, Completing, and Recompleting, after deducting
   any cash contributions received under Article VIII.C., and of (b) that portion of the cost of
   newly acquired equipment in the well (to and including the wellhead connections), which would
   have been chargeable to such Non-Consenting Party if it had participated therein.
             Notwithstanding anything to the contrary in this Article VI.B., if the well does not reach
   the deepest objective Zone described in the notice proposing the well for reasons other than the
   encountering of granite or practically impenetrable substance or other condition in the hole
   rendering further operations impracticable, Operator shall give notice thereof to each Non-
   Consenting Party who submitted or voted for an alternative proposal under Article VI.B.6. to drill
   the well to a shallower Zone than the deepest objective Zone proposed in the notice under which
   the well was drilled, and each such Non-Consenting Party shall have the option to participate in
   the initial proposed Completion of the well by paying its share of the cost of drilling the well to
   its actual depth, calculated in the manner provided in Article VI.B.4. (a). If any such Non-
   Consenting Party does not elect to participate in the first Completion proposed for such well,
   the relinquishment provisions of this Article VI.B.2. (b) shall apply to such party's interest.
            (c) Reworking, Recompleting or Plugging Back. An election not to participate in the
   drilling, Sidetracking or Deepening of a well shall be deemed an election not to participate in
   any Reworking or Plugging Back operation proposed in such a well, or portion thereof, to which
   the initial non-consent election applied that is conducted at any time prior to full recovery by the
   Consenting Parties of the Non-Consenting Party's recoupment amount. Similarly, an election not
   to participate in the Completing or Recompleting of a well shall be deemed an election not to
   participate in any Reworking operation proposed in such a well, or portion thereof, to which the
   initial non-consent election applied that is conducted at any time prior to full recovery by the
   Consenting Parties of the Non-Consenting Party's recoupment amount. Any such Reworking,
   Recompleting or Plugging Back operation conducted during the recoupment period shall be
   deemed part of the cost of operation of said well and there shall be added to the sums to be
   recouped by the Consenting Parties 100 % of that portion of the costs of the Reworking,
   Recompleting or Plugging Back operation which would have been chargeable to such Non-
   Consenting Party had it participated therein. If such a Reworking, Recompleting or Plugging
   Back operation is proposed during such recoupment period, the provisions of this Article VI.B.
   shall be applicable as between said Consenting Parties in said well.
            (d) Recoupment Matters. During the period of time Consenting Parties are entitled to
   receive Non-Consenting Party's share of production, or the proceeds therefrom, Consenting Parties
   shall be responsible for the payment of all ad valorem, production, severance, excise, gathering
   and other taxes, and all royalty, overriding royalty and other burdens applicable to Non-Consenting
   Party's share of production not excepted by Article III.C.
           In the case of any Reworking, Sidetracking, Plugging Back, Recompleting or Deepening
   operation, the Consenting Parties shall be permitted to use, free of cost, all casing, tubing and
   other equipment in the well, but the ownership of all such equipment shall remain unchanged;
   and upon abandonment of a well after such Reworking, Sidetracking, Plugging Back, Recompleting

                                                                                                       18
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                      Page 19 of 96 PageID 302

   or Deepening, the Consenting Parties shall account for all such equipment to the owners thereof,
   with each party receiving its proportionate part in kind or in value, less cost of salvage.
            Within ninety (90) days after the completion of any operation under this Article, the
   party conducting the operations for the Consenting Parties shall furnish each Non-Consenting
   Party with an inventory of the equipment in and connected to the well, and an itemized
   statement of the cost of drilling, Sidetracking, Deepening, Plugging Back, testing, Completing,
   Recompleting, and equipping the well for production; or, at its option, the operating party, in
   lieu of an itemized statement of such costs of operation, may submit a detailed statement of
   monthly billings. Each month thereafter, during the time the Consenting Parties are being
   reimbursed as provided above, the party conducting the operations for the Consenting Parties
   shall furnish the Non- Consenting Parties with an itemized statement of all costs and liabilities
   incurred in the operation of the well, together with a statement of the quantity of Oil and Gas
   produced from it and the amount of proceeds realized from the sale of the well's working interest
   production during the preceding month. In determining the quantity of Oil and Gas produced
   during any month, Consenting Parties shall use industry accepted methods such as but not
   limited to metering or periodic well tests. Any amount realized from the sale or other
   disposition of equipment newly acquired in connection with any such operation which would
   have been owned by a Non-Consenting Party had it participated therein shall be credited against
   the total unreturned costs of the work done and of the equipment purchased in determining when
   the interest of such Non-Consenting Party shall revert to it as above provided; and if there is a
   credit balance, it shall be paid to such Non- Consenting Party.
            If and when the Consenting Parties recover from a Non-Consenting Party's relinquished
   interest the amounts provided for above, the relinquished interests of such Non-Consenting Party
   shall automatically revert to it as of 7:00 a.m. on the day following the day on which such
   recoupment occurs, and, from and after such reversion, such Non-Consenting Party shall own
   the same interest in such well, the material and equipment in or pertaining thereto, and the
   production therefrom as such Non-Consenting Party would have been entitled to had it
   participated in the drilling, Sidetracking, Reworking, Deepening, Recompleting or Plugging
   Back of said well. Thereafter, such Non-Consenting Party shall be charged with and shall
   pay its proportionate part of the further costs of the operation of said well in accordance
   with the terms of this agreement and Exhibit "C" attached hereto.
            3. Stand-By Costs: When a well which has been drilled or Deepened has reached its
   authorized depth and all tests have been completed and the results thereof furnished to the parties,
   or when operations on the well have been otherwise terminated pursuant to Article VI.F.,
   stand-by costs incurred pending response to a party's notice proposing a Reworking, Sidetracking,
   Deepening, Recompleting, Plugging Back or Completing operation in such a well (including the
   period required under Article VI.B.6. to resolve competing proposals) shall be charged and borne
   as part of the drilling or Deepening operation just completed. Stand-by costs subsequent to all
   parties responding, or expiration of the response time permitted, whichever first occurs, and
   prior to agreement as to the participating interests of all Consenting Parties pursuant to the
   terms of the second grammatical paragraph of Article VI.B.2. (a), shall be charged to and borne
   as part of the proposed operation, but if the proposal is subsequently withdrawn because of
   insufficient participation, such stand-by costs shall be allocated between the Consenting Parties
   in the proportion each Consenting Party's interest as shown on Exhibit "A" bears to the total interest

                                                                                                       19
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                       Page 20 of 96 PageID 303

   as shown on Exhibit "A" of all Consenting Parties.
            In the event that notice for a Sidetracking operation is given while the drilling rig to be
   utilized is on location, any party may request and receive up to five (5) additional days after
   expiration of the forty-eight hour response period specified in Article within which to
   respond by paying for all stand-by costs and other costs incurred during such extended response
   period; Operator may require such party to pay the estimated stand-by time in advance as
   a condition to extending         the response period. If more than one party elects to take such
   additional time to respond to the notice, standby costs shall be allocated between the parties
   taking additional time to respond on a day-to-day basis in the proportion each electing party's
   interest as shown on Exhibit "A" bears to the total interest as shown on Exhibit "A" of all the electing
   parties.
               4. Deepening: If less than all parties elect to participate in a drilling, Sidetracking, or
   Deepening operation proposed pursuant to Article VI.B.1., the interest relinquished by the
   Non-Consenting Parties to the Consenting Parties under Article shall relate only and be
   limited to the lesser of (i) the total depth actually drilled or (ii) the objective depth or Zone of
   which the parties were given notice under Article VI.B.1. ("Initial Objective"). Such well shall not
   be Deepened beyond the Initial Objective without first complying with this Article to afford the
   Non-Consenting Parties the opportunity to participate in the Deepening operation.
            In the event any Consenting Party desires to drill or Deepen a Non-Consent Well to a depth
   below the Initial Objective, such party shall give notice thereof, complying with the requirements
   of Article VI.B.1., to all parties (including Non- Consenting Parties). Thereupon, Articles VI.B.1.
   and 2. shall apply and all parties receiving such notice shall have the right to participate or not
   participate in the Deepening of such well pursuant to said Articles VI.B.1. and 2. If a Deepening
   operation is approved pursuant to such provisions, and if any Non-Consenting Party elects to
   participate in the Deepening operation, such Non-Consenting party shall pay or make
   reimbursement (as the case may be) of the following costs and expenses.
            (a) If the proposal to Deepen is made prior to the Completion of such well as a well capable
   of producing in paying quantities, such Non-Consenting Party shall pay (or reimburse Consenting
   Parties for, as the case may be) that share of costs and expenses incurred in connection with
   the drilling of said well from the surface to the Initial Objective which Non- Consenting Party
   would have paid had such Non-Consenting Party agreed to participate therein, plus the Non-
   Consenting Party's share of the cost of Deepening and of participating in any further operations
   on the well in accordance with the other provisions of this Agreement; provided, however, all
   costs for testing and Completion or attempted Completion of the well incurred by Consenting
   Parties prior to the point of actual operations to Deepen beyond the Initial Objective shall be
   for the sole account of Consenting Parties.
            (b)If the proposal is made for a Non-Consent Well that has been previously Completed as a
   well capable of producing in paying quantities, but is no longer capable of producing in paying
   quantities, such Non-Consenting Party shall pay (or reimburse Consenting Parties for, as the case
   may be) its proportionate share of all costs of drilling, Completing, and equipping said well
   from the surface to the Initial Objective, calculated in the manner provided in paragraph (a)
   above, less those costs recouped by the Consenting Parties from the sale of production from
   the well. The Non-Consenting Party shall also pay its proportionate share of all costs of
   re-entering said well. The Non-Consenting Parties' proportionate part (based on the percentage

                                                                                                         20
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                      Page 21 of 96 PageID 304

   of such well Non-Consenting Party would have owned had it previously participated in such Non-
   Consent Well) of the costs of salvable materials and equipment remaining in the hole and
   salvable surface equipment used in connection with such well shall be d etermined in accordance
   with Exhibit "C." If the Consenting Parties have recouped the cost of drilling, Completing,
   and equipping the well at the time such Deepening operation is conducted, then a Non-
   Consenting Party may participate in the Deepening of the well with no payment for costs
   incurred prior to re-entering the well for Deepening.
    The foregoing shall not imply a right of any Consenting Party to propose any Deepening for a Non-
   Consent Well prior to the drilling of such well to its Initial Objective without the consent of the
   other Consenting Parties as provided in Article VI.F.
            4. Sidetracking: Any party having the right to participate in a proposed Sidetracking
   operation that does not own an interest in the affected wellbore at the time of the notice shall,
   upon electing to participate, tender to the wellbore owners its proportionate share (equal to its
   interest in the Sidetracking operation) of the value of that portion of the existing wellbore to be
   utilized as follows:
                (a)If the proposal is for Sidetracking an existing dry hole, reimbursement shall be on the
   basis of the actual costs incurred in the initial drilling of the well down to the depth at which the
   Sidetracking operation is initiated.
                (b)If the proposal is for Sidetracking a well which has previously produced,
   reimbursement shall be on the basis of such party's proportionate share of drilling and equipping
   costs incurred in the initial drilling of the well down to the depth at which the Sidetracking
   operation is conducted, calculated in the manner described in Article VI.B.4 (b) above. Such party's
   proportionate share of the cost of the well's salvable materials and equipment down to the depth
   at which the Sidetracking operation is initiated shall be determined in accordance with the
   provisions of Exhibit "C."
            5. Order of Preference of Operations. Except as otherwise specifically provided in this
   agreement, if any party desires to propose the conduct of an operation that conflicts with a
   proposal that has been made by a party under this Article VI, such party shall have fifteen
   (15) days from delivery of the initial proposal, in the case of a proposal to drill a well or
   to perform an operation on a well where no drilling rig is on location, or twenty-four (24) hours,
   exclusive of Saturday, Sunday and legal holidays, from delivery of the initial proposal, if a
   drilling rig is on location for the well on which such operation is to be conducted, to deliver
   to all parties entitled to participate in the proposed operation such party's alternative proposal,
   such alternate proposal to contain the same information required to be included in the initial
   proposal. Each party receiving such proposals shall elect by delivery of notice to Operator within
   five (5) days after expiration of the proposal period, or within twenty-four (24) hours (exclusive
   of Saturday, Sunday and legal holidays) if a drilling rig is on location for the well that is the
   subject of the proposals, to participate in one of the competing proposals. Any party not
   electing within the time required shall be deemed not to have voted. The proposal receiving
   the vote of parties owning the largest aggregate percentage interest of the parties voting shall
   have priority over all other competing proposals; in the case of a tie vote, the initial
   proposal shall prevail. Operator shall deliver notice of such result to all parties entitled to
   participate in the operation within five (5) days after expiration of the election period (or within
   twenty-four (24) hours, exclusive of Saturday, Sunday and legal holidays, if a drilling rig is

                                                                                                        21
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                     Page 22 of 96 PageID 305

   on location). Each party shall then have two (2) days (or twenty-four (24) hours if a rig
   is on location) from receipt of such notice to elect by delivery of notice to Operator to participate
   in such operation or to relinquish interest in the affected well pursuant to the provisions of
   Article VI.B.2.; failure by a party to deliver notice within such period shall be deemed an
   election not to participate in the prevailing proposal.
            6. Conformity to Spacing Pattern. Notwithstanding the provisions of this Article VI.B.2.,
   it is agreed that no wells shall be proposed to be drilled to or Completed in or produced from
   a Zone from which a well located elsewhere on the Contract Area is producing, unless such well
   conforms to the then-existing well spacing pattern for such Zone.
            7. Paying Wells. No party shall conduct any Reworking, Deepening, Plugging Back,
   Completion, Recompletion, or Sidetracking operation under this agreement with respect to any
   well then capable of producing in paying quantities except with the consent of all parties that have
   not relinquished interests in the well at the time of such operation.
   C. Completion of Wells; Reworking and Plugging Back:
           1. Completion: Without the consent of all parties, no well shall be drilled, Deepened or
   Sidetracked, except any well drilled, Deepened or Sidetracked pursuant to the provisions of
   Article VI.B.2. of this agreement. Consent to the drilling, Deepening or Sidetracking shall include:
           All necessary expenditures for the drilling, Deepening or Sidetracking, testing,
           Completing and equipping of the well, including necessary tankage and/or surface
           facilities.
           Option No. 2: All necessary expenditures for the drilling, Deepening or Sidetracking
           and testing of the well. When such well has reached its authorized depth, and all logs,
           cores and other tests have been completed, and the results thereof furnished to the
           parties, Operator shall give immediate notice to the Non-Operators having the right to
           participate in a Completion attempt whether or not Operator recommends attempting
           to Complete the well, together with Operator's AFE for Completion costs if not
           previously provided. The parties receiving such notice shall have forty-eight (48) hours
           (exclusive of Saturday, Sunday and legal holidays) in which to elect by delivery of notice
           to Operator to participate in a recommended Completion attempt or to make a Completion
           proposal with an accompanying AFE. Operator shall deliver any such Completion
           proposal, or any Completion proposal conflicting with Operator's proposal, to the other
           parties entitled to participate in such Completion in accordance with the procedures
           specified in Article VI.B.6. Election to participate in a Completion attempt shall include
           consent to all necessary expenditures for the Completing and equipping of such well,
           including necessary tankage and/or surface facilities but excluding any stimulation
           operation not contained on the Completion AFE. Failure of any party receiving such
           notice to reply within the period above fixed shall constitute an election by that party
           not to participate in the cost of the Completion attempt; provided, that Article
           VI.B.6. shall control in the case of conflicting Completion proposals. If one or more, but
           less than all of the parties, elect to attempt a Completion, the provision of Article VI.B.2.
           hereof (the phrase "Reworking, Sidetracking, Deepening, Recompleting or Plugging
           Back" as contained in Article VI.B.2. shall be deemed to include "Completing") shall
           apply to the operations thereafter conducted by less than all parties; provided, however,
           that Article VI.B.2. shall apply separately to each separate Completion or Recompletion
           attempt undertaken hereunder, and an election to become a Non-Consenting Party as
                                                                                                      22
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                      Page 23 of 96 PageID 306

           to one Completion or Recompletion attempt shall not prevent a party from becoming a
           Consenting Party in subsequent Completion or Recompletion attempts regardless whether
           the Consenting Parties as to earlier Completions or Recompletion have recouped their
           costs pursuant to Article VI.B.2.; provided further, that any recoupment of costs by
           a Consenting Party shall be made solely from the production attributable to the Zone
           in which the Completion attempt is made. Election by a previous Non-Consenting party to
           participate in a subsequent Completion or Recompletion attempt shall require such party
           to pay its proportionate share of the cost of salvable materials and equipment installed
           in the well pursuant to the previous Completion or Recompletion attempt, insofar and
           only insofar as such materials and equipment benefit the Zone in which such party
           participates in a Completion attempt.
       2. Rework, Recomplete or Plug Back: No well shall be Reworked, Recompleted or Plugged
   Back except a well Reworked, Recompleted, or Plugged Back pursuant to the provisions of Article
   VI.B.2. of this agreement. Consent to the Reworking, Recompleting or Plugging Back of a
   well shall include all necessary expenditures in conducting such operations and Completing
   and equipping of said well, including necessary tankage and/or surface facilities.
   D. Other Operations:
            Operator shall not undertake any single project reasonably estimated to require an expenditure
   in excess of Twenty Five Thousand Dollars (USD 25,000 ) except in connection with the drilling,
   Sidetracking, Reworking, Deepening, Completing, Recompleting or Plugging Back of a well that
   has been previously authorized by or pursuant to this agreement; provided, however, that, in
   case of explosion, fire, flood or other sudden emergency, whether of the same or different
   nature, Operator may take such steps and incur such expenses as in its opinion are required
   to deal with the emergency to safeguard life and property but Operator, as promptly as possible,
   shall report the emergency to the other parties. If Operator prepares an AFE for its own use,
   Operator shall furnish any Non-Operator so requesting an information copy thereof for any single
   project costing in excess of five thousand Dollars ($ 5000 ). Any party who has not relinquished its
   interest in a well shall have the right to propose that Operator perform repair work or undertake
   the installation of artificial lift equipment or ancillary production facilities such as salt water
   disposal wells or to conduct additional work with respect to a well drilled hereunder or other
   similar project (but not including the installation of gathering lines or other transportation or
   marketing facilities, the installation of which shall be governed by separate agreement between
   the parties) reasonably estimated to require an expenditure in excess of the amount first
   set forth above in this Article VI.D. (except in connection with an operation required to
   be proposed under Articles VI.B.1. or VI.C.1. Option No. 2, which shall be governed exclusively
   be those Articles). Operator shall deliver such proposal to all parties entitled to participate therein.
   If within thirty (30) days thereof Operator secures the written consent of any party or parties
   owning at least 76 % of the interests of the parties entitled to participate in such operation,
   each party having the right to participate in such project shall be bound by the terms of such
   proposal and shall be obligated to pay its proportionate share of the costs of the proposed
   project as if it had consented to such project pursuant to the terms of the proposal.
   E. Abandonment of Wells:
       1. Abandonment of Dry Holes: Except for any well drilled or Deepened pursuant to Article
   VI.B.2., any well which has been drilled or Deepened under the terms of this agreement and is
   proposed to be completed as a dry hole shall not be plugged and abandoned without the consent
   of all parties. Should Operator, after diligent effort, be unable to contact any party, or should
   any party fail to reply within forty-eight (48) hours (exclusive of Saturday, Sunday and legal
   holidays) after delivery of notice of the proposal to plug and abandon such well, such party
   shall be deemed to have consented to the proposed abandonment. All such wells shall be plugged
   and abandoned in accordance with applicable regulations and at the cost, risk and expense of

                                                                                                        23
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                    Page 24 of 96 PageID 307

   the parties who participated in the cost of drilling or Deepening such well. Any party who
   objects to plugging and abandoning such well by notice delivered to Operator within forty-
   eight (48) hours (exclusive of Saturday, Sunday and legal holidays) after delivery of notice of
   the proposed plugging shall take over the well as of the end of such forty-eight (48) hour
   notice period and conduct further operations in search of Oil and/or Gas subject to the provisions
   of Article VI.B.; failure of such party to provide proof reasonably satisfactory to Operator of
   its financial capability to conduct such operations or to take over the well within such
   period or thereafter to conduct operations on such well or plug and abandon such well shall entitle
   Operator to retain or take possession of the well and plug and abandon the well. The party
   taking over the well shall indemnify Operator (if Operator is an abandoning party) and the other
   abandoning parties against liability for any further operations conducted on such well except
   for the costs of plugging and abandoning the well and restoring the surface, for which the
   abandoning parties shall remain proportionately liable.
       2. Abandonment of Wells That Have Produced: Except for any well in which a Non-
   Consent operation has been conducted hereunder for which the Consenting Parties have not
   been fully reimbursed as herein provided, any well which has been completed as a producer
   shall not be plugged and abandoned without the consent of all parties. If all parties consent
   to such abandonment, the well shall be plugged and abandoned in accordance with applicable
   regulations and at the cost, risk and expense of all the parties hereto. Failure of a party to reply
   within sixty (60) days of delivery of notice of proposed abandonment shall be deemed an election
   to consent to the proposal. If, within sixty (60) days after delivery of notice of the proposed
   abandonment of any well, all parties do not agree to the abandonment of such well, those wishing
   to continue its operation from the Zone then open to production shall be obligated to take
   over the well as of the expiration of the applicable notice period and shall indemnify
   Operator (if Operator is an abandoning party) and the other abandoning parties against liability
   for any further operations on the well conducted by such parties. Failure of such party or
   parties to provide proof reasonably satisfactory to Operator of their financial capability to
   conduct such operations or to take over the well within the required period or thereafter to
   conduct operations on such well shall entitle operator to retain or take possession of such well
   and plug and abandon the well.
            Parties taking over a well as provided herein shall tender to each of the other parties its
   proportionate share of the value of the well’s salvable material and equipment, determined in
   accordance with the provisions of Exhibit “C,” less the estimated cost of salvaging and the
   estimated cost of plugging and abandoning and restoring the surface; provided, however, that in
   the event the estimated plugging and abandoning and surface restoration costs and the
   estimated cost of salvaging are higher than the value of the well’s salvable material and
   equipment, each of the abandoning parties shall tender to the parties continuing operations their
   proportionate shares of the estimated excess cost. Each abandoning party shall assign to the
   non-abandoning parties, without warranty, express or implied, as to title or as to quantity, or
   fitness for use of the equipment and material, all of its interest in the wellbore of the well and
   related equipment, together with its interest in the Leasehold insofar and only insofar as such
   Leasehold covers the right to obtain production from that wellbore in the Zone then open to
   production. If the interest of the abandoning party is or includes and Oil and Gas Interest, such
   party shall execute and deliver to the non- abandoning party or parties an oil and gas lease,

                                                                                                     24
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                         Page 25 of 96 PageID 308

   limited to the wellbore and the Zone then open to production, for a term of one (1) year and
   so long thereafter as Oil and/or Gas is produced from the Zone covered thereby, such lease to be
   on the form attached as Exhibit “B.” The assignments or leases so limited shall encompass the
   Drilling Unit upon which the well is located. The payments by, and the assignments or leases
   to, the assignees shall be in a ratio based upon the relationship of their respective percentage
   of participation in the Contract Area to the aggregate of the percentages of participation in
   the Contract Area of all assignees. There shall be no readjustment of interests in the remaining
   portions of the Contract Area.
            Thereafter, abandoning parties shall have no further responsibility, liability, or interest in the
   operation of or production from the well in the Zone then open other than the royalties retained in
   any lease made under the terms of this Article. Upon request, Operator shall continue to operate
   the assigned well for the account of the non-abandoning parties at the rates and charges
   contemplated by this agreement, plus any additional cost and charges which may arise as the result
   of the separate ownership of the assigned well. Upon proposed abandonment of the producing
   Zone assigned or leased, the assignor or lessor shall then have the option to repurchase its
   prior interest in the well (using the same valuation formula) and participate in further
   operations therein subject to the provisions hereof.
            3. Abandonment of Non-Consent Operations: The provisions of Article VI.E.1. or VI.E.2.
   above shall be applicable as between Consenting Parties in the event of the proposed
   abandonment of any well excepted from said Articles; provided, however, no well shall be
   permanently plugged and abandoned unless and until all parties having the right to conduct further
   operations therein have been notified of the proposed abandonment and afforded the opportunity
   to elect to take over the well in accordance with the provisions of this Article VI.E.; and
   provided further, that Non-Consenting Parties who own an interest in a portion of the well
   shall pay their proportionate shares of abandonment and surface restoration cost for such well
   as provided in Article VI.B.2.(b).
   F. Termination of Operations:
            Upon the commencement of an operation for the drilling, Reworking, Sidetracking,
   Plugging Back, Deepening, testing, Completion or plugging of a well, including but not limited to
   the Initial Well, such operation shall not be terminated without consent of parties bearing 50
   % of the costs of such operation; provided, however, that in the event granite or other practically
   impenetrable substance or condition in the hole is encountered which renders further operations
   impractical, Operator may discontinue operations and give notice of such condition in the
   manner provided in Article VI.B.1, and the provisions of Article VI.B. or VI.E. shall thereafter
   apply to such operation, as appropriate.
   G. Taking Production in Kind:
     OptionNo.1:Gas Balancing Agreement Attached
         Each party shall take in kind or separately dispose of its proportionate share of all Oil and
       Gas produced from the Contract Area, exclusive of production which may be used in
       development and producing operations and in preparing and treating Oil and Gas for
       marketing purposes and production unavoidably lost. Any extra expenditure incurred in the
       taking in kind or separate disposition by any party of its proportionate share of the production
       shall be borne by such party. Any party taking its share of production in kind shall be required
       to pay for only its proportionate share of such part of Operator’s surface facilities which

                                                                                                            25
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                   Page 26 of 96 PageID 309

       it uses. Each party shall execute such division orders and contracts as may be necessary
       for the sale of its interest in production from the Contract Area, and, except as
       provided in Article VII.B., shall be entitled to receive payment directly from the
       purchaser thereof for its share of all production.
       If any party fails to make the arrangements necessary to take in kind or separately dispose
       of its proportionate share of the Oil produced from the Contract Area, Operator shall have
       the right, subject to the revocation at will by the party owning it, but not the obligation,
       to purchase such Oil or sell it to others at any time and from time to time, for the
       account of the non-taking party. Any such purchase or sale by Operator may be
       terminated by Operator upon at least ten (10) days written notice to the owner of said
       production and shall be subject always to the right of the owner of the production upon
       at least ten (10) days written notice to Operator to exercise at any      time its right to
       take in kind, or separately dispose of, its share of all Oil not previously delivered to
       a purchaser. Any purchase or sale by Operator of any other party’s share of Oil shall be
       only for such reasonable periods of time as are consistent with the minimum needs of
       the industry under the particular circumstances, but in no event for a period in excess of
       one (1) year.
       Any such sale by Operator shall be in a manner commercially reasonable under the
       circumstances but Operator shall have no duty to share any existing market or to obtain
       a price equal to that received under any existing market. The sale or delivery by Operator
       of a non-taking party’s share of Oil under the terms of any existing contract of Operator shall
       not give the non-taking party any interest in or make the non-taking party a party to said
       contract. No purchase shall be made by Operator without first giving the non-taking party
       at least ten (10) days written notice of such intended purchase and the price to be paid or the
       pricing basis to be used.
       All parties shall give timely written notice to Operator of their Gas marketing arrangements
       for the following month, excluding price, and shall notify Operator immediately in the
       event of a change in such arrangements. Operator shall maintain records of all marketing
       arrangements, and of volumes actually sold or transported, which records shall be made
       available to Non-Operators upon reasonable request.
       In the event one or more parties’ separate disposition of its share of the Gas causes split-
       stream deliveries to separate pipelines and/or deliveries which on a day-to-day basis for any
       reason are not exactly equal to a party’s respective proportionate share of total Gas sales to
       be allocated to it, the balancing or accounting between the parties shall be in accordance with
       any Gas balancing agreement between the parties hereto, whether such an agreement is
       attached as Exhibit “E” or is a separate agreement. Operator shall give notice to all parties
       of the first sales of Gas from any well under this agreement.
     Option No. 2: No Gas Balancing Agreement:
        Each party shall take in kind or separately dispose of its proportionate share of all Oil
      and Gas produced from the Contract Area, exclusive of production which may be used
      in development and producing operations and in preparing and treating Oil and Gas for
      marketing purposes and production unavoidably lost. Any extra expenditures incurred in
      the taking in kind or separate disposition by any party of its proportionate share of
      the production shall be borne by such party. Any party taking its share of production in

                                                                                                    26
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                    Page 27 of 96 PageID 310

       kind shall be required to pay for only its proportionate share of such part of Operator’s
       surface facilities which it uses.
         Each party shall execute such division orders and contracts as may be necessary for the
       sale of its interest in production from the Contract Area, and, except as provided in Article
       VII.B., shall be entitled to receive payment directly from the purchaser thereof for its share
       of all production.
         If any party fails to make the arrangements necessary to take in kind or separately
       dispose of its proportionate share of the Oil and/or Gas produced from the Contract
       Area, Operator shall have the right, subject to the revocation at will by the party
       owning it, but not the obligation, to purchase such Oil and/or Gas or sell it to others at
       any time and from time to time, for the account of the non-taking party. Any such
       purchase or sale by Operator may be terminated by Operator upon at least ten (10)
       days written notice to the owner of said production and shall be subject always to the
       right of the owner of the production upon at least ten (10) days written notice to
       Operator to exercise its right to take in kind, or separately dispose of, its share of all
       Oil and/or Gas not previously delivered to a purchaser; provided, however, that the
       effective date of any such revocation may be deferred at Operator’s election for a
       period not to exceed ninety (90) days if Operator has committed such production to a
       purchase contract having a term extending beyond such ten (10) –day period. Any purchase
       or sale by Operator of any other party’s share of Oil and/or Gas shall be only for such
       reasonable periods of time as are consistent with the minimum needs of the industry
       under the particular circumstances, but in no event for a period in excess of one (1)
       year.
         Any such sale by Operator shall be in a manner commercially reasonable under the
       circumstances, but Operator shall have no duty to share any existing market or
       transportation arrangement or to obtain a price or transportation fee equal to that received
       under any existing market or transportation arrangement. The sale or delivery by Operator
       of a non- taking party’s share of production under the terms of any existing contract
       of Operator shall not give the non-taking party any interest in or make the non-taking
       party a party to said contract. No purchase of Oil and Gas and no sale of Gas shall
       be made by Operator without first giving the non-taking party ten days written notice
       of such intended purchase or sale and the price to be paid or the pricing basis to be
       used. Operator shall give notice to all parties of the first sale of Gas from any well under this
       Agreement.
         All parties shall give timely written notice to Operator of their Gas marketing
       arrangements for the following month, excluding price, and shall notify Operator
       immediately in the event of a change in such arrangements. Operator shall maintain
       records of all marketing arrangements, and of volumes actually sold or transported, which
       records shall be made available to Non-Operators upon reasonable request.




                                                                                                      27
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                      Page 28 of 96 PageID 311

                                      ARTICLE VII
                          EXPENDITURES AND LIABILITY OF PARTIES


   A. Liability Of Parties:
      The liability of the parties shall be several, not joint or collective. Each party shall be
   responsible only for its obligations, and shall be liable only for its proportionate share of the costs
   of developing and operating the Contract Area. Accordingly, the liens granted among the parties
   in Article VII.B. are given to secure only the debts of each severally, and no party shall have
   any liability to third parties hereunder to satisfy the default of any other party in the payment of
   any expense or obligation hereunder. It is not the intention of the parties to create, nor shall this
   agreement be construed as creating, a mining or other partnership, joint venture, agency
   relationship or association, or to render the parties liable as partners, co-venturers, or principals.
   In their relations with each other under this agreement, the parties shall not be considered
   fiduciaries or to have established a confidential relationship but rather shall be free to act on an
   arm's-length basis in accordance with their own respective self-interest, subject, however, to the
   obligation of the parties to act in good faith in their dealings with each other with respect to
   activities hereunder.


   B. Liens and Security Interests:
      Each party grants to the other parties hereto a lien upon any interest it now owns or hereafter
   acquires in Oil and Gas Leases and Oil and Gas Interests in the Contract Area, and a security
   interest and/or purchase money security interest in any interest it now owns or hereafter acquires
   in the personal property and fixtures on or used or obtained for use in connection therewith, to
   secure performance of all of its obligations under this agreement including but not limited to
   payment of expense, interest and fees, the proper disbursement of all monies paid hereunder,
   the assignment or relinquishment of interest in Oil and Gas Leases as required hereunder, and
   the proper performance of operations hereunder. Such lien and security interest granted by each
   party hereto shall include such party's leasehold interests, working interests, operating rights, and
   royalty and overriding royalty interests in the Contract Area now owned or hereafter acquired and
   in lands pooled or unitized therewith or otherwise becoming subject to this agreement, the
   Oil and Gas when extracted therefrom and equipment situated thereon or used or obtained for
   use in connection therewith (including, without limitation, all wells, tools, and tubular goods), and
   accounts (including, without limitation, accounts arising from gas imbalances or from the sale
   of Oil and/or Gas at the wellhead), contract rights, inventory and general intangibles relating
   thereto or arising therefrom, and all proceeds and products of the foregoing.
      To perfect the lien and security agreement provided herein, each party hereto shall execute and
   acknowledge the recording supplement and/or any financing statement prepared and submitted by
   any party hereto in conjunction herewith or at any time following execution hereof, and Operator
   is authorized to file this agreement or the recording supplement executed herewith as a lien
   or mortgage in the applicable real estate records and as a financing statement with the proper officer
   under the Uniform Commercial Code in the state in which the Contract Area is situated and
   such other states as Operator shall deem appropriate to perfect the security interest granted
   hereunder. Any party may file this agreement, the recording supplement executed herewith, or such
   other documents as it deems necessary as a lien or mortgage in the applicable real estate records
   and/or a financing statement with the proper officer under the Uniform Commercial Code.
                                                                                                        28
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                     Page 29 of 96 PageID 312

      Each party represents and warrants to the other parties hereto that the lien and security interest
   granted by such party to the other parties shall be a first and prior lien, and each party hereby
   agrees to maintain the priority of said lien and security interest against all persons acquiring
   an interest in Oil and Gas Leases and Interests covered by this agreement by, through or
   under such party. All parties acquiring an interest in Oil and Gas Leases and Oil and Gas Interests
   covered by this agreement, whether by assignment, merger, mortgage, operation of law, or
   otherwise, shall be deemed to have taken subject to the lien and security interest granted
   by this Article VII.B. as to all obligations attributable to such interest hereunder whether or not
   such obligations arise before or after such interest is acquired.
      To the extent that parties have a security interest under the Uniform Commercial Code of
   the state in which the Contract Area is situated, they shall be entitled to exercise the
   rights and remedies of a secured party under the Code. The bringing of a suit and the
   obtaining of judgment by a party for the secured indebtedness shall not be deemed an election
   of remedies or otherwise affect the lien rights or security interest as security for the payment
   thereof. In addition, upon default by any party in the payment of its share of expenses,
   interests or fees, or upon the improper use of funds by the Operator, the other parties shall
   have the right, without prejudice to other rights or remedies, to collect from the purchaser
   the proceeds from the sale of such defaulting party's share of Oil and Gas until the amount
   owed by such party, plus interest as provided in "Exhibit C," has been received, and shall have the
   right to offset the amount owed against the proceeds from the sale of such defaulting party's share
   of Oil and Gas. All purchasers of production may rely on a notification of default from the non-
   defaulting party or parties stating the amount due as a result of the default, and all parties waive
   any recourse available against purchasers for releasing production proceeds as provided in this
   paragraph.
      If any party fails to pay its share of cost within one hundred twenty (120) days after rendition
   of a statement therefor by Operator, the non-defaulting parties, including Operator, shall upon
   request by Operator, pay the unpaid amount in the proportion that the interest of each such party
   bears to the interest of all such parties. The amount paid by each party so paying its share of
   the unpaid amount shall be secured by the liens and security rights described in Article VII.B.,
   and each paying party may independently pursue any remedy available hereunder or otherwise.
      If any party does not perform all of its obligations hereunder, and the failure to perform
   subjects such party to foreclosure or execution proceedings pursuant to the provisions of this
   agreement, to the extent allowed by governing law, the defaulting party waives any available
   right of redemption from and after the date of judgment, any required valuation or appraisement
   of the mortgaged or secured property prior to sale, any available right to stay execution or to
   require a marshaling of assets and any required bond in the event a receiver is appointed. In
   addition, to the extent permitted by applicable law, each party hereby grants to the other
   parties a power of sale as to any property that is subject to the lien and security rights
   granted hereunder, such power to be exercised in the manner provided by applicable law or
   otherwise in a commercially reasonable manner and upon reasonable notice.
      Each party agrees that the other parties shall be entitled to utilize the provisions of Oil and
   Gas lien law or other lien law of any state in which the Contract Area is situated to enforce
   the obligations of each party hereunder. Without limiting the generality of the foregoing, to
   the extent permitted by applicable law, Non-Operators agree that Operator may invoke or utilize

                                                                                                      29
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                    Page 30 of 96 PageID 313

   the mechanics' or materialmen's lien law of the state in which the Contract Area is situated in
   order to secure the payment to Operator of any sum due hereunder for services performed or
   materials supplied by Operator.
   C.Advances:
       Operator, at its election, shall have the right from time to time to demand and receive from
   one or more of the other parties payment in advance of their respective shares of the estimated
   amount of the expense to be incurred in operations hereunder during the next succeeding
   month, which right may be exercised only by submission to each such party of an itemized
   statement of such estimated expense, together with an invoice for its share thereof. Each such
   statement and invoice for the payment in advance of estimated expense shall be submitted on
   or before the 20th day of the next preceding month. Each party shall pay to Operator its
   proportionate share of such estimate within fifteen (15) days after such estimate and invoice
   is received. If any party fails to pay its share of said estimate within said time, the amount due
   shall bear interest as provided in Exhibit "C" until paid. Proper adjustment shall be made monthly
   between advances and actual expense to the end that each party shall bear and pay its proportionate
   share of actual expenses incurred, and no more.
   D. Defaults and Remedies:
      If any party fails to discharge any financial obligation under this agreement, including
   without limitation the failure to make any advance under the preceding Article VII.C. or any
   other provision of this agreement, within the period required for such payment hereunder,
   then in addition to the remedies provided in Article VII.B. or elsewhere in this agreement, the
   remedies specified below shall be applicable. For purposes of this Article VII.D., all notices
   and elections shall be delivered only by Operator, except that Operator shall deliver any such
   notice and election requested by a non-defaulting Non-Operator, and when Operator is the
   party in default, the applicable notices and elections can be delivered by any Non-
   Operator. Election of any one or more of the following remedies shall not preclude the
   subsequent use of any other remedy specified below or otherwise available to a non-defaulting
   party.
      1. Suspension of Rights: Any party may deliver to the party in default a Notice of Default,
   which shall specify the default, specify the action to be taken to cure the default, and specify
   that failure to take such action will result in the exercise of one or more of the remedies
   provided in this Article. If the default is not cured within thirty (30) days of the delivery of
   such Notice of Default, all of the rights of the defaulting party granted by this agreement may
   upon notice be suspended until the default is cured, without prejudice to the right of the non-
   defaulting party or parties to continue to enforce the obligations of the defaulting party
   previously accrued or thereafter accruing under this agreement. If Operator is the party in default,
   the Non-Operators shall have in addition the right, by vote of Non-Operators owning a majority
   in interest in the Contract Area after excluding the voting interest of Operator, to appoint a
   new Operator effective immediately. The rights of a defaulting party that may be suspended
   hereunder at the election of the non-defaulting parties shall include, without limitation, the right
   to receive information as to any operation conducted hereunder during the period of such
   default, the right to elect to participate in an operation proposed under Article VI.B. of
   this agreement, the right to participate in an operation being conducted under this agreement
   even if the party has previously elected to participate in such operation, and the right to receive
   proceeds of production from any well subject to this agreement.
                                                                                                     30
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                       Page 31 of 96 PageID 314

      2. Suit for Damages: Non-defaulting parties or Operator for the benefit of non-defaulting
   parties may sue (at joint account expense) to collect the amounts in default, plus interest
   accruing on the amounts recovered from the date of default until the date of collection at the
   rate specified in Exhibit "C" attached hereto. Nothing herein shall prevent any party from suing
   any defaulting party to collect consequential damages accruing to such party as a result of the default.
      3. Deemed Non-Consent: The non-defaulting party may deliver a written Notice of Non-
   Consent Election to the defaulting party at any time after the expiration of the thirty-day cure
   period following delivery of the Notice of Default, in which event if the billing is for the
   drilling a new well or the Plugging Back, Sidetracking, Reworking or Deepening of a well
   which is to be or has been plugged as a dry hole, or for the Completion or Recompletion of
   any well, the defaulting party will be conclusively deemed to have elected not to participate
   in the operation and to be a Non-Consenting Party with respect thereto under Article VI.B.
   or VI.C., as the case may be, to the extent of the costs unpaid by such party, notwithstanding
   any election to participate theretofore made. If election is made to proceed under this provision,
   then the non-defaulting parties may not elect to sue for the unpaid amount pursuant to Article
   VII.D.2.
      Until the delivery of such Notice of Non-Consent Election to the defaulting party, such party
   shall have the right to cure its default by paying its unpaid share of costs plus interest at the
   rate set forth in Exhibit "C," provided, however, such payment shall not prejudice the rights
   of the non-defaulting parties to pursue remedies for damages incurred by the non- defaulting
   parties as a result of the default. Any interest relinquished pursuant to this Article VII.D.3. shall
   be offered to the non-defaulting parties in proportion to their interests, and the non-defaulting
   parties electing to participate in the ownership of such interest shall be required to contribute
   their shares of the defaulted amount upon their election to participate therein.
      4. Advance Payment: If a default is not cured within thirty (30) days of the delivery of a Notice
   of Default, Operator, or Non-Operators if Operator is the defaulting party, may thereafter
   require advance payment from the defaulting party of such defaulting party's anticipated
   share of any item of expense for which Operator, or Non-Operators, as the case may be, would be
   entitled to reimbursement under any provision of this agreement, whether or not such expense
   was the subject of the previous default. Such right includes, but is not limited to, the right to
   require advance payment for the estimated costs of drilling a well or Completion of a well as to
   which an election to participate in drilling or Completion has been made. If the defaulting party
   fails to pay the required advance payment, the non-defaulting parties may pursue any of the
   remedies provided in the Article VII.D. or any other default remedy provided elsewhere in this
   agreement. Any excess of funds advanced remaining when the operation is completed and all costs
   have been paid shall be promptly returned to the advancing party.
       5. Costs and Attorneys' Fees: In the event any party is required to bring legal proceedings
   to enforce any financial obligation of a party hereunder, the prevailing party in such action shall
   be entitled to recover all court costs, costs of collection, and a reasonable attorney's fee, which
   the lien provided for herein shall also secure.
   E. Rentals, Shut-In Well Payments and Minimum Royalties:
      Rentals, shut-in well payments and minimum royalties which may be required under the
   terms of any lease shall be paid by the party or parties who subjected such lease to this
   agreement at its or their expense. In the event two or more parties own and have contributed
   interests in the same lease to this agreement, such parties may designate one of such parties to
                                                                                                  31
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                      Page 32 of 96 PageID 315

   make said payments for and on behalf of all such parties. Any party may request, and shall
   be entitled to receive, proper evidence of all such payments. In the event of failure to make
   proper payment of any rental, shut-in well payment or minimum royalty through mistake or
   oversight where such payment is required to continue the lease in force, any loss which results
   from such non-payment shall be borne in accordance with the provisions of Article IV.B.2.
      Operator shall notify Non-Operators of the anticipated completion of a shut-in well, or the
   shutting in or return to production of a producing well, at least five (5) days (excluding Saturday,
   Sunday, and legal holidays) prior to taking such action, or at the earliest opportunity permitted
   by circumstances, but assumes no liability for failure to do so. In the event of failure by
   Operator to so notify Non-Operators, the loss of any lease contributed hereto by Non-Operators
   for failure to make timely payments of any shut-in well payment shall be borne jointly by
   the parties hereto under the provisions of Article IV.B.3.
   F.Taxes:
      Beginning with the first calendar year after the effective date hereof, Operator shall render
   for ad valorem taxation all property subject to this agreement which by law should be rendered
   for such taxes, and it shall pay all such taxes assessed thereon before they become delinquent.
   Prior to the rendition date, each Non-Operator shall furnish Operator information as to
   burdens (to include, but not be limited to, royalties, overriding royalties and production payments)
   on Leases and Oil and Gas Interests contributed by such Non-Operator. If the assessed
   valuation of any Lease is reduced by reason of its being subject to outstanding excess royalties,
   overriding royalties or production payments, the reduction in ad valorem taxes resulting
   therefrom shall inure to the benefit of the owner or owners of such Lease, and Operator shall
   adjust the charge to such owner or owners so as to reflect the benefit of such reduction. If
   the ad valorem taxes are based in whole or in part upon separate valuations of each
   party's working interest, then notwithstanding anything to the contrary herein, charges to the
   joint account shall be made and paid by the parties hereto in accordance with the tax value
   generated by each party's working interest. Operator shall bill the other parties for their
   proportionate shares of all tax payments in the manner provided in Exhibit "C."
      If Operator considers any tax assessment improper, Operator may, at its discretion, protest
   within the time and manner prescribed by law, and prosecute the protest to a final determination,
   unless all parties agree to abandon the protest prior to final determination. During the pendency of
   administrative or judicial proceedings, Operator may elect to pay, under protest, all such taxes and
   any interest and penalty. When any such protested assessment shall have been finally determined,
   Operator shall pay the tax for the joint account, together with any interest and penalty accrued, and
   the total cost shall then be assessed against the parties, and be paid by them, as provided in Exhibit
   “C”.
      Each party shall pay or cause to be paid all production, severance, excise, gathering and other
   taxes imposed upon or with respect to the production or handling of such party's share of Oil and
   Gas produced under the terms of this agreement.




                                                                                                       32
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                        Page 33 of 96 PageID 316

                                    ARTICLE VIII
                ACQUISITION, MAINTENANCE OR TRANSFER OF INTEREST

   A. Surrender of Leases:

      The Leases covered by this agreement, insofar as they embrace acreage in the Contract Area, shall
   not be surrendered in whole or in part unless all parties consent thereto.


       However, should any party desire to surrender its interest in any Lease or in any portion thereof,
   such party shall give written notice of the proposed surrender to all parties, and the parties to whom
   such notice is delivered shall have thirty (30) days after delivery of the notice within which
   to notify the party proposing the surrender whether they elect to consent thereto. Failure of a
   party to whom such notice is delivered to reply within said 30-day period shall constitute a consent
   to the surrender of the Leases described in the notice. If all parties do not agree or consent thereto,
   the party desiring to surrender shall assign, without express or implied warranty of title, all of its
   interest in such Lease, or portion thereof, and any well, material and equipment which may be
                      located thereon and any rights in production thereafter secured, to the parties not
   consenting to such surrender. If the interest of the assigning party is or includes an Oil and Gas
   Interest, the assigning party shall execute and deliver to the party or parties not consenting to such
   surrender an oil and gas lease covering such Oil and Gas Interest for a term of one (1) year and so
   long thereafter as Oil and/or Gas is produced from the land covered thereby, such lease to be on
   the form attached hereto as Exhibit "B." Upon such assignment or lease, the assigning party shall be
   relieved from all obligations thereafter accruing, but not theretofore accrued, with respect to the
   interest assigned or leased and the operation of any well attributable thereto, and the assigning
   party shall have no further interest in the assigned or leased premises and its equipment and
   production other than the royalties retained in any lease made under the terms of this Article. The
   party assignee or lessee shall pay to the party assignor or lessor the reasonable salvage value
   of the latter's interest in any well's salvable materials and equipment attributable to the assigned or
   leased acreage. The value of all salvable materials and equipment shall be determined in
   accordance with the provisions of Exhibit "C," less the estimated cost of salvaging and the estimated
   cost of plugging and abandoning and restoring the surface. If such value is less than such costs,
   then the party assignor or lessor shall pay to the party assignee or lessee the amount of such
   deficit. If the assignment or lease is in favor of more than one party, the interest shall be shared by
   such parties in the proportions that the interest of each bears to the total interest of all such parties.
   If the interest of the parties to whom the assignment is to be made varies according to depth, then
   the interest assigned shall similarly reflect such variances.

    Any assignment, lease or surrender made under this provision shall not reduce or change the
   assignor's, lessor's or surrendering party's interest as it was immediately before the assignment,
   lease or surrender in the balance of the Contract Area; and the acreage assigned, leased or
   surrendered, and subsequent operations thereon, shall not thereafter be subject to the terms and
   provisions of this agreement but shall be deemed subject to an Operating Agreement in the form of
   this agreement.



                                                                                                           33
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                       Page 34 of 96 PageID 317

   B. Renewal or Extension of Leases:

      If any party secures a renewal or replacement of an Oil and Gas Lease or Interest subject to this
   agreement, then all other parties shall be notified promptly upon such acquisition or, in the case of
   a replacement Lease taken before expiration of an existing Lease, promptly upon expiration of the
   existing Lease. The parties notified shall have the right for a period of thirty (30) days following
   delivery of such notice in which to elect to participate in the ownership of the renewal or
   replacement Lease, insofar as such Lease affects lands within the Contract Area, by paying to the
   party who acquired it their proportionate shares of the acquisition cost allocated to that part of
   such Lease within the Contract Area, which shall be in proportion to the interest held at that time
   by the parties in the Contract Area. Each party who participates in the purchase of a renewal or
   replacement Lease shall be given an assignment of its proportionate interest therein by the
   acquiring party.


      If some, but less than all, of the parties elect to participate in the purchase of a renewal or
   replacement Lease, it shall be owned by the parties who elect to participate therein, in a ratio based
   upon the relationship of their respective percentage of participation in the Contract Area to the
   aggregate of the percentages of participation in the Contract Area of all parties participating in
   the purchase of such renewal or replacement Lease. The acquisition of a renewal or replacement
   Lease by any or all of the parties hereto shall not cause a readjustment of the interests of the parties
   stated in Exhibit "A," but any renewal or replacement Lease in which less than all parties elect to
   participate shall not be subject to this agreement but shall be deemed subject to a separate Operating
   Agreement in the form of this agreement.


      If the interests of the parties in the Contract Area vary according to depth, then their right to
   participate proportionately in renewal or replacement Leases and their right to receive an
   assignment of interest shall also reflect such depth variances.

      The provisions of this Article shall apply to renewal or replacement Leases whether they are for
   the entire interest covered by the expiring Lease or cover only a portion of its area or an interest
   therein. Any renewal or replacement Lease taken before the expiration of its predecessor Lease,
   or taken or contracted for or becoming effective within six (6) months after the expiration of the
   existing Lease, shall be subject to this provision so long as this agreement is in effect at the time of
   such acquisition or at the time the renewal or replacement Lease becomes effective; but any Lease
   taken or contracted for more than six (6) months after the expiration of an existing Lease shall
   not be deemed a renewal or replacement Lease and shall not be subject to the provisions of this
   agreement.

      The provisions in this Article shall also be applicable to extensions of Oil and Gas Leases.

   C.Acreage or Cash Contributions:

      While this agreement is in force, if any party contracts for a contribution of cash towards the
   drilling of a well or any other operation on the Contract Area, such contribution shall be paid to
   the party who conducted the drilling or other operation and shall be applied by it against the cost of
                                                                                                        34
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                        Page 35 of 96 PageID 318

   such drilling or other operation. If the contribution be in the form of acreage, the party to whom the
   contribution is made shall promptly tender an assignment of the acreage, without warranty of title,
   to the Drilling Parties in the proportions said Drilling Parties shared the cost of drilling the well.
   Such acreage shall become a separate Contract Area and, to the extent possible, be governed by
   provisions identical to this agreement. Each party shall promptly notify all other parties of any
   acreage or cash contributions it may obtain in support of any well or any other operation on the
   Contract Area. The above provisions shall also be applicable to optional rights to earn acreage
   outside the Contract Area which are in support of well drilled inside Contract Area.


      If any party contracts for any consideration relating to disposition of such party's share of
   substances produced hereunder, such consideration shall not be deemed a contribution as
   contemplated in this Article VIII.C.


   D. Assignment; Maintenance of Uniform Interest:
      For the purpose of maintaining uniformity of ownership in the Contract Area in the Oil and
   Gas Leases, Oil and Gas Interests, wells, equipment and production covered by this agreement
   no party shall sell, encumber, transfer or make other disposition of its interest in the Oil and Gas
   Leases and Oil and Gas Interests embraced within the Contract Area or in wells, equipment and
   production unless such disposition covers either:


       1. the entire interest of the party in all Oil and Gas Leases, Oil and Gas Interests, wells, equipment
   and production; or
       2. an equal undivided percent of the party's present interest in all Oil and Gas Leases, Oil
   and Gas Interests, wells, equipment and production in the Contract Area.


        Every sale, encumbrance, transfer or other disposition made by any party shall be made
   expressly subject to this agreement and shall be made without prejudice to the right of the other
   parties, and any transferee of an ownership interest in any Oil and Gas Lease or Interest shall be
   deemed a party to this agreement as to the interest conveyed from and after the effective date
   of the transfer of ownership; provided, however, that the other parties shall not be required to
   recognize any such sale, encumbrance, transfer or other disposition for any purpose hereunder
   until thirty (30) days after they have received a copy of the instrument of transfer or other
   satisfactory evidence thereof in writing from the transferor or transferee. No assignment or other
   disposition of interest by a party shall relieve such party of obligations previously incurred by
   such party hereunder with respect to the interest transferred, including without limitation the
   obligation of a party to pay all costs attributable to an operation conducted hereunder in which
   such party has agreed to participate prior to making such assignment, and the lien and security
   interest granted by Article VII.B. shall continue to burden the interest transferred to secure payment
   of any such obligations.


       If, at any time the interest of any party is divided among and owned by four or more co-owners,
   Operator, at its discretion, may require such co-owners to appoint a single trustee or agent with
   full authority to receive notices, approve expenditures, receive billings for and approve and
   pay such party's share of the joint expenses, and to deal generally with, and with power to

                                                                                                          35
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                          Page 36 of 96 PageID 319

   bind, the co- owners of such party's interest within the scope of the operations embraced in this
   agreement; however, all such co-owners shall have the right to enter into and execute all contracts
   or agreements for the disposition of their respective shares of the Oil and Gas produced from
   the Contract Area and they shall have the right to receive, separately, payment of the sale
   proceeds thereof.


   E. Waiver of Rights to Partitions:

      If permitted by the laws of the state or states in which the property covered hereby is located,
   each party hereto owning an undivided interest in the Contract Area waives any and all rights it
   may have to partition and have set aside to it in severalty its undivided interest therein.


   F.Preferential Right to Purchase:
   (Optional; Check if applicable.)
       Should any party desire to sell all or any part of its interests under this agreement, or its rights and
   interests in the Contract Area, it shall promptly give written notice to the other parties, with full
   information concerning its proposed disposition, which shall include the name and address of
   the prospective transferee (who must be ready, willing and able to purchase), the purchase
   price, a legal description sufficient to identify the property, and all other terms of the offer. The
   other parties shall then have an optional prior right, for a period of ten (10) days after the notice is
   delivered, to purchase for the stated consideration on the same terms and conditions the interest
   which the other party proposes to sell; and, if this optional right is exercised, the purchasing parties
   shall share the purchased interest in the proportions that the interest of each bears to the total
   interest of all purchasing parties. However, there shall be no preferential right to purchase
   in those cases where any party wishes to mortgage its interests, or to transfer title to its interests
   to its mortgagee in lieu of or pursuant to foreclosure of a mortgage of its interests, or to dispose of
   its interests by merger, reorganization, consolidation, or by sale of all or substantially all of its Oil
   and Gas assets to any party, or by transfer of its interests to a subsidiary or parent company or to a
   subsidiary of a parent company, or to any company in which such party owns a majority of the
   stock.




                                                                                                             36
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                      Page 37 of 96 PageID 320


                                         ARTICLE IX
                              INTERNAL REVENUE CODE ELECTION

      If, for federal income tax purposes, this agreement and the operations hereunder are regarded
   as a partnership, and if the parties have not otherwise agreed to form a tax partnership pursuant
   to Exhibit "G" or other agreement between them, each party thereby affected elects to be
   excluded from the application of all of the provisions of Subchapter "K," Chapter 1, Subtitle
   "A," of the Internal Revenue Code of 1986, as amended ("Code"), as permitted and authorized
   by Section 761 of the Code and the regulations promulgated thereunder. Operator is authorized
   and directed to execute on behalf of each party hereby affected such evidence of this election
   as may be required by the Secretary of the Treasury of the United States or the Federal Internal
   Revenue Service, including specifically, but not by way of limitation, all of the returns,
   statements, and the data required by Treasury Regulation §1.761. Should there be any
   requirement that each party hereby affected give further evidence of this election, each such party
   shall execute such documents and furnish such other evidence as may be required by the Federal
   Internal Revenue Service or as may be necessary to evidence this election. No such party shall give
   any notices or take any other action inconsistent with the election made hereby. If any present or
   future income tax laws of the state or states in which the Contract Area is located or any future
   income tax laws of the United States contain provisions similar to those in Subchapter "K," Chapter
   1, Subtitle "A," of the Code, under which an election similar to that provided by Section 761 of the
   Code is permitted, each party hereby affected shall make such election as may be permitted or
   required by such laws. In making the foregoing election, each such party states that the income
   derived by such party from operations hereunder can be adequately determined without the
   computation of partnership taxable income.


                                           ARTICLE X
                                   CLAIMS AND LAWSUITS

   Operator may settle any single uninsured third party damage claim or suit arising from operations
   hereunder if the expenditure does not exceed five thousand Dollars ($ 5,000 ) and if the payment
   is in complete settlement of such claim or suit. If the amount required for settlement exceeds the
   above amount, the parties hereto shall assume and take over the further handling of the claim or suit,
   unless such authority is delegated to Operator. All costs and expenses of handling settling, or
   otherwise discharging such claim or suit shall be the joint expense of the parties participating in
   the operation from which the claim or suit arises. If a claim is made against any party or if any
   party is sued on account of any matter arising from operations hereunder over which such individual
   has no control because of the rights given Operator by this agreement, such party shall immediately
   notify all other parties, and the claim or suit shall be treated as any other claim or suit involving
   operations hereunder.




                                                                                                       37
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                      Page 38 of 96 PageID 321


                                             ARTICLE XI
                                          FORCE MAJEURE


   If any party is rendered unable, wholly or in part, by force majeure to carry out its obligations under
   this agreement, other than the obligation to indemnify or make money payments or furnish
   security, that party shall give to all other parties prompt written notice of the force majeure
   with reasonably full particulars concerning it; thereupon, the obligations of the party giving
   the notice, so far as they are affected by the force majeure, shall be suspended during, but no
   longer than, the continuance of the force majeure. The term "force majeure," as here employed,
   shall mean an act of God, strike, lockout, or other industrial disturbance, act of the public
   enemy, war, blockade, public riot, lightening, fire, storm, flood or other act of nature, explosion,
   governmental action, governmental delay, restraint or inaction, unavailability of equipment, and
   any other cause, whether of the kind specifically enumerated above or otherwise, which is not
   reasonably within the control of the party claiming suspension.
   The affected party shall use all reasonable diligence to remove the force majeure situation as quickly
   as practicable. The requirement that any force majeure shall be remedied with all reasonable
   dispatch shall not require the settlement of strikes, lockouts, or other labor difficulty by the
   party involved, contrary to its wishes; how all such difficulties shall be handled shall be entirely
   within the discretion of the party concerned.


                                             ARTICLE XII
                                               NOTICES


   All notices authorized or required between the parties by any of the provisions of this agreement,
   unless otherwise specifically provided, shall be in writing and delivered in person or by United
   States mail, courier service, telegram, telex, telecopier or any other form of facsimile, postage
   or charges prepaid, and addressed to such parties at the addresses listed on Exhibit "A." All
   telephone or oral notices permitted by this agreement shall be confirmed immediately thereafter
   by written notice. The originating notice given under any provision hereof shall be deemed
   delivered only when received by the party to whom such notice is directed, and the time
   for such party to deliver any notice in response thereto shall run from the date the originating
   notice is received. “Receipt” for purposes of this agreement with respect to written notice
   delivered hereunder shall be actual delivery of the notice to the address of the party to be
   notified specified in accordance with this agreement, or to the telecopy, facsimile or telex machine
   of such party. The second or any responsive notice shall be deemed delivered when deposited
   in the United States mail or at the office of the courier or telegraph service, or upon
   transmittal by telex, telecopy or facsimile, or when personally delivered to the party to be
   notified, provided, that when response is required within 24 or 48 hours, such response shall
   be given orally or by telephone, telex, telecopy or other facsimile within such period. Each
   party shall have the right to change its address at any time, and from time to time, by
   giving written notice thereof to all other parties. If a party is not available to receive notice
   orally or by telephone when a party attempts to deliver a notice required to be delivered within
                                                                                                        38
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                        Page 39 of 96 PageID 322

   24 or 48 hours, the notice may be delivered in writing by any other method specified herein
   and shall be deemed delivered in the same manner provided above for any responsive notice.
                                             ARTICLE XIII
                                       TERM OF AGREEMENT
   This agreement shall remain in full force and effect as to the Oil and Gas Leases and/or Oil and Gas
   Interests subject hereto for the period of time selected below; provided, however, no party hereto
   shall ever be construed as having any right, title or interest in or to any Lease or Oil and Gas Interest
   contributed by any other party beyond the term of this agreement.
       So long as any of the Oil and Gas Leases subject to this agreement remain or are continued
           in force as to any part of the Contract Area, whether by production, extension, renewal or
           otherwise.
       Option No. 2: In the event the well described in Article VI.A., or any subsequent well
           drilled under any provision of this agreement, results in the Completion of a well as a well
           capable of production of Oil and/or Gas in paying quantities, this agreement shall continue
           in force so long as any such well is capable of production, and for an additional period of
           days thereafter; provided, however, if, prior to the expiration of such additional period, one
           or more of the parties hereto are engaged in drilling, Reworking, Deepening, Sidetracking,
           Plugging Back, testing or attempting to Complete or Re-complete a well or wells
           hereunder, this agreement shall continue in force until such operations have been
           completed and if production results therefrom, this agreement shall continue in force
           as provided herein. In the event the well described in Article VI.A., or any subsequent
           well drilled hereunder, results in a dry hole, and no other well is capable of producing
           Oil and/or Gas from the Contract Area, this agreement shall terminate unless drilling,
           Deepening, Sidetracking, Completing, Re- completing, Plugging Back or Reworking
           operations are commenced within days from the date of abandonment of said well.
           "Abandonment" for such purposes shall mean either
           (i) a decision by all parties not to conduct any further operations on the well or (ii)

           the elapse of 180 days from the conduct of any operations on the well, whichever
           first occurs.
      The termination of this agreement shall not relieve any party hereto from any expense, liability
   or other obligation or any remedy therefor which has accrued or attached prior to the date of such
   termination.
      Upon termination of this agreement and the satisfaction of all obligations hereunder, in the
   event a memorandum of this Operating Agreement has been filed of record, Operator is
   authorized to file of record in all necessary recording offices a notice of termination, and each
   party hereto agrees to execute such a notice of termination as to Operator's interest, upon request
   of Operator, if Operator has satisfied all its financial obligations.




                                                                                                          39
 Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                        Page 40 of 96 PageID 323




                                      ARTICLE XIV
                           COMPLIANCE WITH LAW AND REGULATION


A. Laws, Regulations and Orders
This agreement shall be subject to the applicable laws of the state in which the Contract Area is located, to
the valid rules, regulations, and orders of any duly constituted regulatory body of said state; and to
all other applicable federal, state, and local laws, ordinances, rules, regulations and orders.
   A. Governing Law:
     This agreement and all matters pertaining hereto, including but not limited to matters of performance,
     non- performance, breach, remedies, procedures, rights, duties, and interpretation or construction,
     shall be governed and determined by the law of the state in which the Contract Area is located. If the
     Contract Area is in two or more states, the law of the state of Texas shall govern.
   B.Regulatory Agencies:
      Nothing herein contained shall grant, or be construed to grant, Operator the right or authority to
   waive or release any rights, privileges, or obligations which Non-Operators may have under
   federal or state laws or under rules, regulations or orders promulgated under such laws in
   reference to oil, gas and mineral operations, including the location, operation, or production of
   wells, on tracts offsetting or adjacent to the Contract Area.
            With respect to the operations hereunder, Non-Operators agree to release Operator from any
   and all losses, damages, injuries, claims and causes of action arising out of, incident to or resulting
   directly or indirectly from Operator's interpretation or application of rules, rulings, regulations or
   orders of the Department of Energy or Federal Energy Regulatory Commission or predecessor or
   successor agencies to the extent such interpretation or application was made in good faith and does
   not constitute gross negligence. Each Non-Operator further agrees to reimburse Operator for
   such Non-Operator's share of production or any refund, fine, levy or other governmental
   sanction that Operator may be required to pay as a result of such an incorrect interpretation or
   application, together with interest and penalties thereon owing by Operator as a result of such
   incorrect interpretation or application.
                                            ARTICLE XV
                                         MISCELLANEOUS
   A. Execution:

       This agreement shall be binding upon each Non-Operator when this agreement or a counterpart
   thereof has been executed by such Non-Operator and Operator notwithstanding that this agreement
   is not then or thereafter executed by all of the parties to which it is tendered or which are
   listed on Exhibit "A" as owning an interest in the Contract Area or which own, in fact, an interest
   in the Contract Area. Operator may, however, by written notice to all Non-Operators who have
   become bound by this agreement as aforesaid, given at any time prior to the actual spud date of
   the Initial Well but in no event later than five days prior to the date specified in Article VI.A. for
   commencement of the Initial Well, terminate this agreement if Operator in its sole discretion
   determines that there is insufficient participation to justify commencement of drilling operations.

                                                                                                           40
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                     Page 41 of 96 PageID 324




In the event of such a termination by Operator, all further obligations of the parties hereunder shall
cease as of such termination. In the event any Non-Operator has advanced or prepaid any share
of drilling or other costs hereunder, all sums so advanced shall be returned to such Non-
Operator without interest. In the event Operator proceeds with drilling operations for the Initial
Well without the execution hereof by all persons listed on Exhibit "A" as having a current working
interest in such well, Operator shall indemnify Non-Operators with respect to all costs incurred for
the Initial Well which would have been charged to such person under this agreement if such person
had executed the same and Operator shall receive all revenues which would have been received by
such person under this agreement if such person had executed the same.
B. Successor and Assigns:
   This agreement shall be binding upon and shall inure to the benefit of the parties hereto and
their respective heirs, devisees, legal representatives, successors and permitted assigns, and the
terms hereof shall be deemed to run with the Leases or Interests included within the Contract Area.
C. Counterparts:
   This instrument may be executed in any number of counterparts, each of which shall be considered
   an original for all purposes.
D. Severability:
   For the purposes of assuming or rejecting this agreement as an executory contract pursuant to
federal bankruptcy laws, this agreement shall not be severable, but rather must be assumed or rejected
in its entirety, and the failure of any party to this agreement to comply with all of its financial
obligations provided herein shall be a material default.


                                        ARTICLE XVI
                                    OTHER PROVISIONS


 A. Taipan Resources Inc. shall be deemed to be a Consenting Party in respect of all producing
    wells/Leases in the Contract Area and all proved non-producing wells/Leases in the Contract Area.

 B. Taipan Resources Inc. shall be deemed to have elected to participate and participated in all
    operations conducted on the Leases until the date hereof.

 C. Notwithstanding anything contained herein, Taipan Resources Inc. shall be deemed to have
    participated in all wells from the beginning of the operations on all such wells and shall be deemed
    to have fully paid its Working Interest share of all expenses in accordance with Exhibit C in timely
    manner.

 D. Notwithstanding anything contained herein, Parties agree that Ponderosa Operating LLC as
    operator shall, sell on behalf of Taipan Resources Inc., Taipan Resources Inc.’s share to all Oil and
    Gas produced on exactly the same terms and subject to the same condition as governing the sale of
    its own share of Oil and Gas produced from the Contract Area. All Oil and Gas produced for the
    Contract Area and sold shall be deemed to be sold on behalf of the Parties in proportion of their
    respective Working Interest as set forth in Exhibit A. Taipan Resources Inc. shall be entitled to the
    proceeds of sale of all Oil and Gas produced from the Contract Area with effect from the 20th day
    of May, 2016
                                                                                                       41
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20   Page 42 of 96 PageID 325
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20   Page 43 of 96 PageID 326
   Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                                 Page 44 of 96 PageID 327
                                                                                      Ponderosa-Taipan JOA Exhibits


                                                                 Exhibit A

(1) Description of lands subject to this agreement

The Lands subject to this agreement shall constitute all of those within the Certified CREST Engineering
report dated April 1, 2016, and may be amended from time to time with consent of all parties.

(2) Restrictions, if any, as to depths, formations, or substances

The parties have no knowledge of any restrictions on the Land or Leases at this time.
Parties to agreement:

(3) Parties to agreement with addresses and telephone numbers for notice purposes

Taipan Resources

Joel Dumaresq
1075 W. Georgia Street, Vancouver,
British Columbia, V6E 3C9, Canada
604-336-3193

Ponderosa Energy,LLC

Richard Sands 15 Valley Drive
Greenwich, CT 06831 212-798-1333

(4) Percentages or fractional interests of parties to this agreement,

Percentage of Interests: Ponderosa Energy, LLC: 75% Taipan Resources: 25%

(5) Oil and Gas Leases and/or Oil and Gas Interests subject to this agreement,

The Oil and Gas Leases subject to this agreement shall constitute all of those within the Certified CREST
Engineering report dated April 1, 2016, and may be amended from time to time with consent of all parties.

(6) Burdens on production.

The parties have no knowledge of any burdens on production at this time.
 Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                                                Page 45 of 96 PageID 328
                                                                 Exhibit C
                                          ACCOUNTING PROCEDURE
                                             JOINT OPERATIONS
                                                  I. GENERAL PROVISIONS


1.   Definitions

     "Joint Property" shall mean the real and personal property subject to the agreement to which this Accounting Procedure is attached.
     "Joint Operations" shall mean all operations necessary or proper for the development, operation, protection and maintenance of the
     Joint Property.
     "Joint Account" shall mean the account showing the charges paid and credits received in the conduct of the Joint Operations and which
     are to be shared by the Parties.
     "Operator" shall mean the party designated to conduct the Joint Operations.
     "Non-Operators" shall mean the Parties to this agreement other than the Operator.
     "Parties" shall mean Operator and Non-Operators.
     "First Level Supervisors" shall mean those employees whose primary function in Joint Operations is the direct supervision of other
     employees and/or contract labor directly employed on the Joint Property in a field operating capacity.
     "Technical Employees" shall mean those employees having special and specific engineering, geological or other professional skills, and
     whose primary function in Joint Operations is the handling of specific operating conditions and problems for the benefit of the Joint
     Property.
     "Personal Expenses" shall mean travel and other reasonable reimbursable expenses of Operator's employees.
     "Controllable Material" shall mean Material which at the time is so classified in the Material Classification Manual as most recently
     recommended by the Council of Petroleum Accountants Societies.

2.   Statement and Billings

     Operator shall bill Non-Operators on or before the last day of each month for their proportionate share of the Joint Account for the
     preceding month. Such bills will be accompanied by statements which identify the authority for expenditure, lease or facility, and all
     charges and credits summarized by appropriate classifications of investment and expense except that items of Controllable Material and
     unusual charges and credits shall be separately identified and fully described in detail.

3.   Advances and Payments by Non-Operators

     A.     Unless otherwise provided for in the agreement, the Operator may require the Non-Operators to advance their share of estimated
            cash outlay for the succeeding month's operation within fifteen (15) days after receipt of the billing or by the first day of the month
            for which the advance is required, whichever is later. Operator shall adjust each monthly billing to reflect advances received from
            the Non-Operators.
     B.     Each Non-Operator shall pay its proportion of all bills within fifteen (15) days after receipt. If payment is not made within such
            time, the unpaid balance shall bear interest monthly at the prime rate in effect at
               The Federal Reserve Bank               on the first day of the month in which delinquency occurs plus 1% or the maximum
            c o n t r a c t rate permitted by the applicable usury laws in the state in which the Joint Property is located, whichever is the
            lesser, plus attorney's fees, court costs, and other costs in connection with the collection of unpaid amounts?

4.   Adjustments

     Payment of any such bills shall not prejudice the right of any Non-Operator to protest or question the correctness thereof; provided,
     however, all bills and statements rendered to Non-Operators by Operator during any calendar year shall conclusively be presumed to be
     true and correct after twenty-four (24) months following the end of any such calendar year, unless within the said twenty-four (24) month
     period a Non-Operator takes written exception thereto and makes claim on Operator for adjustment. No adjustment favorable to Operator
     shall be made unless it is made within the same prescribed period. The provisions of this paragraph shall not prevent adjustments resulting
     from a physical inventory of Controllable Material as provided for in Section V.


5.   Audits
     A.     A Non-Operator, upon notice in writing to Operator and all other Non-Operators, shall have the right to audit Operator’s accounts
            and records relating to the Joint Account for any calendar year within the twenty-four (24) month period following the end of such
            calendar year; provided, however, the making of an audit shall not extend the time for the taking of written exception to and the
            adjustments of accounts as provided for in Paragraph 4 of this Section I. Where there are two or more Non- Operators, the Non-
            Operators shall make every reasonable effort to conduct a joint audit in a manner which will result in a minimum of inconvenience
            to the Operator. Operator shall bear no portion of the Non-Operators' audit cost incurred under this paragraph unless agreed to by
            the Operator. The audits shall not be conducted more than once each year without prior approval of Operator, except upon the
            resignation or removal of the Operator, and shall be made at the expense of those Non-Operators approving such audit.
     B.     The Operator shall reply in writing to an audit report within 180 days after receipt of such report.

6.   Approval by Non-Operators
     Where an approval or other agreement of the Parties or Non-Operators is expressly required under other sections of this Accounting
     Procedure and if the agreement in which this Accounting Procedure is attached contains no contrary provisions in regard thereto, Operator
     shall notify all Non-Operators of the Operator's proposal, and the agreement or approval of a majority in interest of the Non- Operators
 Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                                                  Page 46 of 96 PageID 329
       shall be controlling on all Non-Operators.


                                                        II. DIRECT CHARGES

Operator shall charge the Joint Account with the following items:

1.     Ecological and Environmental
       Costs incurred for the benefit of the Joint Property as a result of governmental or regulatory requirements to satisfy environmental
       considerations applicable to the Joint Operations. Such costs may include surveys of an ecological or archaeological nature and pollution
       control procedures as required by applicable laws and regulations.

2.     Rentals and Royalties
       Lease rentals and royalties paid by Operator for the Joint Operations.

3.     Labor
       A.     (I)   Salaries and wages of Operator's field employees directly employed on the Joint Property in the conduct of Joint
                    Operations.
              (2)   Salaries of First Level Supervisors in the field.
              (3)   Salaries and wages of Technical Employees directly employed on the Joint Property if such charges are excluded from the
                    overhead rates.
              (4)   Salaries and wages of Technical Employees either temporarily or permanently assigned to and directly employed in the
                    operation of the Joint Property if such charges are excluded from the overhead rates.
       B.     Operator's cost of holiday, vacation, sickness and disability benefits and other customary allowances paid to employees whose
              salaries and wages are chargeable to the Joint Account under Paragraph 3A of this Section II. Such costs under this Paragraph
              3B may be charged on a "when and as paid basis" or by "percentage assessment" on the amount of salaries and wages chargeable
              to the Joint Account under Paragraph 3A of this Section II. If percentage assessment is used, the rate shall be based on the Operator's
              cost experience.
       C.     Expenditures or contributions made pursuant to assessments imposed by governmental authority which are applicable to Operator's
              costs chargeable to the Joint Account under Paragraphs 3A and 3B of this Section II.
       D.     Personal Expenses of those employees whose salaries and wages are chargeable to the Joint Account under Paragraph 3A of this
              Section II.

4.     Employee Benefits
       Operator's current costs of established plans for employees' group life insurance, hospitalization, pension, retirement, stock purchase,
       thrift, bonus, and other benefit plans of a like nature, applicable to Operator's labor cost chargeable to the Joint Account under Paragraphs
       3A and 3B of this Section II shall be Operator's actual cost not to exceed the percent most recently recommended by the Council of
       Petroleum Accountants Societies.

5.     Material
       Material purchased or furnished by Operator for use on the Joint Property as provided under Section IV. Only such Material shall be
       purchased for or transferred to the Joint Property as may be required for immediate use and is reasonably practical and consistent with
       efficient and economical operations. The accumulation of surplus stocks shall be avoided.

6.     Transportation
       Transportation of employees and Material necessary for the Joint Operations but subject to the following limitations:
       A.     If Material is moved to the Joint Property from the Operator's warehouse or other properties, no charge shall be made to the Joint
              Account for a distance greater than the distance from the nearest reliable supply store where like material is normally available or
              railway receiving point nearest the Joint Property unless agreed to by the Parties.
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                                                   Page 47 of 96 PageID 330
      B.     If surplus Material is moved to Operator's warehouse or other storage point, no charge shall be made to the Joint Account for a
             distance greater than the distance to the nearest reliable supply store where like material is normally available, or railway receiving
             point nearest the Joint Property unless agreed to by the Parties. No charge shall be made to the Joint Account for moving Material
             to other properties belonging to Operator, unless agreed to by the Parties.
      C.     In the application of subparagraphs A and B above, the option to equalize or charge actual trucking cost is available when the
             actual charge is $400 or less excluding accessorial charges. The $400 will be adjusted to the amount most recently recommended
             by the Council of Petroleum Accountants Societies.

7.    Services
      The cost of contract services, equipment and utilities provided by outside sources, except services excluded by Paragraph 10 of Section
      II and Paragraph i, ii, and iii, of Section III. The cost of professional consultant services and contract services of technical personnel
      directly engaged on the Joint Property if such charges are excluded from the overhead rates. The cost of professional consultant services
      or contract services of technical personnel not directly engaged on the Joint Property shall not be charged to the Joint Account unless
      previously agreed to by the Parties.

8.    Equipment and Facilities Furnished By Operator
      A.     Operator shall charge the Joint Account for use of Operator owned equipment and facilities at rates commensurate with costs of
             ownership and operation. Such rates shall include costs of maintenance, repairs, other operating expense, insurance, taxes,
             depreciation, and interest on gross investment less accumulated depreciation not to exceed twelve percent (12%) per annum.
             Such rates shall not exceed average commercial rates currently prevailing in the immediate area of the Joint Property.
      B.   In lieu of charges in paragraph 8A above, Operator may elect to use average commercial rates prevailing in the immediate area
                                                                                                                                  of
             the Joint Property less 20%. For automotive equipment, Operator may elect to use rates published by the Petroleum Motor
             Transport Association.

9.    Damages and Losses to Joint Property
      All costs or expenses necessary for the repair or replacement of Joint Property made necessary because of damages or losses incurred by
      fire, flood, storm, theft, accident, or other cause, except those resulting from Operator's gross negligence or willful misconduct. Operator
      shall furnish Non-Operator written notice of damages or losses incurred as soon as practicable after a report thereof has been received by
      Operator.

10.   Legal Expense
      Expense of handling, investigating and settling litigation or claims, discharging of liens, payment of judgements and amounts paid for
      settlement of claims incurred in or resulting from operations under the agreement or necessary to protect or recover the Joint Property,
      except that no charge for services of Operator's legal staff or fees or expense of outside attorneys shall be made unless previously agreed
      to by the Parties. All other legal expense is considered to be covered by the overhead provisions of Section III unless otherwise agreed to
      by the Parties, except as provided in Section I, Paragraph 3.

11.   Taxes
      All taxes of every kind and nature assessed or levied upon or in connection with the Joint Property, the operation thereof, or the production
      therefrom, and which taxes have been paid by the Operator for the benefit of the Parties. If the ad valorem taxes are based in whole or in
      part upon separate valuations of each party's working interest, then notwithstanding anything to the contrary herein, charges to the Joint
      Account shall be made and paid by the Parties hereto in accordance with the tax value generated by each party's working interest.

12.   Insurance
      Net premiums paid for insurance required to be carried for the Joint Operations for the protection of the Parties. In the event Joint
      Operations are conducted in a state in which Operator may act as self-insurer for Worker's Compensation and/or Employers Liability
      under the respective state's laws, Operator may, at its election, include the risk under its self-insurance program and in that event, Operator
      shall include a charge at Operator's cost not to exceed manual rates.

13.   Abandonment and Reclamation
      Costs incurred for abandonment of the Joint Property, including costs required by governmental or other regulatory authority.

14.   Communications
      Cost of acquiring, leasing, installing, operating, repairing and maintaining communication systems, including radio and microwave
      facilities directly serving the Joint Property. In the event communication facilities/systems serving the Joint Property are Operator
      owned, charges to the Joint Account shall be made as provided in Paragraph 8 of this Section II.

15.   Other Expenditures
      Any other expenditure not covered or dealt with in the foregoing provisions of this Section II, or in Section III and which is of direct
      benefit to the Joint Property and is incurred by the Operator in the necessary and proper conduct of the Joint Operations.
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                                                   Page 48 of 96 PageID 331


                                                            III. OVERHEAD
1.   Overhead - Drilling and Producing Operations
     i.     As compensation for administrative, supervision, office services and warehousing costs, Operator shall charge drilling and producing
            operations on either:
            (x) Fixed Rate Basis, Paragraph IA,
            or ( ) Percentage Basis, Paragraph 1B
            Unless otherwise agreed to by the Parties, such charge shall be in lieu of costs and expenses of all offices and salaries or wages plus
            applicable burdens and expenses of all personnel, except those directly chargeable under Paragraph 3A, Section II. The cost and
            expense of services from outside sources in connection with matters of taxation, traffic, accounting or matters before or involving
            governmental agencies shall be considered as included in the overhead rates provided for in the above selected Paragraph of this
            Section III unless such cost and expense are agreed to by the Parties as a direct charge to the Joint Account.

     ii.    The salaries, wages and Personal Expenses of Technical Employees and/or the cost of professional consultant services and contract
            services of technical personnel directly employed on the Joint Property:
            ( ) shall be covered by the overhead rates, or
            ( x ) shall not be covered by the overhead rates.

     iii.   The salaries, wages and Personal Expenses of Technical Employees and/or costs of professional consultant services and contract
            services of technical personnel either temporarily or permanently assigned to and directly employed in the operation of the Joint
            Property:

            ( ) shall be covered by the overhead rates, or
            ( x ) shall not be covered by the overhead rates.
     A.     Overhead -Fixed Rate Basis

            (1)    Operator shall charge the Joint Account at the following rates per well per month:
                     Drilling Well Rate $ 7,500 (Prorated for
                              less than a full month)
                            Producing Well Rate $ 300

            (2)    Application of Overhead - Fixed Rate Basis shall be as follows:

                   (a)    Drilling Well Rate
                          (1)     Charges for drilling wells shall begin on the date the well is spudded and terminate on the date the drilling rig,
                                  completion rig, or other units used in completion of the well is released, whichever is later, except that no
                                  charge shall be made during suspension of drilling or completion operations for fifteen (15) or more consecutive
                                  calendar days.

                          (2)     Charges for wells undergoing any type of workover or recompletion for a period of five (5) consecutive work
                                  days or more shall be made at the drilling well rate. Such charges shall be applied for the period from date
                                  workover operations, with rig or other units used in workover, commence through date of rig or other unit
                                  release, except that no charge shall be made during suspension of operations for fifteen (15) or more
                                  consecutive calendar days.

                   (b)    Producing Well Rates

                          (1)     An active well either produced or injected into for any portion of the month shall be considered as a one well
                                  charge for the entire month.
                          (2)     Each active completion in a multi-completed well in which production is not commingled down hole shall be
                                  considered as a one-well charge providing each completion is considered a separate well by the governing
                                  regulatory authority.

                          (3)     An inactive gas well shut in because of overproduction or failure of purchaser to take the production shall be
                                  considered as a one-well charge providing the gas well is directly connected to a permanent sales o u t l e t .

                          (4)     A one-well charge shall be made for the month in which plugging and abandonment operations are completed
                                  on any well. This one-well charge shall be made whether or not the well has produced except when drilling
                                  well rate applies.

                          (5)     All other inactive wells (including but not limited to inactive wells covered by unit allowable, lease allowable,
                                  transferred allowable, etc.) shall not qualify for an overhead charge.
            (3)    The well rates shall be adjusted as of the first day of April each year following the effective date of the agreement to which
                   this Accounting Procedure is attached. The adjustment shall be computed by multiplying the rate currently in use by the
                   percentage increase or decrease in the average weekly earnings of Crude Petroleum and Gas Production Workers for the last
                   calendar year compared to the calendar year preceding as shown by the index of average weekly earnings of Crude Petroleum
                   and Gas Production Workers as published by the United States Department of Labor, Bureau of Labor Statistics, or the
                   equivalent Canadian index as published by Statistics Canada, as applicable. The adjusted rates shall be the rates currently in
                   use, plus or minus the computed adjustment.

     B.     Overhead - Percentage Basis

            (1)    Operator shall charge the Joint Account at the following rates:
     Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                                                 Page 49 of 96 PageID 332
                      (a)    Development
                             N/A       Percent (x %) of the cost of development of the Joint Property exclusive of costs provided under
                             Paragraph 10 of Section II and all salvage credits.

                      (b)    Operating
                             N/A         Percent (_x_%) of the cost of operating the Joint Property exclusive of costs provided under
                             Paragraphs 2 and 10 of Section II, all salvage credits, the value of injected substances purchased for secondary
                             recovery and all taxes and assessments which are levied, assessed and paid upon the mineral interest in and to the
                             Joint Property.

              (2)     Application of Overhead - Percentage Basis shall be as follows:

                      For the purpose of determining charges on a percentage basis under Paragraph IB of this Section III, development shall
                      include all costs in connection with drilling, re-drilling, deepening, or any remedial operations on any or all wells involving
                      the use of drilling rig and crew capable of drilling to the producing interval on the Joint Property; also, preliminary
                      expenditures necessary in preparation for drilling and expenditures incurred in abandoning when the well is not completed
                      as a producer, and original cost of construction or installation of fixed assets, the expansion of fixed assets and any other
                      project clearly discernible as a fixed asset, except Major Construction as defined in Paragraph 2 of this Section III. All other
                      costs shall be considered as operating.

2.     Overhead - Major Construction
       To compensate Operator for overhead costs incurred in the construction and installation of fixed assets, the expansion of fixed assets, and
       any other project clearly discernible as a fixed asset required for the development and operation of the Joint Property, Operator shall
       either negotiate a rate prior to the beginning of construction, or shall charge the Joint Account for overhead based on the following rates
       for any Major Construction project in excess of $ 10,000

       A. 5         % of first $100,000 or total cost if less, plus

       B. 3         % of costs in excess of $100,000 but less than $1,000,000, plus
       C. 2         % of costs in excess of $ 1,000,000.

       Total cost shall mean the gross cost of any one project. For the purpose of this paragraph, the component parts of a single project shall not
       be treated separately and the cost of drilling and workover wells and artificial lift equipment shall be excluded.

3.     Catastrophe Overhead
       To compensate Operator for overhead costs incurred in the event of expenditures resulting from a single occurrence due to oil spill, blowout,
       explosion, fire, storm, hurricane, or other catastrophes as agreed to by the Parties, which are necessary to restore the Joint Property to the
       equivalent condition that existed prior to the event causing the expenditures, Operator shall either negotiate a rate prior to charging the
       Joint Account or shall charge the Joint Account for overhead based on the following rates:
       A. 5         % of total costs through $100,000; plus

       B. 3         % of total costs in excess of $100,000 but less than $1,000,000; plus

       C. 2         % of total costs in excess of $1,000,000.

       Expenditures subject to the overheads above will not be reduced by insurance recoveries, and no other overhead provisions of this Section
       III shall apply.

4.     Amendment of Rates
       The overhead rates provided for in this Section III may be amended from time to time only by mutual agreement between the Parties hereto
       if, in practice, the rates are found to be insufficient or excessive.


IV. PRICING OF JOINT ACCOUNT MATERIAL PURCHASES, TRANSFERS AND DISPOSITIONS
Operator is responsible for Joint Account Material and shall make proper and timely charges and credits for all Material movements affecting the
Joint Property. Operator shall provide all Material for use on the Joint Property; however, at Operator's option, such Material may be supplied by
the Non-Operator. Operator shall make timely disposition of idle and/or surplus Material, such disposal being made either through sale to Operator
or Non-Operator, division in kind, or sale to outsiders. Operator may purchase, but shall be under no obligation to purchase, interest of Non-
Operators in surplus condition A or B Material. The disposal of surplus Controllable Material not purchased by the Operator shall be agreed to by
the Parties.

1.     Purchases
       Material purchased shall be charged at the price paid by Operator after deduction of all discounts received. In case of Material found to
       be defective or returned to vendor for any other reasons, credit shall be passed to the Joint Account when adjustment has been received by
       the Operator.

2.     Transfers and Dispositions
       Material furnished to the Joint Property and Material transferred from the Joint Property or disposed of by the Operator, unless otherwise
       agreed to by the Parties, shall be priced on the following basis exclusive of cash discounts:
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                                            Page 50 of 96 PageID 333




     A.   New Material (Condition A)
          (1)    Tubular Goods Other than Line Pipe
                 (a)    Tubular goods, sized 4 inches OD and larger except line pipe, shall be priced at Eastern mill published
                        carload base prices effective as of date of movement plus transportation cost using the 80,000 pound carload
                        weight basis to the railway receiving point nearest the Joint Property for which published rail rates for tubular
                        goods exist. If the 80,000 pound rail rate is not offered, the 70,000 pound or 90,000 pound rail rate may be
                        used. Freight charges for tubing will be calculated from Lorain, Ohio and casing from Youngstown, Ohio.
                 (b)    For grades which are special to one mill only, prices shall be computed at the mill base of that mill plus
                        transportation cost from that mill to the railway receiving point nearest the Joint Property as provided above
                        in Paragraph 2.A.(l)(a). For transportation cost from points other than Eastern mills, the 30,000 pound Oil
                        Field Haulers Association interstate truck rate shall be used.
                 (c)    Special end finish tubular goods shall be priced at the lowest published out-of-stock price, f.o.b. Houston,
                        Texas, plus transportation cost, using Oil Field Haulers Association interstate 30,000 pound truck rate, to
                        the railway receiving point nearest the Joint Property.
                 (d)    Macaroni tubing (size less than 4 inch OD) shall be priced at the lowest published out-of-stock prices f.o.b.
                        the supplier plus transportation costs, using the Oil Field Haulers Association interstate truck rate per weight
                        of tubing transferred, to the railway receiving point nearest the Joint Property.
          (2)    Line Pipe
                 (a)    Line pipe movements (except size 24 inch OD and larger with walls ¾ inch and over) 30,000 pounds or
                        more shall be priced under provisions of tubular goods pricing in Paragraph A. (l) (a) as provided above.
                        Freight charges shall be calculated from Lorain, Ohio.
                 (b)    Line pipe movements (except size 24 inch OD and larger with walls ¾ inch and over) less than 30,000
                        pounds shall be priced at Eastern mill published carload base prices effective as of date of shipment, plus
                        20 percent, plus transportation costs based on freight rates as set forth under provisions of tubular
                        goods pricing in Paragraph A.(l)(a) as provided above. Freight charges shall be calculated from Lorain,
                        Ohio.
                 (c)    Line pipe 24 inch OD and over and ¾ inch wall and larger shall be priced f.o.b. the point of manufacture
                        at current new published prices plus transportation cost to the railway receiving point nearest the Joint
                        Property.
                 (d)    Line pipe, including fabricated line pipe, drive pipe and conduit not listed on published price lists shall be
                        priced at quoted prices plus freight to the railway receiving point nearest the Joint Property or at prices
                        agreed to by the Parties.
          (3)    Other Material shall be priced at the current new price, in effect at date of movement, as listed by a reliable supply
                 store nearest the Joint Property, or point of manufacture, plus transportation costs, if applicable, to the railway
                 receiving point nearest the Joint Property.
          (4)    Unused new Material, except tubular goods, moved from the Joint Property shall be priced at the current new price,
                 in effect on date of movement, as listed by a reliable supply store nearest the Joint Property, or point of manufacture,
                 plus transportation costs, if applicable, to the railway receiving point nearest the Joint Property. Unused new
                 tubulars will be priced as provided above in Paragraph 2 A (1) and (2).
     B.   Good Used Material (Condition B)
          Material in sound and serviceable condition and suitable for reuse without reconditioning:
          (1)    Material moved to the Joint Property
                 At seventy-five percent (75%) of current new price, as determined by Paragraph A.
          (2)    Material used on and moved from the Joint Property
                 (a)    At seventy-five percent (75%) of current new price, as determined by Paragraph A, if Material was
                        originally charged to the Joint Account as new Material or
                 (b)    At sixty-five percent (65%) of current new price, as determined by Paragraph A, if Material was originally
                        charged to the Joint Account as used Material.
          (3)    Material not used on and moved from the Joint Property
                 At seventy-five percent (75%) of current new price as determined by
          Paragraph A. The cost of reconditioning, if any, shall be absorbed by the
          transferring property.
     C.   Other Used Material
          (1)    Condition C
                 Material which is not in sound and serviceable condition and not suitable for its original function until after
                 reconditioning shall be priced at fifty percent (50%) of current new price as determined by Paragraph A. The cost
                 of reconditioning shall be charged to the receiving property, provided Condition C value plus cost of reconditioning
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                                                  Page 51 of 96 PageID 334


                      does not exceed Condition B value.


               (2)    Condition D
                      Material, excluding junk, no longer suitable for its original purpose, but usable for some other purpose shall be priced
                      on a basis commensurate with its use. Operator may dispose of Condition D Material under procedures normally
                      used by Operator without prior approval of Non-Operators.

                      (a)     Casing, tubing, or drill pipe used as line pipe shall be priced as Grade A and B seamless line pipe of
                              comparable size and weight. Used casing, tubing or drill pipe utilized as line pipe shall be priced at used line
                              pipe prices.
                      (b)     Casing, tubing or drill pipe used as higher pressure service lines than standard line pipe, e.g. power oil lines,
                              shall be priced under normal pricing procedures for casing, tubing, or drill pipe. Upset tubular goods shall be
                              priced on a non-upset basis.

               (3)    Condition E

                      Junk shall be priced at prevailing prices. Operator may dispose of Condition E Material under procedures normally
                      utilized by Operator without prior approval of Non-Operators.
        D.     Obsolete Material

               Material which is serviceable and usable for its original function but condition and/or value of such Material is not equivalent
               to that which would justify a price as provided above may be specially priced as agreed to by the Parties. Such price should
               result in the Joint Account being charged with the value of the service rendered by such Material.
        E.     Pricing Conditions

               (1)    Loading or unloading costs may be charged to the Joint Account at the rate of twenty-five cents (25¢) per hundred
                      weight on all tubular goods movements, in lieu of actual loading or unloading costs sustained at the stocking point.
                      The above rate shall be adjusted as of the first day of April each year following January 1, 1985 by the same
                      percentage increase or decrease used to adjust overhead rates in Section III, Paragraph l.A(3). Each year, the rate
                      calculated shall be rounded to the nearest cent and shall be the rate in effect until the first day of April next year.
                      Such rate shall be published each year by the Council of Petroleum Accountants S o c i e t i e s .

               (2)    Material involving erection costs shall be charged at applicable percentage of the current knocked-down price of
                      new Material.

 3.     Premium Prices
        Whenever Material is not readily obtainable at published or listed prices because of national emergencies, strikes or other unusual
        causes over which the Operator has no control, the Operator may charge the Joint Account for the required Material at the Operator's
        actual cost incurred in providing such Material, in making it suitable for use, and in moving it to the Joint Property; provided notice
        in writing is furnished to Non-Operators of the proposed charge prior to billing Non-Operators for such Material. Each Non-
        Operator shall have the right, by so electing and notifying Operator within ten days after receiving notice from Operator, to furnish
        in kind all or part of his share of such Material suitable for use and acceptable to Operator.

 4.     Warranty of Material Furnished By Operator
        Operator does not warrant the Material furnished. In case of defective Material, credit shall not be passed to the Joint Account until
        adjustment has been received by Operator from the manufacturers or their agents.




                                                             V. INVENTORIES
 The Operator shall maintain detailed records of Controllable Material.

 1.     Periodic Inventories, Notice and Representation
        At reasonable intervals, inventories shall be taken by Operator of the Joint Account Controllable Material. Written notice of
        intention to take inventory shall be given by Operator at least thirty (30) days before any inventory is to begin so that Non-Operators
        may be represented when any inventory is taken. Failure of Non-Operators to be represented at an inventory shall bind Non-
        Operators to accept the inventory taken by Operator.

 2.     Reconciliation and Adjustment of Inventories
        Adjustments to the Joint Account resulting from the reconciliation of a physical inventory shall be made within six months
        following the taking of the inventory. Inventory adjustments shall be made by Operator to the Joint Account for overages and
        shortages, but, Operator shall be held accountable only for shortages due to lack of reasonable diligence.

 3.     Special Inventories
        Special inventories may be taken whenever there is any sale, change of interest, or change of Operator in the Joint Property. It
        shall be the duty of the party selling to notify all other Parties as quickly as possible after the transfer of interest takes place. In
        such cases, both the seller and the purchaser shall be governed by such inventory. In cases involving a change of Operator, all
        Parties shall be governed by such inventory.

 4.     Expense of Conducting Inventories
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                                           Page 52 of 96 PageID 335


     A.   The expense of conducting periodic inventories shall not be charged to the Joint Account unless agreed to by the Parties.

     B.   The expense of conducting special inventories shall be charged to the Parties requesting such inventories, except inventories
          required due to change of Operator shall be charged to the Joint A c c o u n t .
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20   Page 53 of 96 PageID 336
 Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                  Page 54 of 96 PageID 337




    Material Classification Manual
                       (Formerly known as Bulletins 6 and 32,
                which were later renamed MFI 28 and 29, respectively)




MODEL FORM INTERPRETATION                                                          MFI – 28
                                                                                     $19.95
Publication/Revision Date --- October 2007
Council Approved




Copyright © 1996 by the Council of Petroleum Accountants Societies, Inc. (COPAS)
  Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                                              Page 55 of 96 PageID 338

                                MODEL FORM INTERPRETATION: 28
                                   Material Classification Manual

                                                    TABLE OF CONTENTS


I. FOREWORD ............................................................................................................................. 3
A.           PURPOSE .......................................................................................................................... 3
B.           MATERIAL CLASSIFICATION ........................................................................................... 3
C.           CLASSIFICATION STANDARDS AND GUIDELINES ............................................................ 3
II. CONTROLLABLE/NON-CONTROLLABLE MATERIAL .............................................. 3

III. GLOSSARY .......................................................................................................................... 11




This publication has been reviewed by the Petroleum Accountants Societies through representation on the Council
of Petroleum Accountants Societies




                                                                   2
 Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                        Page 56 of 96 PageID 339

I.   FOREWORD

A. Purpose
The purpose of this publication is to provide a uniform classification of material utilized in joint interest
operations which, under the terms of applicable operating agreements, is subject to record and inventory
control. The classification of material as controllable or non-controllable has no correlation to the
capitalization or expensing of material cost. The classification of material as controllable and
non-controllable is to facilitate the preparation of joint interest billings and the reconciliation of joint
account material inventories as specified in the operating agreements. However, the classification of
material as non-controllable does not eliminate the operator’s responsibility for properly accounting for
material purchases, transfers, and dispositions. Users should review the applicable JOA, Accounting
Procedures and COPAS MFI-38 for information regarding material purchases, transfers, and dispositions.
The terms controllable and non-controllable are used in lieu of detailable and non-detailable.

The 1995 and Project Team Accounting Procedures provide for summary billing based on major material
classifications. Information concerning the use of summary billing and major material classifications for
joint interest billings prepared under the 1995 and Project Team Accounting Procedures can be found in
Publication MFI-26 (Classifications for Use in Summary Form Billing).

B. Material Classification
This publication contains three sections including the Foreword as Section 1. Section II classifies material
as controllable or non-controllable. Section III is a glossary covering Section II. The material listings are
generally complete, and items omitted can generally be considered non-controllable. However, when items
utilized in joint operations are not listed in this publication, the operator should classify such material as
controllable or non-controllable based on the standards and guidelines listed below in "Classification
Standards and Guidelines."

C. Classification Standards and Guidelines
Items have been classified as controllable or non-controllable in this publication in accordance with the
following standards and guidelines:

     1.   Original cost of item versus record maintenance cost
     2.   Salvable value
     3.   Identity as a complete unit or part of a unit
     4.   Probability of movement and/or replacement and/or usability
     5.   Practical or impractical to control
     6.   Useful life

The guidelines represent the latest practices in the industry and supersede all prior material classification
publications. The information contained in this publication will be reviewed and revised periodically.




                                                   3
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                        Page 57 of 96 PageID 340

II. CONTROLLABLE/NON-CONTROLLABLE MATERIAL

ABSORBER, Tower                                C        BAND, Tank                             N/C

ACCUMULATOR, Vessel                            C        BAR, Sinker                            N/C

ACTUATOR                                                BARREL, Core                           N/C
   Valve (Electric-Pneumatic/Wellhead Type)     C
   Other                                      N/C       BASE, All                              N/C
                                                           Concrete
ADAPTER, Wellhead                             N/C          Engine Sub
                                                           Extension Pumping Unit
AERATOR                                       N/C          Pump (Motor/Engine)
                                                           Sliding (Motor/Engine)
AFTERCOOLER                                    C           Structural Steel/Welded Tubular

AGITATOR                                      N/C       BASIN
                                                           Cooling Towers, Concrete, Steel     N/C
ALARM SYSTEMS                                 N/C
                                                        BEACON, Homing, NDB                    N/C
AMPLIFIER                                     N/C
  Audio                                                 BEAM, All                              N/C
  Voltage                                                  Chain Hoist
                                                           Crown Block
ANALYZER, Chromatograph                       N/C          Walking

ANCHORS                                       N/C       BIT, All                               N/C

ANODE                                         N/C       BLOWER
                                                           Power-Operated, Except Hand Held      C
ANTENNA, All                                  N/C          Hand-Operated                       N/C

APPLIANCES, All                               N/C       BOILER                                     C
   Air Conditioner
   Coffee Maker                                         BOOT
   Drinking Fountain                                       Flow/Tank                           N/C
   Dryer
   Freezer                                              BOX, Stuffing                          N/C
   Heater, Hot Water (Residence)
   Ice Machine                                          BRIDGE                                 N/C
   Oven/Microwave
   Refrigerator
   Stove                                                BUILDING
   Washer                                                  Enclosed Structures,
   Other                                                       120 sq. ft. and larger              C
                                                           Enclosed Structures
ARRESTOR                                      N/C              Under 120 sq. ft.               N/C
   Flame                                                   Shed Type, All Sizes                N/C
   Lightning
                                                        BUOY                                   N/C
ATTENUATOR                                    N/C
   Box Type                                             CABINET (See FURNITURE)                N/C
   Panel Type

BAFFLE                                        N/C
   Cooling Tower
   Tank

BALANCE                                       N/C




                                                    3
  Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20 Page 58 of 96 PageID 341
II. CONTROLLABLE/NON-CONTROLLABLE MATERIAL (Cont’d)

CAISSON                                        COMPUTER, All                                N/C
   Steel, Well                        C          Personal Computer
                                                 Flow Measurement
CAMERA, All                          N/C         Master Terminal Unit (MTU)
                                                 Remote Terminal Unit (RTU)
CAPACITOR                            N/C          Mainframe

CAR, Tank                            N/C       CONDENSER                                    N/C

CASING                                         CONDITIONER                                  N/C
   Well                                C          Heating/Refrigerant Type Air
   For Line Pipe (See PIPE)            C          Electric/Gas
   Galvanized Sheet Iron             N/C          Water
                                                  Evaporative, Air
CASINGHEAD (See HEAD)
                                               CONDUIT, All                                 N/C
CATCHER
   Pig                               N/C       CONNECTOR
   Sample                            N/C          Drivable Breech Block                     N/C

CATTLEGUARD                          N/C       CONTACTOR, Vessel                             C

CENTRIFUGE                           N/C       CONTROL, All                                 N/C
                                                  Flow, Multicompletion
CHAIR (See FURNITURE)                N/C          Auxiliary, for Governor Regulator/Valve
                                                   (Automatic/Manual as Pilot
CHAMBER, Vessel                                    Positioner/Precisor)
   Measuring/Automatic Dump          N/C          Pump Off (Pumping Unit)
                                                  Separator, Automatic
CHARGER                              N/C          Transit Float
   Battery
   Fence                                       CONTROLLER
                                                  Electric, Motor, Size 5 and Over            C
CHILLER                               C           Electric, Motor, Under Size 5             N/C
                                                  Liquid Level (All)                        N/C
CHLORINATOR                                       Shut Off Time Cycle                       N/C
   Treating (Feeder)                 N/C          Temperature                               N/C
                                                  Variable Speed Drive (ESP)                  C
CHOKE                                N/C
                                               CONVERTER, All                               N/C
COALESCER                             C           Catalytic, Other than Automotive
                                                  Differential, Temperature, Pressure
COLLAR                               N/C          Electric Phase Power
                                                  Voltage, AC to DC
COLUMN
   Water Well Column and Shaft       N/C       CONVEYOR
                                                  Power-Operated                            N/C
COMPRESSOR
  Air, 20 HP Drive and Above           C       COOLER
  Air, Under 20 HP                   N/C          Engine, Large Independent Unit              C
  Air for Air Balance Pumping Unit   N/C          Engine, Small Engine                      N/C
  Gas                                  C          Attachments such as Radiator, etc.        N/C
                                                     Ordinarily Purchased as Part of
                                                     Engine/Compressor Pkg.
                                                  Water                                     N/C

                                               COOLING TOWER                                 C




                                           4
  Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20 Page 59 of 96 PageID 342
II. CONTROLLABLE/NON-CONTROLLABLE MATERIAL (Cont’d)

COUNTERBALANCE, All                  N/C       DETECTOR                           N/C
   Eccentric Power
   Pumping Unit                                DISPENSER                          N/C

COUPLING                             N/C       DOCK                               N/C

CRANE                                          DOME
   Power-Operated, 10 Ton and Over     C          Tank                            N/C
   Power-Operated, Under 10 Ton      N/C
                                               DRUM
CROSSARM                             N/C          Vessel                           C

CROSS                                N/C       DRYER
                                                  Air/Gas                         N/C
CULVERT                              N/C
                                               DYNAMOMETER                        N/C
CYLINDER, All                        N/C
   Compressor (Gas)                            DYNAMOTOR                          N/C
   Engine Power
   Gas Lift Intermitter Weight                 ELBOW                              N/C
   Pneumatic Pumping
   Vacuum                                      END
   Water Well                                        Fluid, Pump                  N/C

DAMPENER, Pulsation, All             N/C       ENGINE
                                                  50 HP and Over                    C
DEAERATOR                                         Under 50 HP                     N/C
   Vessel                              C
   Other                             N/C       EQUALIZER                          N/C

DE-BUTANIZER                          C        EXCHANGER
                                                  Heat, Production Vessel          C
DECK
   Marine Platform (Steel)             C       EXPANDER                            C
   Other                             N/C
                                               EXTINGUISHER
DE-ETHANIZER                          C            Fire, Skid Mounted             N/C
                                                   Other                          N/C
DEHYDRATOR                            C
                                               FAN                                N/C
DE-ISOBUTANIZER                       C
                                               FEEDER
DENSIMETER                           N/C           Chemical                       N/C

DEMULSIFIER                           C        FENDER
                                                  Offshore Platform               N/C
DE-METHANIZER                         C
                                               FILTER,
DE-PENTANIZER                         C            Vessel Type 20” OD and Over      C
                                                   Vessel Type less than 20” OD   N/C
DE-PROPANIZER                         C            Other                          N/C

DERRICK, Well                        N/C       FITTING (See ORIFICE)

DESANDER                             N/C       FLANGE                             N/C

DESK (See FURNITURE)                 N/C       FLARE, All                         N/C




                                           5
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                    Page 60 of 96 PageID 343
II. CONTROLLABLE/NON-CONTROLLABLE MATERIAL (Cont’d)
FLOAT EQUIPMENT, All                                HEAD, Other (Non Wellhead), All             N/C
    Centralizer, Casing                   N/C          Core Bit
    Collar                                N/C          Diamond Core Heads
    Shoe                                  N/C          Injection
                                                       Power Pump

FLOW SPLITTER, Vessel Type                 C        HEADER, All                                 N/C
                                                       Automatic Well Test (Detailed by
FLUME                                                   Components)
   Tank                                   N/C          Manifold (Detailed by Components)

FRACTIONATOR                               C        HEATER
                                                       Shop Made                                N/C
FRAME, All                                N/C          Residence/Shop (Mfg.)                    N/C
   Jack                                                Oil, Gas, Water (Direct/Indirect)          C
   Pendulum/Stroke Post                                Oil Immersion, Electric                  N/C

FURNACE                                             HELIPORT
   Process                                  C           Steel                                   N/C
   Other                                  N/C
                                                    HOIST
FURNITURE, All                            N/C           Power-Operated, 10 Ton and Over           C
   Cabinet                                              Other                                   N/C
   Chair
   Desk                                             HOLD-DOWN, All                              N/C
   Safe                                                Hydraulic (All Sizes and Types)
   Table                                               Insert Pump

GAUGE                                     N/C       HUB
                                                          Hanger Clamp, Sub-sea                 N/C
GEARBOX
   Pumping Unit                           N/C       INCINERATOR                                 N/C

GENERATOR                                           INJECTOR                                    N/C
   Electric, 50 KW and Over                 C
   Electric, Under 50 KW                  N/C       INTEGRATOR
   Steam Turbo                              C           Gas Chart                               N/C
   Thermoelectric                         N/C
                                                    INTERMITTER
GUARD                                     N/C           Gas Lift                                N/C

GUIDE                                               INVERTER
   Sub-sea Guide Base                       C           Voltage, DC to AC                       N/C
   Other                                  N/C

HANGER                                    N/C       JACKET
                                                        Concrete/Wood                           N/C
HEAD - WELLHEADS                                        Life                                    N/C
   (Detailed by Components)                             Platform Section                          C
   Casinghead, 3000# WP and Over            C           Well, Steel                               C
   Casinghead, Under 3000 WP              N/C
   Spool, 3000# WP and Over                 C       JOINT
   Spool, Under 3000# WP                  N/C           Blast                                   N/C
   Sub-sea control valve                    C
   Sub-sea Production Unit Tree (SSPU)      C       KNOCK-OUT
   Sub-sea Exploration Well Head (SSWH)   N/C          Free Water                                C
   Tubinghead, 3000# WP and Over            C
   Unihead, 3000# WP and Over               C       LACT - (Lease Automatic Custody Transfer)    C




                                                6
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                    Page 61 of 96 PageID 344
II. CONTROLLABLE/NON-CONTROLLABLE MATERIAL (Cont’d)

LADDER                                    N/C       PIPE
                                                        Composition                              N/C
LAUNCH AND RECOVERY SYSTEM,                             Corrugated Iron (Culvert)                N/C
   Survival Capsule                       N/C           Drill                                    N/C
                                                        For Well Casing and Tubing,
LAUNCHER, Pig                             N/C               Size Under 2"                        N/C
                                                        Line, Used for Conducting Fluids and
LINER                                                       Gases: Steel, Aluminum, and
   Pit                                    N/C               Fiberglass (Size 2" and Over)         C
   Pump                                   N/C           Line, Usable for Conducting Fluids and
   Polished Rod                           N/C               Gases: Steel, Aluminum, Fiberglass
   Well Casing, Production (See CASING)     C               (under size 2")                      N/C
                                                        Miscellaneous, Used for Structural
LUBRICATOR                                N/C               Purposes (All sizes)                 N/C
                                                        Poly (PVC and Plastic), All              N/C
MACHINE
  Metal Working, All                      N/C       PLATFORM
  Office, Electric/Electronic             N/C          Marine, Steel                               C
  Sand Blasting, Power-Operated           N/C          Other                                     N/C
MANDREL, All                              N/C       POLE
  Flow Valve                                           Telephone, Electrical                     N/C
  Gas Lift
                                                    PRECIPITATOR                                  C
MANIFOLD (Sub-sea)                        N/C

METER                                               PROGRAMMER
  Fluid or Gas                            N/C          Well Test                                 N/C

METER RUN, Tube                           N/C       PROTECTOR, All                               N/C
                                                       Pump Submersible
MONITOR                                                Other
  BS&W Automatic                          N/C
                                                    PROVER, All                                  N/C
MOTOR                                                  Metering Calibrating Tank
  Econo-Pak, Size 3 and Over                C          Other
  Econo-Pak, Under Size 3                 N/C
  Electric, 50 HP and Over Except           C       PUMP
      Submersible                                      Centrifugal, 3" Size Connections and
  Electric, less than 50 HP               N/C              Over (Inlet and Outlet)                C
  Outboard, 50 HP and Over                  C          Centrifugal, Under 3" Size Connections
  Outboard, less than 50 HP               N/C               (Inlet and Outlet)                   N/C
  Submersible                             N/C          Chemical Feeder (See FEEDER or
                                                           INJECTOR)                             N/C
MOWER, Lawn                               N/C          Diaphragm, Except Vacuum                  N/C
                                                       Electric (Service Station Type)           N/C
NIPPLE                                    N/C
                                                       Hydraulic                                 N/C
ORIFICE                                   N/C          Reciprocating, 1-1/2" Plunger Size
                                                           and Over                               C
PACKER                                                 Reciprocating, Under 1-1/2"
   Well                                   N/C              Plunger Size                          N/C
                                                       Rotary, 3" Connections and Over
PIG                                       N/C              (Inlet and Outlet)                     C
                                                       Rotary, Under 3" Size Connections
PILING                                    N/C              (Inlet and Outlet)                    N/C
                                                       Subsurface (Rod and Submersible)          N/C
PILOT                                                  Vacuum                                    N/C
   Valve Top Works                        N/C          Other                                     N/C




                                                7
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                   Page 62 of 96 PageID 345
II. CONTROLLABLE/NON-CONTROLLABLE MATERIAL (Cont’d)

RACK                                                SCRAPER                                   N/C
   Loading Unit, Tank Car, Barge, Truck   N/C
                                                    SCREEN                                    N/C
RADAR, All                                N/C
                                                    SCRUBBER
RADIO, Transmitter/Receiver, All          N/C          Fuel Gas                                 C
                                                       Non-Fuel Gas (Gas Plant and Other)       C
RAFT                                                   Produced Gas                           N/C
   Life                                   N/C
                                                    SEAL SECTION
REABSORBER                                 C           Submersible Pump                       N/C

REACTOR                                    C        SELECTOR CONTROL
                                                       Electric-Operated                      N/C
REACTIVATOR                                C
                                                    SEPARATOR                                   C
REBOILER                                   C           Gas (Bottom Hole)                      N/C
RECLAIMER                                  C        SEWAGE TREATMENT SYSTEM                   N/C
RECONCENTRATOR                             C        SILENCER
RECORDER, All                             N/C          Exhaust                                N/C
   Pressure
   Temperature                                      SKID                                      N/C
   Other
                                                    SOFTENER                                  N/C
RECTIFIER
   Cathodic Protection                    N/C       SOLAR PANEL                               N/C
                                                    SOUNDER
REDUCER                                   N/C          Well Fluid Level                       N/C
REFORMER                                   C        SPOOL (See HEAD)
REGULATOR, All                            N/C       STABILIZER RECEIVER                       N/C
   Temperature
   Voltage                                          STAIRWAY                                  N/C
   Other
                                                    STAVE
RIG (DETAILED BY COMPONENTS)                           Tank                                   N/C
   Drilling/Workover                       C
                                                    STEAMER
ROD, All                                  N/C          Portable                               N/C
   Polished                                            Truck/Trailer Mounted                  N/C
   Pony
   Sucker                                           STEPWALK
                                                       Steel                                  N/C
ROTATOR                                             STILE
   Sucker Rod                             N/C          Steel                                  N/C
SADDLE                                    N/C       STILL COLUMN                               C
SAFE, OFFICE (See FURNITURE)              N/C       STRIPPER                                  N/C
SCALE, All                                N/C       STUFFING BOX                              N/C
   Weight Truck Loading
   Other                                            SUB
                                                       Tubing (Pup Joint)                     N/C
                                                    SUB-SEA EQUIPMENT
                                                       Sub-sea Control Valve (part of SSPU)    C
                                                       Sub-sea Production Unit Tree (SSPU)
                                                    C

                                                8
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20    Page 63 of 96 PageID 346
II. CONTROLLABLE/NON-CONTROLLABLE MATERIAL (Cont’d)
                                         Sub-sea Exploration Wellhead (SSWH)   N/C




                                    9
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                Page 64 of 96 PageID 347
II. CONTROLLABLE/NON-CONTROLLABLE MATERIAL (Cont’d)

SWITCH, All                               N/C    UNIT
                                                    Air Starting—Consisting of Air Compressor
SWITCHBOARD                                             Prime Mover, and Tank                   N/C
   Electric (Submersible Pump Control)      C       Automatic Custody Transfer (ACT)            N/C
   All Others                             N/C           (See LACT)
                                                    Corrugated Plate Interceptor (CPI)            C
TANK                                                Dispersed Oil Recovery                        C
   Air Receiver, 22 Cubic Feet and Over     C       Fog Horn, Power-Operated                    N/C
   Flash                                    C       Gas (Sweetening/Amine Pkg)                    C
   LP Gas, 500 Gal. and Over                C       Glycol                                        C
   LP Gas under 500 Gal.                  N/C       Hydraulic Pumping System                      C
   Surge                                  N/C       Iron Sponge                                   C
   300 BBL and Over (all)                   C       Low Temperature Extractor (LTX)               C
   Under 300 BBL                          N/C       Paraffin Scraping, Power-Operated           N/C
                                                    Production                                    C
TEE                                       N/C       Pumping Well                                  C
                                                    Regenerator                                   C
TELEVISION EQUIPMENT, All                 N/C       Skimmer                                       C
   Receiver                                         Stabilizer                                    C
   Recorder, VCR                                    Vapor Recovery                                C
   Transmitter                                      Wash Down                                   N/C
                                                    Water Purification/Desalination
TEMPLATE                                                (Industrial and Marine Type)              C
   Sub-sea                                N/C       Welder (ARC) Engine Driven                    C
                                                    Welder Other than Engine Drivers            N/C
TESTER                                              Wireline, All                               N/C
   Portable Well                          N/C
   Other                                  N/C    VALVE
                                                    Ball, Globe and Plug 8" and Over              C
TOTALIZER                                 N/C       Butterfly and Check                         N/C
                                                    Control/Diaphragm Operated 1440# WP
TOWER                                                   Size 6" and Over When Purchased as a Unit C
  Cooling                                   C       Gate, 3,000# WP Size 1-3/4" and Over          C
  Fractionating                             C       Other                                       N/C
  Metal, Mfg. (Radar, TV, etc.)           N/C
                                                 VEHICLE
TRAILER                                             All terrain (ATV)                             C
   House                                    C       Automobile and Pick-up                        C
   Truck                                  N/C       Backhoe                                       C
                                                    Bulldozer                                     C
TRANSFORMER                                         Forklift                                      C
   Electric, 45 KVA and Over                C       Grader                                        C
   Electric, Under 45 KVA                 N/C       Snow Plow                                     C
   FACT (for submersible pump)              C       Snowmobile                                    C
                                                    Swamp Buggy                                   C
TRANSMITTER, All                          N/C       Tractor                                       C
   Governor Level                                   Truck                                         C
   Flow Recording/Pressure Indicating               Utility Bed For Truck                       N/C
TREATER                                          WALKWAY                                        N/C
   Emulsion                                C
                                                 WATERCRAFT
TUBE BUNDLES                              N/C      Barge                                          C
                                                   Boat, 16 ft. and Over                          C
TUBING                                             Boat, Less than 16 ft.                       N/C
   Well, Size 2" OD and Over                C      Capsule, Survival                              C
   Well, Under Size 2" OD                 N/C
   Tubing (Pup Joint)                     N/C    WINCH/WINDLASS
                                                    Power-Operated, 10 Ton and Over              C
TUBINGHEAD (See HEAD)

UMBILICAL, SUB-SEA                         C

                                            10
 Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                     Page 65 of 96 PageID 348


III. GLOSSARY

ABSORBER, TOWER              A vessel that uses a special absorbent liquid to remove components from
                             the gas or liquid stream

ACCUMULATOR, VESSEL A vessel or tank that receives and temporarily stores a liquid used in a
                    continuous process in a gas plant

ACTUATOR                     Operator part of a safety valve that closes the valve using pressure changes
                             or electricity

ADAPTER, WELLHEAD            Wellhead component used as a crossover between different sizes,
                             pressures, or diameters

AERATOR                      An apparatus for injecting air or gas into a liquid

AFTERCOOLER                  Heat exchanger or radiator-type equipment used to reduce temperature in
                             the process stream

AGITATOR                     A motor-driven paddle or blade used to mix liquids and solids in drilling
                             mud

ALARM SYSTEMS                Devices used to warn operators of abnormal operating conditions

ALL TERRAIN VEHICLE          (ATV) Small, open, motorized buggies and tricycles designed for off-road
                             use

AMPLIFIER                    A device used to increase voltage, power, or sound

ANALYZER,
CHROMATOGRAPH                An analytical instrument that separates mixtures of substances into
                             identifiable components by allowing the substance to seep through an
                             absorbent, so each compound becomes absorbed in a separate layer

ANCHORS                      Any device that secures or fastens equipment
                             In down-hole equipment, the term often refers to the tail pipe. In offshore
                             drilling, floating drilling vessels are often secured over drill sites by large
                             metal anchors like those used on ships.

ANODE                        1. The positive terminal of an electrolytic cell that reduces electrolysis to
                                prevent corrosion/erosion
                             2. The negative terminal of a primary cell or of a storage battery that
                                delivers current
                             3. A sacrificial element used for structure or pipeline protection from
                                corrosion through a natural electrolysis process

ANTENNA                      A device that receives or transmits microwave or radio
                             signals/communication

ARRESTOR                     Equipment used to prevent propagation of flame or lighting

ATTENUATOR                   A device for reducing the amplitude of an electrical signal without
                             appreciable distortion

                                                 11
 Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20              Page 66 of 96 PageID 349
III. GLOSSARY (Cont’d)

BACKHOE                An excavating machine whose bucket is attached to a boom and drawn
                       toward the machine in operation

BAFFLE                 A device (i.e., a plate, wall, or screen) to deflect, check, or regulate flow

BALANCE                (Analytical) An instrument used for weighing, consisting of a beam freely
                       supported in the center with equal weights

BAND, TANK             A circular piece of steel used to secure the staves of a bolted steel tank

BAR, SINKER            A heavy weight or bar placed on or near a lightweight wireline tool; the
                       bar provides weight, so the tool will lower properly into the well

BARGE                  Any one of many types of flat-decked, shallow-draft vessels usually towed
                       by a boat. A complete drilling rig may be assembled on a drilling barge,
                       which usually is submersible. Drilling equipment and crew quarters are
                       mounted on a superstructure above the water level.

BARREL, CORE           A tubular device, usually 10 to 60 feet long, located at the bottom of the
                       drill pipe in place of a bit and used to cut and remove a sample of the
                       formation

BASE                   (Pumping Unit) Metal structure upon which the pumping unit gear box
                       and sampson post are mounted

BASIN                  (Cooling Tower) Lower section of a cooling tower that stores water after
                       the cooling process and prior to recirculation

BATTERY                1. A group of two or more cells connected together to furnish electric
                       current
                       2. An installation of identical or nearly identical pieces of equipment such
                       as a tank battery or a battery of meters

BEACON, HOMING         A radio transmitter emitting signals for guidance

BEAM, CHAIN HOIST      Section of steel I-beam that supports and allows a chain hoist to be moved
                       from one portion of a building to another

BEAM, CROWN BLOCK      An assembly of sheaves mounted on beams at the top of the derrick over
                       which the drilling line is reeled

BEAM, WALKING          The horizontal steel member of a beam pumping unit that has a rocking or
                       reciprocating motion

BEARING                A machine part in which another part, such as a journal or pin, turns or
                       slides

BELT                   A flexible band or cord connecting and wrapping around each of two or
                       more pulleys to transmit power or impart motion

BIT                    The cutting or boring element used in drilling oil and gas wells; the bit
                       consists of a cutting element and a circulating element


                                           12
 Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20               Page 67 of 96 PageID 350
III. GLOSSARY (Cont’d)

BLOCK                  Any assembly of pulleys on a common framework; in mechanics, one or
                       more pulleys or sheaves mounted to rotate on a common axis; the crown
                       block is an assembly of sheaves mounted on beams at the top of the derrick

BLOWER                 A device for producing a current of air or gas

BOAT                   A vessel propelled through water by oars, paddles, sails, or power

BOILER                 A closed-pressure vessel that has a furnace equipped to burn coal, oil, or
                       gas and is used to generate steam from water

BOOM                   1. A long beam supported by a derrick to hoist loads
                       2. A tubular-shaped absorbent material utilized in spill containment

BOOT                   A tubular device placed in a vertical position (either inside or outside a
                       larger vessel) through which well fluids are conducted before they enter
                       the larger vessel; aids in the separation of gas from wet oil; also called a
                       flume or conductor pipe

BOX, STUFFING          A device on top of the wellhead that provides the seal around the polished
                       rod to prevent leakage

BRIDGE                 A structure carrying a roadway over a depression or obstacle

BUGGY, SWAMP           Vehicle uniquely equipped to navigate low-lying areas used in exploration
                       activities

BUILDING, ENCLOSED     A structure consisting of a roof and walls, making it completely enclosed

BUILDING, SHED         A structure consisting of a roof and one or more walls that is not enclosed

BULLDOZER              A powerful tractor that has a vertical blade at the front end for moving
                       rocks, dirt, and similar materials

BUOY                   A floatable marker

BUSHING                1. A pipe fitting on which the external thread is larger than the internal
                       thread to allow two pipes of different sizes to be connected together
                       2. A removable lining or sleeve inserted or screwed into an opening to
                       limit its size, resist wear or corrosion, or serve as a guide; a spacer, usually
                       of a soft material, used in lieu of a bearing

CAISSON                Protective tubular device for wells drilled in water locations

CAMERA                 A device fitted with a lens through which the image of an object is
                       recorded on light-sensitive material

CAPACITATOR            An electrical device that, when wired in the line of an electrical circuit,
                       stores a charge of electricity and returns the charge to the line when certain
                       electrical conditions occur; also called condenser

CAPSULE, SURVIVOR      Emergency vehicle used for evacuating personnel from an offshore
                       platform

                                            13
 Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20              Page 68 of 96 PageID 351
III. GLOSSARY (Cont’d)

CAR, TANK              A railroad car used to transport petroleum or petroleum products

CASING, WELL           Steel pipe placed in an oil or gas well as drilling progresses to prevent the
                       wall of the hole from caving in during drilling, to prevent seepage of
                       fluids, and to provide a means of extracting petroleum if the well is
                       productive

CASING,
(GALV. SHEET IRON)     Culvert pipe or "Tin Horn" usually used as conductor pipe to protect
                       freshwater sands

CATCHER, PIG           A pipe used to receive or stop the pig after it has made a successful run

CATCHER, SAMPLE        A device for catching gas vapors and/or liquids from a process area or
                       pipeline for compositional analysis

CATTLE GUARD           Pipe or steel fabricated gateway that inhibits crossing by animals

CENTRALIZER, FLOAT
(CASING)               A device secured around the casing at regular intervals to center it in the
                       hole.

CENTRIFUGE             A machine that uses centrifugal force to separate substances of varying
                       densities; also called the shake-out or grind-out machine

CHAMBER, VESSEL        A vessel that measures by volume

CHARGER, BATTERY       A device used to restore the electrical current producing effects to a battery

CHLORINATOR            A device for injecting chemicals into a well or process

CHOKE                  A device with an orifice installed in a line to restrict and/or control the
                       flow of fluids

CLAMP                  A mechanical device used to hold an object immobile; pipeline
                       clamp—strap used for temporary leak repair

COALESCER              Separator-type vessel normally containing filtration equipment capable of
                       removing solids or water/moisture

COLLAR                 A coupling device used to join two lengths of pipe

COLLAR, FLOAT          Float valve used when running casing that acts as a stop for cementing
                       plug.

COLUMN, WATER WELL     The portion of a vertical turbine pump through which the shaft operates
                       and fluid is pumped from the reservoir to the surface

COMPRESSOR             A device used to raise the pressure of a compressible substance such as air
                       or gas

COMPUTER,
FLOW MEASUREMENT       Computer capable of reading and computing the volume of gas or liquid
                       passing through a specific point
                                           14
 Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20              Page 69 of 96 PageID 352
III. GLOSSARY (Cont’d)


COMPUTER, MASTER
TERMINAL UNIT          Electronic equipment package used in supervisory capacity over network
                       of remote units

COMPUTER,
MAINFRAME              Multi-user system normally supporting multiple locations with a wide
                       range of computing capacity

COMPUTER, PERSONAL     A computer capable of being operated by one person or in a network mode
                       with other computers

COMPUTER, REMOTE
TERMINAL UNIT          Electronic equipment package used to control an individual location
                       connected to a supervisory unit

CONDENSER              Equipment used to change vapor to liquid

CONDITIONER, AIR       Equipment used to lower the temperature and humidity of an
                        enclosure

CONDITIONER, WATER     Equipment used to make water potable

CONDUIT                Pipe used as a protector through which lines, wiring, etc. are run

CONNECTOR,
BREACH BLOCK           Drivable quick connections normally used for conductor casing

CONTACTOR              A vessel in which two or more substances are brought into solution to
                       remove contaminants

CONTROL, AUXILIARY,
TRANSIT FLOAT,
SEPERATOR AUTO         Secondary instruments or control mechanisms used to regulate or control
                       operations of equipment

CONTROL, MULTI-
COMPLETION             Surface and downhole equipment used to produce more than one zone




CONTROLLER,
ELECTRIC               Electric control panel used for starting, cycling, or varying the speed of an
                       electric motor size rated by the National Electrical Manufacturers
                       Association (NEMA).

CONTROLLER,
LIQUID LEVEL           A device that measures the fluid in a vessel and regulates the flow process

CONTROLLER,
TEMPERATURE            A device that uses temperature to regulate equipment operations

CONTROLLER,
                                           15
 Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20             Page 70 of 96 PageID 353
III. GLOSSARY (Cont’d)

TIME CYCLE             A device that shuts down or starts an operation after a set time period

CONVERTER              An instrument that converts one source of power to another, i.e., direct
                       current to alternating current

CONVEYOR               A conveyance consisting of rollers or belts to move materials

COOLER, ENGINE         Process equipment or radiator-type equipment used to cool a liquid
                       product or equipment

COOLER, WATER          Non-vessel-type equipment normally used to cool drinking water

COUNTERBALANCE         A weight that offsets a weight or pulling effect (counterbalance effect)

COUPLING               A device to connect two items (e.g., motor to pump, two pieces of pipe,
                       sucker rods)

CRANE                  A machine with a swing arm used for lifting and moving heavy objects

CRANK                  A device or part of equipment that transmits rotary motion to turn other
                       parts of the equipment

CROSSARM               The cross section mounted on an electrical pole to support the wires

CROSS                  A pipe connection or an upper portion of a wellhead with four (4) openings

CULVERT                A drain running under a road or embankment

CYLINDER               A chamber in a compressor, engine, or pump from which the piston expels
                       fluids, gas, or air

DAMPENER               A device used to reduce surge (e.g., a chamber containing a pressurized
                       bladder used to reduce liquid surge from a pump)

DEAERATOR              An item of equipment used for removing air or other non-condensable
                       gases from a process stream or stream condensate and boiler feed water

DE-BUTANIZER           Tower-type fractionating vessel with an overhead product of butane

DECK                   Upper sections of platform above the water line on which equipment is
                       placed

DE-ETHANIZER           A tower-type fractionating vessel with an overhead product of ethane

DEHYDRATOR             "Dehydration unit" utilizing glycol in a process to remove water vapor
                       from natural gas

DE-METHANIZER          Tower-type fractionating vessel with an overhead product of methane

DEMULSIFIER            Vessel used to separate emulsion from a product

DERRICK, WELL          A large load-bearing structure, usually of bolted construction

DE-PENTANIZER          Tower-type fractionating vessel; the overhead product is pentane
                                          16
 Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20             Page 71 of 96 PageID 354
III. GLOSSARY (Cont’d)


DE-PROPANIZER          Tower-type fractionating vessel; the overhead product is propane

DESANDER               A centrifugal device used to remove abrasive materials from fluids

DETECTOR               A device used to discover materials/substances

DISPENSER              A device used to place fluids into a system for treatment

DOCK                   Loading platform

DOME, TANK             A tank with a dome-shaped roof affixed to the shell

DRYER, AIR/GAS         Removes water/condensation from air/gas lines

DYNAMOMETER            A device that indicates a variation in load on the polished rod as the rod
                       string reciprocates

DYNAMOTOR              A special form of motor generator combining the motor and generator in a
                       single machine

ELBOW                  A fitting used to change the direction of a line

END, FLUID             The portion of a fluid pump that contains the parts involved in moving the
                       fluid

ENGINE                 An internal combustion power source

EQUALIZER              A device for equalizing pressure or strain

EXCHANGER, HEAT        A piece of equipment that exchanges temperature between fluids/gases
                       running through tubes (normally in one unit/vessel)

EXTINGUISHER           A canister or system of canisters under pressure containing chemicals
                       designed to put out fire

FAN                    A device for producing a current of air; consists of a series of blades or
                       vanes radiating from a hub rotated on its axle by a motor

FASTENER               A device for affixing one object to another

FEEDER, CHEMICAL       See "Injector"

FENDER                 Shock absorber or buffer to protect boats from damaging docks or
                       platforms

FILTER, VESSEL TYPE    A vessel containing a porous or mass element through which gas or liquid
                       is passed to separate foreign matter

FITTING                Items used to make up a system of piping (e.g., small pipe, nipples,
                       elbows, tees, unions, and swages)

FLANGE                 A projecting rim or edge usually drilled with holes to allow bolting to
                       other flanged fittings
                                           17
 Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20             Page 72 of 96 PageID 355
III. GLOSSARY (Cont’d)


FLARE                  A device or system for burning unwanted gas

FLOAT                  Ballast to determine the level of fluid controlled by the level-control
                       assembly

FLOW SPLITTER          Removes free water while dividing singular/commingled production
                       flows

FLUME, TANK            See "Boot"

FRACTIONATOR           Tower used to separate single fractions from a mixture of hydrocarbon
                       fluids usually by distillation

FRAME                  An upright structure made of metal for supporting the walking beam on a
                       pumping unit

FURNACE, PROCESS       Provides heat for processing liquids/gases (complete unit)

FREE WATER
KNOCKOUT               (FWKO) Free water knockout vessel used to separate water from oil

GATE                   1. An opening in a fence to secure entrance into an area
                       2. A movable, closing apparatus of valve

GUAGE                  An instrument for measuring or testing volumes, pressures, sizes, or
                       quantities

GEARBOX                The enclosure or case containing a gear train or assembly of reduction
                       gears on a pumping unit

GENERATOR              A machine by which mechanical energy is changed to electrical energy

GLAND                  A device used to form a seal around a reciprocating or rotating rod to
                       prevent fluid or vapor leakage

GUARD                  A protective shield placed around moving parts of machinery to lessen or
                       prevent the chance of injury to personnel

GUIDE                  A structure lowered to the ocean floor prior to offshore drilling used to
                       guide and anchor drilling tools and wellhead housings

HANGER                 A device used for hanging or suspending tubing or casing in a well; a
                       system for suspending casing on sub-sea well completions

HEAD, CASING           The lower-most portion of a wellhead assembly attached to the surface
                       casing to seal off and hand the next casing string; also called a
                       starting-head

HEAD, CORE BIT         The bit attached to the bottom of a core barrel used to obtain formation
                       samples

HEAD, INJECTION        Uppermost control on a water injection well

                                           18
 Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                   Page 73 of 96 PageID 356
III. GLOSSARY (Cont’d)

HEAD, POWER PUMP             Main cover for internal parts of power pump

HEAD, SPOOL                  A casinghead located between the starting-head and tubing-head used for
                             hanging additional strings of casing

HEAD, SUB-SEA
EXPL. WELL                   Equipment used on the seabed for the start of drilling operations, including
                             30” wellhead housing, 18-3/4” wellhead housing, 16” landing sub and 16”
                             casing hanger assembly

HEAD, TUBING                 The uppermost portion of a wellhead assembly which suspends and seals
                             off the production tubing string and provides a connection for the
                             Christmas tree

HEAD, UNI-                   A casing-head unit capable of hanging multiple casing strings

HEAD, WELL                   The equipment used to maintain surface control of a well, including the
                             casing-head, spools, tubing-head, and Christmas tree

HEADER,
AUTO WELL TEST               Device at header to automatically test selective wells

HEADER, MANIFOLD             Gathering point where lines from multiple wells merge to one line

HEATER                       Vessel for heating fluids for processing

HELIPORT                     A landing and take-off place for a helicopter

HOIST                        A device used to aid in lifting (manual or power-operated)


HOLD-DOWN,
HYDRAULIC                    A device used to anchor and pack-off a pump in wells where a pump
                             seating nipple has not been provided

HOLD-DOWN,
INSERT PUMP                  Mechanical arrangement installed with the pump to prevent upward
                             movement

HUB                          A connector machined to the top of a sub-sea wellhead on which the BOP
                             and subsequent completion tree is attached

INCINERATOR                  Furnace used to eliminate combustible materials by burning

INJECTOR                     A device for adding liquids, chemicals, etc. to a system by driving force

INTEGRATOR                   An electronic device which scans pen measurements on gas charts and
                             converts them into production rates for calculating volume settlement

INTERMITTER, GAS LIFT A device for intermittently opening and closing gas lift valves in a well

INVERTER                     A device that alters or changes electrical voltage from DC to AC

JACKET, PLATFORM             A supporting structure for an offshore platform
                                                19
 Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                    Page 74 of 96 PageID 357
III. GLOSSARY (Cont’d)


JACKET, WELL                A protective structure surrounding a wellhead in shallow water usually
                            fabricated of either steel or wood

JOINT, BLAST                External-coated or high-grade alloy tube set across producing interval to
                            protect against the effects of abrasive sands or abnormal pressure

KNOCKOUT                    A vessel that separates the free water from a production stream

LACT UNIT                   (Lease Automatic Custody Transfer Unit) Automatic measurement and
                            transfer of oil from a producer's tank to a connected pipeline which
                            circumvents the need for personnel to be present at the site

LADDER                      A device consisting of one or more structural members of varying length
                            crossed by parallel rungs used to climb or descend

LAUNCH,
SURVIVAL CAPSULE            A platform or deck containing a motorized windlass/winch used to raise or
                            lower a survival capsule from a drilling production platform

LAUNCHER, PIG               Pipe used to launch the pig into the pipeline

LIFT, FORK                  An industrial vehicle with a power-operated, pronged platform that can be
                            raised and lowered for insertion under a load to be lofted and carried

LINE, MEASURING/WIRE Wireline used for measuring depth or running/pulling subsurface
                     equipment

LINER, PIT                  Material used to line pit to prevent leakage

LINER, POLISHED ROD         The cover around the polished rod which operates through the stuffing box

LINER, PUMP                 The cylindrical, accurately-machined metallic section of reciprocating
                            pumps

LINER, WELL CASING          A string of casing with the top located below the surface used to protect
                            pressure-producing formations; a liner may serve as the oil string,
                            extending from the producing interval up to the next string of casing

LUBRICATOR                  A specially fabricated length of casing or tubing placed on top of the
                            casing or tubing-head sealing off pressure while allowing tools such as a
                            wireline to be run in a producing well

MACHINE,
SAND BLASTING               Machine that uses abrasive material such as sand to remove paint, rust, etc.

MANDREL,
FLOW VALUE/GAS LIFT         A device installed in the tubing string or in which a gas-lift valve is fitted;
                            common types are the conventional, installed as the tubing is run, and the
                            side pocket, which is installed and can be removed by wireline

MANIFOLD                    Equipment that serves to divide a flow into several parts, to combine
                            several flows into one or to reroute a flow to any one of several
                            destinations
                                                20
 Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20             Page 75 of 96 PageID 358
III. GLOSSARY (Cont’d)


METER, FLUID           A device for measuring and recording the passage of fluids

METER, GAS             A device for measuring and recording the passage of gases

METER RUN              A device for measuring gas consisting of two tubes of predetermined
                       lengths—one upstream and one downstream of the orifice plate

MONITOR,
BS&W AUTOMATIC         Electronic device used to measure basic sediment and water (BS&W) in
                       producing oil and pipeline condensate

MOTOR, ECONO-PAK       Packaged unit consisting of a motor and controller

MOTOR, ELECTRIC        A rotating machine that transforms electrical energy into mechanical
                       power

MOTOR, OUTBOARD        A motor situated or attached on the outside of the hull of a vessel (boat)

MOTOR, SUBMERSIBLE     A motor used to drive a submersible pump in a well

NIPPLE                 A short piece of threaded tubular (pipe) of varying size with length usually
                       shorter than 24"

ORIFICE, FITTING       A device placed in a gas line to accommodate the orifice plate

ORIFICE, PLATE         A stainless plate with a precise hole of known dimensions bored in the
                       center; pressure differential across this plate created when natural gas
                       flows through the hole is the basis for natural gas measurement

PACKER                 A device placed in a well bore to seal off a desired section

PIG                    A scraping tool forced through a pipeline or flow line to clean out
                       accumulations of wax, scale, and debris from the walls of the pipe. It
                       travels with the flow of product in the line, cleaning the pipe walls by
                       means of blades or brushes affixed to it; also called a line scraper, a
                       go-devil, or a squiggy pig.

PILING                 A heavy beam driven into the earth as a support for a structure

PILOT,
VALVE TOP WORKS        A mechanical regulating device

PIPE, LINE             A long, hollow tube (e.g., steel, aluminum, plastic, fiberglass) used to
                       transport fluids or gases (see "Culvert")

PIPE, COMPOSITION      Porous in nature and made of components such as cement, clay, fibers,
                       ethylene, and asbestos

PIPE,
CORRUGATED IRON        See "Culvert"

PIPE, DRILL            Heavy, seamless pipe used to rotate the bit and circulate the drilling fluid

                                           21
 Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                   Page 76 of 96 PageID 359
III. GLOSSARY (Cont’d)

PISTON,
ENGINE/COMPRESSOR          A solid cylinder of metal that exactly fits in the cylinder of an engine or
                           compressor and moves up and down in the cylinder

PLATFORM,
MARINE STEEL               A structure raised above the level of the water supported by pillars
                           constructed of steel

POLE,
TELEPHONE/ELECTRIC         A long, slender piece of wood or other material to which electrical or
                           electronic devices are attached

PRECIPITATOR               A vessel designed to remove solids (undissolved and dissolved), dissolved
                           gases, and suspended oil particulates from liquid streams

PROGRAMMER,
WELL TEST                  A device that automatically tests a well with programmed instructions

PROTECTOR,
PUMP SUBMERSIBLE           A device which shields the electric motor preventing damage from
                           downhole fluids

PROVER, METERING
CALIBRATING TANK           Vessel used for verifying accuracy of meters and fluid quantities

PUMP                       A device that increases the pressure of fluid or raises fluid to a higher level

PUMP, CENTRIFUGAL          A pump containing a drum-like body that increases fluid speeds by a
                           swirling inertial force


PUMP,
CHEMICAL FEEDER            A small-volume pump used to inject chemicals

PUMP, ELECTRIC             (Service State Type) An electric motor-driven device for transferring
                           gasoline from a supply source through pipes or hoses

PUMP, RECIPROCATING        A pump that propels fluids by using a piston that moves in a to-and-fro
                           motion through a cylinder

PUMP, ROTARY               A pump that moves fluids by using an impeller rotator around its own axis

PUMP, SUBSURFACE
(ROD and SUBMERSIBLE) Downhole equipment used to move fluids from well bore to the
                      surface

PUMP,
DIAPHRAGM/VACUUM           A pump that forces fluid to move through a pipe by forming a partial
                           vacuum or empty space

RACK                       A framework on or in which items such as pipe may be placed for
                           containment

RADAR                      A device used to display obstructions (e.g., vessels or aircrafts) on a screen
                                               22
 Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20              Page 77 of 96 PageID 360
III. GLOSSARY (Cont’d)


RADIATOR               A cooling device that cools engines by circulating water or antifreeze

REABSORBER             A vertical vessel used to remove certain components from the gas or liquid
                       stream being processed in a plant (see "Absorber Tower")

REACTOR                A vessel filled with a catalyst that converts hydrogen sulfide and sulfur
                       dioxide to sulfur

REACTIVATOR            See "Unit Regenerator"

REBOILER               The auxiliary equipment of a fractionating tower (or other tower) that
                       supplies heat to the bottom of the column

RECLAIMER              A vessel in which undesirable heavy ends or impurities are removed from
                       a stream by vaporizing material within a desired boiling range

RECONCENTRATOR         Low-pressure, heated vessel designed to boil impurities out of a liquid,
                       thereby reconcentrating the liquid

RECORDER, PRESSURE/
TEMPERATURE            A device to record pressures and temperatures in lines and vessels

RECTIFIER              A device for converting alternating current into direct current; used to
                       reduce corrosive action caused by reversing electric currents

REDUCER                To narrow down, lower, or drop the speed of an engine, motor, or gear
                       (i.e., reducing tubular size)

REFORMER               A vessel that causes oil or gas to crack (a process in which relatively heavy
                       hydrocarbons are broken up by heat into lighter products)

REGULATOR              A device that automatically controls the flow of liquid or gas through a
                       line

RIG (DETAILED
BY COMPONENTS)         Equipment used for drilling oil/gas wells and well workovers; contains
                       draw works and may be used on land and water

ROD, POLISHED          Topmost portion of sucker rod string which operates through the stuffing
                       box

ROD, PONY              A rod (10' or less) used in the sucker rod string to adjust the insert pump

ROD, SUCKER            A rod run inside tubing to operate a pump

ROTATOR                A device installed on polished rod to turn sucker rods if paraffin scrapers
                       are attached

SADDLE                 A clamp fitted with a gasket to stop the flow of oil or gas from holes or
                       splits in a pipeline; a device for supporting other pieces of equipment

SCRAPER                Devices connected or welded onto sucker rods or wire lines to remove
                       paraffin or scale
                                           23
 Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20              Page 78 of 96 PageID 361
III. GLOSSARY (Cont’d)


SCREEN                 A device with wire mesh to act as a sieve to prevent or minimize sand
                       particles from entering a well bore

SCRUBBER               A vessel with or without internals used to separate entrained liquids or
                       solids from gas. It may be used to protect downstream rotating equipment
                       or to recover valuable liquids from a gas or vapor originating upstream.

SCRUBBER, FUEL GAS     A vessel through which fuel passes to be purified, primarily of moisture,
                       prior to use

SEAL SECTION           A device used to seal off pressure and prevent leakage in wellheads,
                       submersible pumps, etc.

SELECTOR CONTROL       A device used to control the flow of liquid or gases from one stream to
                       another

SEPARATOR              A vessel to separate oil, water, or gas from produced fluid

SEPARATOR,
BOTTOM HOLE            Downhole device to separate gas from oil while the pump is fully
                       submerged

SEWAGE TREATMENT
SYSTEM                 System used to treat accumulated amounts of raw liquids or waste matter

SHAFT                  Elongated, slender, cylindrical form or vertical opening of uniform and
                       limited cross section

SHEAVE                 A grooved pulley

SHIELD                 A device to provide protection from certain elements

SHOE, FLOAT            A collar incorporating a float valve which is fixed to the bottom of a string
                       of casing to assist in preventing back flow of cement or mud influx into the
                       casing and to guide the casing into the hole; also referred to as a Guide or
                       Casing Shoe.

SILENCER               A large cylindrical vessel constructed with baffles, ports, and acoustical
                       grids to muffle exhaust noise

SKID                   Steel or wooden timbers used to support a piece of equipment or any
                       combination of equipment as a package

SOFTENER               Equipment used for purifying and conditioning water

SOLAR PANEL            A device used to produce energy from the sun's rays (i.e., heat and
                       electricity)

SOUNDER                A device used to determine fluid level in a well bore

STABILIZER             A fractionation system that reduces the vapor pressure, so the resulting
                       liquid is less volatile

                                           24
 Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20              Page 79 of 96 PageID 362
III. GLOSSARY (Cont’d)

STAIRWAY               One or more flights of stairs, usually with landings, used to pass from one
                       level to another

STAVE                  Side section of a tank

STEAMER                A vessel in which articles are subjected to steam

STEPWALK               A short platform at the end of a stairway to provide access to specific areas

STILE                  Steps made of walking up and over a fence or other obstruction

STILL COLUMN           The vertical column in which upward flowing vapors remove or strip
                       specific components from downward flowing liquids

STRIPPER               A device used to clean fluids from tubing, sucker rods, or wirelines

STUFFING BOX           A packing gland; a chamber to hold packing material compressed around a
                       moving pump rod to prevent the escape of gas or liquid

SUB, TUBULAR           Tubulars 2' to 12' in length (pup joint) used to set production tubing string
                       at desired depth

SUPPORT                A brace to reduce stress

SWITCH                 A control device used to make, break, or change connections in an
                       electrical current

SWITCHBOARD            Electric control panel

TANK, AIR RECEIVER     A vessel used to store air on an air compressor

TANK, FLASH            Low-pressure vessel designed to remove or separate vapors from liquids

TANK, SURGE            Vessel used to receive and neutralize sudden transient rises in the stream
                       of a liquid

TEE                    Fitting used for branch connections

TEMPLATE
(See "Guide Base")     Offshore platform; supporting legs fit into a frame previously constructed
                       and anchored to the sea floor.

TESTER, WELL           A unit to measure production from a well

TOTALIZER              A mechanical or electronic measuring device that records the total amount
                       of fluid passing through a line

TOWER, COOLING         An open-air heat exchanger that uses air-cooled recirculating water to cool
                       a hot process fluid contained inside piping

TOWER,
FRACTIONATING          A vertical column used to break gas stream into various components


                                           25
 Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20             Page 80 of 96 PageID 363
III. GLOSSARY (Cont’d)

TOWER, METAL           Commonly used to mount antenna or microwave disk for communication
                       purposes

TRANSFORMER            Electrical device that converts primary voltage to secondary voltage

TRANSFORMER, FACT      (Full Amp Capacity Transformer) These transformers are usually used in
                       conjunction with submersible pumps.

TREATER                Vessel in which oil is treated for removal of BS&W (basic sediment and
                       water)

TREE, CHRISTMAS        See "Head, Well"

TUBE BUNDLES           Tubes in the core of a heat exchanger supported and equally spaced by
                       perforated end plates forming a bundle

TUBING                 Tubulars run in casing to bring oil and gas to surface

TURBINE                A rotating propeller-like motor driven by pressure reduction resulting in
                       horsepower

UMBILICAL, SUB-SEA     A multi-tubular conduit providing electrical, hydraulic, and chemical
                       injection services to control sub-sea oil and gas production and injection
                       infrastructure. Umbilicals supply control services from platforms to
                       sub-sea wells and flow lines as well as interconnecting sub-sea oil and gas
                       fields.

UNIT, AIR STARTING     A device using air to start a prime mover

UNIT, CPI              (Corrugated Plate Interceptor) Nonpressure separation process that uses a
                       series of corrugated plates to remove oil from water

UNIT, DISPERSED
OIL RECOVERY           A vessel that removes minute amounts of oil from water via coalescing
                       (droplet growth); the vessel would normally include a large holding pond,
                       a media filter, gas flotation, etc.

UNIT, FOG HORN         Warning device used in navigable waters to warn vessel of structures or
                       other hazards

UNIT, HYDRAULIC
PUMPING                A hydraulic-powered (usually high temperature resistant oil) machine that
                       imparts a reciprocating motion to drive the plunger of a pump up and down
                       to pump crude oil to the surface

UNIT, LACT             (Lease Automatic Custody Transfer Unit) Automatic measurement and
                       transfer of oil from a producer's tank to a connected pipeline which
                       circumvents the need for personnel to be present at the site

UNIT, LTX              (Low Temperature Extractor) Used to create pressure expansion which
                       corresponds with temperature depression to remove liquids from gas

UNIT, PARAFFIN
SCRAPING               Unit used for scraping the tubing to remove paraffin
                                          26
 Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                   Page 81 of 96 PageID 364
III. GLOSSARY (Cont’d)


UNIT, PRODUCTION            A gas and liquid separation system incorporating a separator and line
                            heater or heater treater (Same as "Gas Unit")

UNIT, PUMPING WELL          Unit that imparts reciprocating motion to a string of sucker rods extending
                            to the bottom hole pump

UNIT, REGENERATOR           Unit to strip the gas components absorbed in the absorber/contactor from
                            the absorbent liquid

UNIT, SKIMMER               A device propelled over water that sucks or paddles the oil into a collector

UNIT, STABILIZER            Multi-stage pressure vessel to selectively control liquid composition

UNIT, SUB-SEA
PRODUCTION                  Equipment (Wet Tree) that attaches to the Sub-sea Wellhead (SSWH)
                            used for the production of sub-sea wells, including casing and tubing
                            hangers. Remote Operated Vehicle (ROV) control panel, and close
                            assembly

UNIT, VAPOR RECOVERY A packaged vessel used to capture low pressure vapors from storage tanks
                     and pump them into a pipeline or flare

UNIT, WASH DOWN             A truck-mounted or trailer-mounted unit designed to pump cleaning
                            solutions under high pressure

UNIT, WATER
PURIFICATION                A system used to convert non-potable or marginally-potable water into
                            quality drinking water; unit may use a filter system or osmosis to remove
                            salts

UNIT, WELDER (ARC)          Equipment that uses electricity to join two or more materials together by
                            melting the material along a seam and then allowing to cool to form a bond

UNIT, WIRELINE              Unit equipped with special tools to be lowered into the well's wellbore on
                            a wireline (small diameter steel cable), e.g., logging tools, packers, swabs,
                            and measuring devices

VALVE, BALL                 Type of quick-opening valve with a spherical core; a ball with a full-bore
                            port that fits and turns in a mating cavity in the valve body

VALVE, BUTTERFLY            A type of quick-opening valve; the orifice is opened and closed by a disk
                            that pivots on a shaft in the throat of the valve

VALVE, CHECK                A valve with a free-swinging tongue that permits fluid to flow in one
                            direction only

VALVE, DIAPHRAGM/
CONTROL                     See "Regulator"

VALVE, GATE                 A valve made with a slab- or wedge-shaped disk that is moved from open
                            to closed position by the threaded valve stem


                                                27
 Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20            Page 82 of 96 PageID 365
III. GLOSSARY (Cont’d)

VALVE, PLUG            A type of quick-opening pipeline valve constructed with a central core or
                       "plug;" the valve can be opened or closed with one-quarter turn of the
                       plug; a stop

VEHICLE                Includes automobiles, trucks, and other mobile equipment used in lease
                       operations for transporting materials and personnel

WALKWAY                A passage for walking from one point to another

WINCH/WINDLASS         A device used for pulling or hoisting by winding rope or cable around a
                       drum or spool




                                          28
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20               Page 83 of 96 PageID 366



                                        Exhibit D

                                     INSURANCE


    1.     COVERAGE

            1.1      Operator shall carry or provide for the benefit of the Joint Account
    of the parties the types and amounts of Insurance as are shown below:

                   (a)     Workmen's Compensation Insurance to cover full liability
                           under the Workmen's Compensation Law of the State of
                           Texas, where the operations are being conducted.

                   (b)     Employer's Liability Insurance with a limit of not less than
                           $500,000 for accidental injuries or deaths of one or more
                           employees as a result of one accident.

                   (c)     Comprehensive General Liability Insurance with limits of
                           not less than $500,000 Combined Single Limit per
                           Occurrence for both Bodily Injury and Property Damage.

                   (d)     Automobile Public Liability Insurance with limits of not
                           less than $500,000 Combined Single Limit per Occurrence
                           for both Bodily Injury and Property Damage.

    2.     PREMIUMS AND ADDITIONAL COVERAGE

            2.1     The premiums paid for all such Insurance except Automobile shall
    be charged as operation expense. No Insurance, other than that shown above,
    shall be carried for the benefit of the Joint Account except by mutual consent of
    the parties.
  Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                                                 Page 84 of 96 PageID 367


                                                                    Exhibit F

            NON-DISCRIMINATION AND CERTIFICATE OF NON-SEGREGATED FACILITIES



1.    Operator and Non-Operators, hereinafter called "contractor/supplier", hereby agree that the following, if applicable, shall apply to this
Operating Agreement and all activities conducted hereunder:
      A. EQUAL OPPORTUNITY CLAUSE [Applicable to contracts amounting to $10,000 or more, 41 CFR 60-1.4.]
            The equal opportunity clause required by Executive Order 11246 of September 24, 1965, and prescribed in Section 60-1.4 of Title
41 of the Code of Federal Regulations is incorporated by reference (as permitted by Section 60-1.4(d) of said Regulation) as if set out in full at
this point.
      B. AFFIRMATIVE ACTION COMPLIANCE PROGRAM [Applicable to contracts amounting to $50,000 or more only if
contractor/supplier has 50 or more employees, 41 CFR 60-1.40.]
            If required under 41 CFR Sec. 60-1.40, contractor/supplier affirms that it has developed and is maintaining current an affirmative
action program at each of its establishments or that if such a program has not been established, that it will be within 120 days of receipt of any
contract of $50,000 or more. Contractor/supplier shall maintain such program until such time as it is no longer required by law or regulation.
      C. EQUAL EMPLOYMENT OPPORTUNITY REPORTING REQUIREMENTS [Applicable to contracts amounting to $50,000 or
more only if contractor/supplier has 50 employees or more, 41 CFR 60-1.7.]
            If required under 41 CFR Sec. 60-1.7, contractor/supplier agrees to file a complete and accurate report on Standard Form 100 (EE0-
1) within thirty (30) days of the date of contract or purchase order award unless such a report has been filed in the last twelve (12) months and
agrees to file such reports annually unless and until contractor/supplier is not required to so file by law or regulation.
      D. EMPLOYMENT OF THE HANDICAPPED [Applicable to contracts amounting to $2,500 or more, 41 CFR 60-741.4.]
           The affirmative action clause prescribed in Section 60-741.4 of Title 41 of the Code of Federal Regulations is incorporated herein
by reference (as permitted by Section 60-741.22 of said Regulations) as if set out in full at this point.
       E. AFFIRMATIVE ACTION PROGRAM FOR HANDICAPPED WORKERS [Applicable to contracts amounting to $2,500 or more
only if contractor/supplier (a) has 50 or more employees and (b) holds a contract of $50,000 or more, 41 CFR 60-741.5.]
           If required under 41 CFR 60-741.5, contractor/supplier affirms that it has prepared and is maintaining or shall prepare and maintain
an affirmative action program for handicapped workers as prescribed in 41 CFR 60-741.5 and 41 CFR 60-741.6.
       F. EMPLOYMENT OF DISABLED VETERANS AND VETERANS OF THE VIETNAM ERA [Applicable to contracts amounting
to $10,000 or more, 41 CFR 60-250.4.]
            The affirmative action clause prescribed in Section 60-250.4 of Title 41 of the Code of Federal Regulations is incorporated by
reference (as permitted by Section 60-250.22 of said Regulations) as if set out in full at this point.
       G. AFFIRMATIVE ACTION PROGRAM FOR DISABLED VETERANS AND VETERANS OF THE VIETNAM ERA [Applicable
to contracts amounting to $10,000 or more only if contractor/supplier (a) has 50 or more employees and (b) holds a contract of $50,000 or
more, 41 CFR 60-250.5.]
           If required under 41 CFR 60-250.5, contractor/supplier affirms that it has prepared and is maintaining or shall prepare and maintain
an affirmative action program for disabled veterans and veterans of the Vietnam era.
      H. UTILIZATION OF MINORITY BUSINESS ENTERPRISES [Applicable to contracts amounting to $10,000 or more, 41 CFR Sec.
1-1.1310-2(a).]
            It is the policy of the United States Government that minority business enterprises shall have the maximum practicable opportunity
to participate in the performance of Government contracts.
            Contractor/supplier agrees to use its best efforts to carry out this policy in the award of its subcontracts to the fullest extent
consistent with the efficient performance of this contract. As used in this contract, the term "minority business enterprise" means a business, at
least 50 percent of which is owned by minority group members or, in case of publicly owned businesses, at least 51 percent of the stock of
which is owned by minority group members. For the purpose of this definition, minority group members are Negroes, Puerto Ricans, and
Spanish speaking American people, American Orientals, American Indians, American Eskimos, and American Aleuts. Contractor/supplier may
rely on written representations by subcontractors regarding their status as minority business enterprises in lieu of independent investigation.
      I. MINORITY BUSINESS ENTERPRISES SUBCONTRACTING PROGRAM [Applicable to all contracts which may exceed
$500,000 which contain the clause required by 41 CFR 1-1.1310-2(a) and which offer substantial subcontracting possibilities, 41 CFR 1-
1.1310-2(b).]
            1.     Contractor/supplier agrees to establish and conduct a program which will enable minority business enterprises (as defined in
the above clause entitled "Utilization of Minority Business Enterprises") to be considered fairly as subcontractors and suppliers under this
contract. In this connection, contractor/supplier shall:
                  (a)    Designate a liaison officer who will administer contractor/supplier's minority business enterprises program.
                  (b)    Provide adequate and timely consideration of the potentialities of known minority business enterprises in all "make-or-
Buy" decisions.
  Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                                                     Page 85 of 96 PageID 368
                   (c)   Assure that known minority business enterprises will have an equitable opportunity to compete for subcontracts,
particularly by arranging solicitations, time for the preparation of bids, quantities, specifications, and delivery schedules so as to facilitate the
participation of minority business enterprises.

                     (d)     Maintain records showing (i) procedures which have been adopted to comply with the policies set forth in this clause,
including the establishment of a source list of minority business enterprises, (ii) awards to minority business enterprises on the source list, and
(iii) specific efforts to identify and award contracts to minority business enterprises.

                   (e)   Include the above "Utilization of Minority Business Enterprises" clause in subcontracts which offer substantial minority
business enterprises subcontracting opportunities.
                  (t) Cooperate with the Contracting Officer in any studies and surveys of contractor/supplier's minority business
enterprises procedures and practices that the Contracting Officer may from time to time conduct.

                 (g)    Submit periodic reports of subcontracting to known minority business enterprises with respect to the records referred
to in subparagraph (d) above, in such form and manner and at such time (not more often than quarterly) as the Contracting Officer may
prescribe.

           2.    Contractor/supplier further agrees to insert, in any subcontract hereunder which may exceed $500,000, provisions which shall
conform substantially to the language of this clause, including this paragraph (2), and to notify the Contracting Officer of the names of such
subcontractors.

      J. UTILIZATION OF WOMEN-OWNED BUSINESS CONCERNS [Applicable to contracts amounting to $10,000 or more, Federal
Register, Vol. 45, No. 92, 5/9/80.]
            It is in the policy of the United States Government that women-owned businesses shall have the maximum practicable opportunity
to participate in the performance of contracts awarded by any Federal agency.

            The contractor/supplier agrees to use his best efforts to carry out this policy in the award of subcontracts to the fullest extent consistent
with the efficient performance of this contract. As used in this contract, a "women-owned business" concern means a business that is at least 51%
owned by a woman or women who also control and operate it. "Control" in this context means exercising the power to make policy decisions.
"Operate" in this context means being actively involved in the day-to-day management. "Women” means all women business owners.

      K. WOMEN-OWNED BUSINESS SUBCONTRACTING PROGRAM [Applicable to contracts amounting to $500,000 or more, Federal
Register, Vol. 45, No. 92, 5/9/80.]
           1.      The contractor/supplier agrees to establish and conduct a program which will enable women-owned business concerns to be
considered fairly as subcontractors and suppliers under this contract. In this connection, the contractor/supplier shall:

                   (a)    Designate a liaison officer who will administer the contractor/supplier's "Women-Owned Business Concerns
Program".

                  (b)     Provide adequate and timely consideration of the potentialities of known women-owned business concerns in all "make-
or-buy" decisions.
                   (c)   Develop a list of qualified bidders that are women-owned businesses and assure that known women-owned business
concerns have an equitable opportunity to compete for subcontracts, particularly by making information on forthcoming opportunities
available, by arranging solicitations, time for the preparation of bids, quantities, specifications, and delivery schedules so as to facilitate the
participation of women-owned business concerns.

                  (d)   Maintain records showing (i) procedures which have been adopted to comply with the policies set forth in this clause,
including the establishment of a source list of women-owned business concerns, (ii) awards to women-owned businesses on the source list by
minority and non-minority women-owned business concerns, and (iii) specific efforts to identify and award contracts to women-owned
business concerns.

                 (e)    Include the "Utilization of Women-Owned Business Concerns" clause in subcontracts which offer substantial
subcontracting opportunities.

                   (f) Cooperate in any studies and surveys of the contractor/supplier's women-owned business concerns procedures and practices
that the Contracting Officer may from time to time c o n d u c t .
                  (g) Submit periodic reports of subcontracting to women-owned business concerns with respect to the records referred to in
subparagraph (d) above, in such form and manner and at such time (not more often than quarterly) as the Contracting Officer may prescribe.
           2.     The contractor/supplier further agrees to insert, in any subcontract hereunder which may exceed $500,000 or $1,000,000 in the
case of contracts for the construction of any public facility and which offers substantial subcontracting possibilities, provisions which shall
conform substantially to the language of this clause, including this paragraph (2), and to notify the Contracting Officer of the names of such
subcontractors.

            3.    The contractor/supplier further agrees to require written certification by its subcontractors that they are bona fide women-
owned and controlled business concerns in accordance with the definition of a women-owned business concern as set forth in the Utilization
Clause (J) above at the time of submission of bids or proposals.

      L. UTILIZATION OF SMALL BUSINESS CONCERNS AND SMALL BUSINESS CONCERNS OWNED AND CONTROLLED
BY SOCIALLY AND ECONOMICALLY DISADVANTAGED INDIVIDUALS [Applicable to all contracts amounting to $10,000 or more,
Federal Register, Vol. 45, No. 92, 5/9/80.]

            It is the policy of the United States Government that small business concerns and small business concerns owned and controlled by
socially and economically disadvantaged individuals shall have the maximum practicable opportunity to participate in the performance of
contracts let by any Federal agency.
  Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                                                 Page 86 of 96 PageID 369
          Contractor/supplier hereby agrees to carry out this policy in awarding of subcontracts to the fullest extent consistent with efficient
performance of this contract. Contractor/supplier further agrees to cooperate in any studies or surveys that may be conducted by the Small
Business Administration or the contracting agency which may be necessary to determine the extent of contractor/supplier's compliance with this
clause.
            1.     The term "small business concern" shall mean a small business as defined pursuant to Section 3 of the Small Business Act
and in relevant regulations promulgated pursuant thereto.
           2.     The term "small business concern owned and controlled by socially and economically disadvantaged individuals" shall mean
a small business concern:
                 (a)   which is at least 51 percent owned by one or more socially and economically disadvantaged individuals; or, in the case
of any publicly owned business, at least 51 percent of the stock of which is owned by one or more socially and economically disadvantaged
individuals; and
                  (b)    whose management and daily business operations are controlled by one or more such individuals.
           Contractor/supplier shall presume that socially and economically disadvantaged individuals include Black Americans, Hispanic
Americans, Native Americans, and other minorities, or any other individual found to be disadvantaged by the Small Business Administration
pursuant to section 8(a) of the Small Business Act.
           Contractor/supplier acting in good faith may rely on written representations by subcontractors as either a small business concern or a
small business concern owned and controlled by socially and economically disadvantaged individuals.
       M. SMALL BUSINESS AND SMALL DISADVANTAGED BUSINESS SUBCONTRACTING PLAN [Applicable to all contracts
expected to exceed $500,000 which are required to include the small business and small disadvantaged business utilization clause above and
offer subcontracting possibilities, Federal Register, Vol. 45, No. 92, 5/9/80.]
           Contractor/supplier agrees to negotiate a subcontracting plan which includes:
            1.     Percentage goals (expressed in terms of percentage of total planned subcontracting dollars) for the utilization as
subcontractors of small business concerns and small business concerns owned and controlled by socially and economically disadvantaged
individuals. (For the purpose of the subcontracting plan, contractor/supplier shall include all purchases which contribute to the performance of
the contract, including a proportionate share of products, services, etc., whose costs are normally allocated as indirect or overhead costs.)
           2.     The name of an individual within the employ of the offeror who will administer the subcontracting program of the offeror
and a description of the duties of such individual.
           3.     A description of the efforts the offeror will take to assure that small business concerns and small business concerns owned
and controlled by socially and economically disadvantaged individuals will have an equitable opportunity to compete for subcontracts.
           4.    Assurances that the clause entitled "Utilization of Small Business Concerns and Small Business Concerns Owned and
Controlled by Socially and Economically Disadvantaged Individuals" will be included in all subcontracts which offer further subcontracting
opportunities and that all subcontractors (except small business subcontractors) who receive subcontracts in excess of $500,000 will be
required to adopt a similar plan. Such assurance shall describe the procedures established by contractor/supplier for review, approval, and
monitoring for compliance with such plans.
          5. Assurances that contractor/supplier will submit such periodic reports and cooperate in any studies or surveys as may be required
by the Small Business Administration to determine its extent of compliance with the subcontracting plan.
           6. A recitation of the types of records contractor/supplier will maintain to demonstrate procedures which have been adopted to
comply with the requirements and goals set forth in the plan, including source lists of small business concerns and small business concerns
owned and controlled by socially and economically disadvantaged individuals, and efforts to identify and award subcontracts to such small
business concerns.
      N. UTILIZATION OF LABOR SURPLUS AREA CONCERNS [Applicable to contracts amounting to $10,000 or more, 41 CFR 1-
1.805-3.]
            1.     It is the policy of the United States Government to award contracts to labor surplus area concerns that agree to perform
substantially in labor surplus areas, where this can be done consistent with the efficient performance of the contract and at prices no higher than
are obtainable elsewhere. The contractor/supplier agrees to use his best efforts to place his subcontracts in accordance with this policy.
            2.    In complying with paragraph (1) of this clause and with the second paragraph of the clause of this contract entitled
"Utilization of Small Business Concerns and Small Business Concerns Owned and Controlled by Socially and Economically Disadvantaged
Individuals", the contractor/supplier in placing his subcontracts shall observe the following order of preference: (a) small business concerns
and small business concerns that are owned and controlled by socially and economically disadvantaged individuals that are labor surplus area
concerns, (b) other small business concerns and small business concerns that are owned and controlled by socially and economically
disadvantaged individuals, and (c) other labor surplus area concerns.
         3.     The term "labor surplus area" means a geographical area identified by the Department of Labor as an area of concentrated
unemployment or underemployment or an area of labor surplus.
            4.     The term "labor surplus area concern" means a concern that together with its first tier subcontractors will perform
substantially in labor surplus areas.
           5. The term "perform substantially in labor surplus area" means that the costs incurred on account of manufacturing, production,
or appropriate services in labor surplus areas exceed 50 percent of the contract price.
  Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20                                                       Page 87 of 96 PageID 370
            LABOR SURPLUS AREA SUBCONTRACTING PROGRAM [Applicable to all contracts which may exceed $500,000 which are
required to include the labor surplus area utilization clause above and offer substantial subcontracting possibilities, 41 CFR 1-1.710-3(b).]

            1.    The contractor/supplier agrees to establish and conduct a program which will encourage labor surplus area concerns to compete
for subcontracts within their capabilities. In this connection, the contractor/supplier shall:

                  (a)    Designate a liaison officer who will (i) maintain liaison with duly authorized representatives of the Government on labor
surplus area matters, (ii) supervise compliance with the "Utilization of Concerns in Labor Surplus Areas" clause, and (iii) administer the
contractor/supplier’s “Labor Surplus Area Subcontracting Program".

                    (b)    Provide adequate and timely consideration of the potentialities of labor surplus area concerns in all "make-or-buy"
decisions.
                   (c)    Assure that labor surplus area concerns will have an equitable opportunity to compete for subcontracts, particularly by
arranging solicitation, time for the preparation of bids, quantities, specifications, and delivery schedules so as to facilitate the participation of
labor surplus area concerns.
                   (d)   Maintain records showing the procedures which have been adopted to comply with the policies set forth in this clause
and report subcontract awards (see 41 CFR 1-16.804-5 regarding use of Optional Form 61). Records maintained pursuant to this clause will be
kept available for review by the Government until the expiration of one year after the award of this contract, or for such longer periods as may
be required by any other clause of this contract or by applicable law or r e g u l a t i o n s .

                  (e)   Include "Utilization of Concerns in Labor Surplus Areas" clause in subcontracts which offer substantial labor surplus
area subcontracting opportunities.
            2.     The contractor/supplier further agrees to insert, in any subcontract hereunder which may exceed $500,000 and which contains
the "Utilization of Concerns in Labor Surplus Areas" clause, provisions which shall conform substantially to the language of this clause,
including this paragraph (2), and to notify the Contracting Officer of the names of such subcontractors.

       P. CLEAN AIR AND WATER [Applicable only if the contract exceeds $100,000 of if it is determined that orders under an indefinite
quantity contract in any one year will exceed $100,000, or a facility to be used has been the subject of a conviction under the Clean Air Act (42
U.S.C. 1857c-8(c)(l)) or the Federal Water Pollution Control Act (33 U.S.C. 1319(c)) and is listed by EPA, or the contract is not otherwise
exempt.]

             Contractor/supplier agrees as follows:

            1.      To comply with all the requirements of Section 114 of the Clean Air Act, as amended (42 U.S.C. 1857, et. seq., as amended by
Pub. L. 91-604) and section 308 of the Federal Water Pollution Control Act (33 U.S.C. 1251, et. seq., as amended by Pub. L. 92-500),
respectively, relating to inspections, monitoring, entry reports, information, as well as other requirements specified in section 114 and section 30
of the Air Act and the Water Act, respectively, and all regulations and guidelines issued thereunder before the award of the contract.
             2.    That no portion of the work required by this contract will be performed at a facility listed on the Environmental Protection
Agency List of Violating Facilities on the date when the contract was awarded unless and until the EPA eliminates the name of such facility or
facilities from such listing.
             3.     To use its best efforts to comply with clean air standards and clean water standards at the facility in which the contract is being
performed.

             4.     To insert the substance of the provisions of this clause into any non-exempt subcontract, including this p a r a g r a p h .
      Q. CLEAN AIR AND WATER CERTIFICATION [Applicable if contract amount exceeds $100,000, "or the Contracting Officer has
determined that orders under an indefinite quantity contract in any year will exceed $100,000", or a facility to be used has been the subject of a
conviction under the Clean Air Act (42 U.S.C. 1857c-8(c)(l) or the Federal Water Pollution Control Act (33 U.S.C. 1319(c)) and is listed by
EPA, or is not otherwise exempt.]

             Contractor/supplier certifies as follows:

          1.     Any facility to be utilized in the performance of the proposed contract has not been listed on the Environmental Protection
Agency List of Violating Facilities.

           2.      Contractor/supplier will promptly notify Contracting Officer, prior to award of the receipt of any communication from the
Director, Office of Federal Activities, Environmental Protection Agency, indicating that any facility which contractor/supplier proposes to use for
the performance of the contract is under consideration to be listed on the EPA List of Violating Facilities .

             3.     Contractor/supplier will include substantially this certification, including this paragraph (3), in every non-exempt
                    subcontract.

       R. NON-SEGREGATED FACILITIES CERTIFICATION [Applicable if contract amount exceeds $10,000 (60 C.F.R. 1.8).]

             Contractor/supplier certifies that it does not and will not maintain any facilities it provides for its employees in a segregated manner or
permit its employees to perform their services at any location under its control where segregated facilities are maintained, and that
contractor/supplier will obtain a similar certification in the form approved by the Director, Office of the Federal Contract Compliance Programs,
prior to the award of any non-exempt s u b c o n t r a c t .
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20   Page 88 of 96 PageID 371
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20   Page 89 of 96 PageID 372
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20   Page 90 of 96 PageID 373
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20   Page 91 of 96 PageID 374
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20   Page 92 of 96 PageID 375
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20   Page 93 of 96 PageID 376
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20   Page 94 of 96 PageID 377
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20   Page 95 of 96 PageID 378
Case 3:20-cv-02865-C Document 6-3 Filed 10/06/20   Page 96 of 96 PageID 379
